--------------------------------------------------------------------------------

Exhibit 10.1


AMENDED & RESTATED
MASTER REPURCHASE AGREEMENT


Dated as of November 1, 2017


among


KREF LENDING III LLC
 
AND
 
KREF LENDING III TRS LLC


as Sellers,


and


GOLDMAN SACHS BANK USA,
 
as Buyer
 

--------------------------------------------------------------------------------

TABLE OF CONTENTS



   
Page
1.
APPLICABILITY
1
2.
DEFINITIONS
1
3.
INITIATION; CONFIRMATION; TERMINATION; REPURCHASE & PAYMENTS; OTHER EVENTS
24
4.
MARGIN MAINTENANCE
34
5.
INCOME PAYMENTS AND PRINCIPAL PAYMENTS
36
6.
SECURITY INTEREST
38
7.
PAYMENT, TRANSFER AND CUSTODY
39
8.
SALE, TRANSFER, HYPOTHECATION OR PLEDGE OF PURCHASED LOANS
42
9.
INTENTIONALLY OMITTED
43
10.
REPRESENTATIONS
43
11.
NEGATIVE COVENANTS OF SELLERS
46
12.
AFFIRMATIVE COVENANTS OF SELLERS
47
13.
SINGLE-PURPOSE ENTITY
51
14.
EVENTS OF DEFAULT; REMEDIES
53
15.
SINGLE AGREEMENT
57
16.
RECORDING OF COMMUNICATIONS
58
17.
NOTICES AND OTHER COMMUNICATIONS
58
18.
ENTIRE AGREEMENT; SEVERABILITY
58
19.
NON-ASSIGNABILITY
58
20.
GOVERNING LAW
59
21.
NO WAIVERS, ETC.
60
22.
USE OF EMPLOYEE PLAN ASSETS
60
23.
INTENT
60
24.
DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS
62
25.
CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
62
26.
NO RELIANCE
63
27.
INDEMNITY
64
28.
DUE DILIGENCE
64
29.
SERVICING
65
30.
MISCELLANEOUS
66
31.
TAXES
67
32.
CONFIDENTIALITY
69
33.
JOINT AND SEVERAL OBLIGATIONS
70

 

--------------------------------------------------------------------------------

This AMENDED & RESTATED MASTER REPURCHASE AGREEMENT, dated as of November 1,
2017, is by and among KREF LENDING III LLC, a Delaware limited liability company
(together with its successors and permitted assigns, “QRS Seller”), KREF LENDING
III TRS LLC, a Delaware limited liability company (together with its successors
and permitted assigns, “TRS Seller”; together with QRS Seller, the “Sellers” and
each a “Seller”) and GOLDMAN SACHS BANK USA, a New York chartered bank (together
with its successors and permitted assigns, “Buyer”), and amends and restates
that certain Master Repurchase Agreement dated as of September 30, 2016 by and
among QRS Seller, TRS Seller and Buyer.
 

1.
APPLICABILITY

 
From time to time during the Swingline Availability Period, the parties hereto
may enter into transactions in which Sellers agree to transfer to Buyer
Swingline Purchased Loans against the transfer of funds by Buyer, with a
simultaneous agreement by Buyer to transfer to the applicable Seller such
Swingline Purchased Loans at a date certain, against the transfer of funds by
such Seller.  Each such transaction shall be referred to herein as a “Swingline
Transaction” and, unless otherwise agreed in writing, shall be governed by this
Agreement, including any supplemental terms or conditions contained in any
exhibits identified herein as applicable hereunder.  Further, From time to time
during the Term Availability Period, the parties hereto may enter into
transactions in which Sellers agree to transfer to Buyer Term Purchased Loans
against the transfer of funds by Buyer, with a simultaneous agreement by Buyer
to transfer to the applicable Seller such Term Purchased Loans at a date
certain, against the transfer of funds by such Seller.  Each such transaction
shall be referred to herein as a “Term Transaction” and, unless otherwise agreed
in writing, shall be governed by this Agreement, including any supplemental
terms or conditions contained in any exhibits identified herein as applicable
hereunder.
 

2.
DEFINITIONS

 
“1934 Act” has the meaning specified in Section 24(a).
 
“A&R Closing Date” means the date hereof.
 
“Accelerated Repurchase Date” has the meaning specified in Section 14(b)(i).
 
“Acceptable Attorney” means Paul Hastings LLP, Arnold & Porter Kaye Scholer LLP,
any law firm identified on the AmLaw Top 100, or any other attorney-at-law or
law firm acceptable to Buyer in its sole discretion.
 
“Accepted Servicing Practices” has the meaning given thereto in the Servicing
Agreement.
 
“ACM” has the meaning specified in Exhibit VI.
 
“Act of Insolvency” means with respect to any party, (i) the commencement by
such party as debtor of any case or proceeding under any bankruptcy, insolvency,
reorganization, liquidation, moratorium, dissolution, delinquency or similar
law, or such party seeking the appointment or election of a receiver,
conservator, trustee, custodian or similar official for such party or any
substantial part of its property, or the convening of any meeting of creditors
for purposes of commencing any such case or proceeding or seeking such an
appointment or election, (ii) the commencement of any such case or proceeding
against such party, or the seeking of such an appointment or election, or the
filing against a party of an application for a protective decree under the
provisions of the Securities Investor Protection Act of 1970, which (A) is
consented to or not timely contested by such party, (B) results in the entry of
 

--------------------------------------------------------------------------------

an order for relief, such an appointment or election, the issuance of such a
protective decree or the entry of an order having a similar effect, or (C) is
not dismissed within 30 days, (iii) the making by such party of a general
assignment for the benefit of creditors, or (iv) the admission in writing by
such party of such party’s inability to pay such party’s debts as they become
due.
 
“Affiliate” means (a) when used with respect to QRS Seller, TRS Seller,
Guarantor, Pledgor, REIT or Manager, any Subsidiary of KKR & Co. L.P. that is
also a direct or indirect parent of QRS Seller or TRS Seller, and (b) when used
with respect to any other specified Person, any other Person directly or
indirectly Controlling, Controlled by, or under common Control with, such
Person.
 
“Agreement” means this Amended & Restated Master Repurchase Agreement, dated as
of the A&R Closing Date, by and among QRS Seller, TRS Seller and Buyer, as the
same may be amended, restated, supplemented or otherwise modified from time to
time.
 
“Alternative Rate” has the meaning specified in Section 3(g).
 
“Alternative Rate Transaction” means any Transaction with respect to which the
Pricing Rate for is determined with reference to the Alternative Rate.
 
“Annual Reporting Package” means consolidated audited financial statements of
REIT, prepared by a nationally recognized independent certified public
accounting firm and presented fairly in accordance with GAAP and accompanied by
an unqualified report of the nationally recognized independent certified public
accounting firm that prepared them or, if such financial statements being
delivered have been filed with the SEC pursuant to the requirements of the 1934
Act, or similar state securities laws, presented in accordance with applicable
statutory and/or regulatory requirements and delivered to Buyer within the same
time frame as are required to be filed in accordance with such applicable
statutory and/or regulatory requirements, in either case accompanied by a
compliance certificate, including, with respect to the REIT, a statement of
operations and a statement of changes in cash flows for such annual period and
statement of net assets as of the end of such annual period and evidencing
financial covenant compliance (it being understood that such REIT financial
statements shall include Guarantor’s, Pledgor’s, QRS Seller’s and TRS Seller’s
financial information, as consolidated into REIT’s financial statements).
 
“Applicable Spread” has the meaning given thereto in the Fee Agreement.
 
“Appraisal” means a FIRREA compliant appraisal of the related Mortgaged Property
(containing therein reliance language for the benefit of Buyer or for which the
applicable Seller has obtained reliance for the benefit of Buyer) in form and
substance reasonably satisfactory to Buyer, that is signed by an appraiser who
is duly licensed and/or certified and authorized, as necessary and applicable,
to provide appraisal services in the state where the Mortgaged Property is
located and who, to the applicable Seller’s knowledge, had no interest, direct
or indirect, in the Mortgaged Property or the Mortgagor or in any loan made on
the security thereof, and whose compensation is not affected by the approval or
disapproval of the Purchased Loan, and that contains representations from such
appraiser (whether in such appraisal or in a supplemental letter) that the
appraisal satisfies the requirements of the “Uniform Standards of Professional
Appraisal Practice” as adopted by the Appraisal Standards Board of the Appraisal
Foundation, that the appraisal is compliant with the Code of Professional Ethics
and Standards of Professional Conduct of the Appraisal Institute and that the
appraisal was performed in accordance with the requirements of FIRREA, as in
effect on the date of such appraisal.
 
2

--------------------------------------------------------------------------------

“Assignment Documents in Blank” means, for each Purchased Loan, the (i) allonge
in blank, (ii) omnibus assignment in blank, (iii) Assignment of Mortgage in
blank, and (iv) if the Assignment of Leases is not contained in the Mortgage and
is a separate document, assignment of Assignment of Leases in blank.
 
“Assignment of Leases” means, with respect to any Mortgage, an assignment of
leases thereunder, notice of transfer or equivalent instrument in recordable
form, sufficient under the laws of the jurisdiction wherein the Mortgaged
Property is located to reflect the assignment of leases, subject to the terms,
covenants and provisions of this Agreement.
 
“Assignment of Mortgage” means, with respect to any Mortgage, an assignment of
the Mortgage, notice of transfer or equivalent instrument in recordable form,
sufficient under the laws of the jurisdiction wherein the related Mortgaged
Property is located to reflect the assignment and pledge of the Mortgage,
subject to the terms, covenants and provisions of this Agreement.
 
“Attorney’s Bailee Letter” means a letter from an Acceptable Attorney, in form
and substance reasonably acceptable to Buyer, wherein such Acceptable Attorney
in possession of a Purchased Loan File (i) acknowledges receipt of such
Purchased Loan File (other than the recordable documents delivered to the
applicable title agent), (ii) confirms that such Acceptable Attorney is holding
the same as bailee of Buyer under such letter and (iii) agrees that such
Acceptable Attorney shall deliver such Purchased Loan File to the Custodian by
not later than the third (3rd) Business Day following the Purchase Date for the
related Purchased Loan.
 
“Authorized Representative” means the duly authorized representatives of Sellers
listed on, and true signatures of such authorized representatives are set forth
on, Exhibit II.
 
“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. § 101, et
seq.), as amended, modified or replaced from time to time.
 
“Blocked Account Agreement” means that certain Deposit Account Control Agreement
dated as of October 20, 2016 among Buyer, QRS Seller, TRS Seller and the
Depository, relating to the Waterfall Account, as the same may be amended,
restated, supplemented or otherwise modified from time to time.
 
“Business Day” means a day other than (i) a Saturday or Sunday, or (ii) a day in
which the New York Stock Exchange or banks in the State of New York are
authorized or obligated by law or executive order to be closed.  When used with
respect to determining LIBOR, “Business Day” means any day other than a
Saturday, a Sunday or a day on which banks in London, England are closed for
interbank or foreign exchange transactions.
 
“Buyer” has the meaning specified in the first paragraph of this Agreement.
 
“Buyer LTV” means, as of any date of determination and for each Transaction, a
ratio, expressed as a percentage, of (i) the then outstanding Purchase Price of
such Transaction, to (ii) the value of the underlying Mortgaged Property related
to such Transaction as determined by Buyer in its sole discretion (whether such
value was determined prior to the Purchase Date of such Transaction or
re-determined by Buyer in accordance with this Agreement).
 
3

--------------------------------------------------------------------------------

“Buyer LTV Maximum” means, as of any date of determination and for each
Transaction, the percentage set forth as the “Buyer LTV Maximum” in the
Confirmation related to such Transaction, which shall be determined and
redetermined in accordance with Section 3(b) and which, for each period set
forth in the Confirmation for the Buyer LTV Maximum, shall equal (i) the Buyer
LTV Target for that period, plus (ii) five (5) percentage points.
 
“Buyer LTV Target” means, as of any date of determination and for each
Transaction, the percentage set forth as the “Buyer LTV Target” in the
Confirmation related to such Transaction, which shall be determined and
redetermined in accordance with Section 3(b) and which, for each period set
forth in the Confirmation for the Buyer LTV Target, shall equal (i) the result,
expressed as a percentage, of (A) the then outstanding principal amount of the
related Purchased Loan, divided by (B) the then value of the underlying
Mortgaged Property related to such Transaction as determined by Buyer in its
sole discretion, multiplied by (ii) the Maximum Purchase Price Rate applicable
to such period.
 
“CAM” has the meaning specified in Exhibit VI.
 
“Capital Lease Obligations” means, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.
 
“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent equity ownership interests in a Person which is not a corporation,
including, without limitation, any and all member or other equivalent interests
in any limited liability company, and any and all warrants or options to
purchase any of the foregoing.
 
“Certified Operating Histories” has the meaning specified in Exhibit VI.
 
“Change of Control” means any of the following events shall have occurred
without the prior approval of Buyer:
 
(i)          the consummation of a merger or consolidation of REIT or Guarantor
with or into another entity or any other reorganization if more than fifty
percent (50%) of the combined voting power of the continuing or surviving
entity’s stock or other ownership interest in such entity outstanding
immediately after such merger, consolidation or such other reorganization is not
owned directly or indirectly by Persons who were stockholders or holders of such
other ownership interests in REIT or Guarantor immediately prior to such merger,
consolidation or other reorganization;
 
(ii)         any “person” or “group” (within the meaning of Section 13(d) or
14(d) of the 1934 Act) shall become, or obtain rights (whether by means of
warrants, options or otherwise) to become, the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the 1934 Act), directly or indirectly, of a
percentage of the total voting power of all classes of Capital Stock of
Guarantor or REIT entitled to vote generally in the election of directors,
members or partners of forty-nine percent (49%) or more, other than Controlled
Affiliates or to the extent such interests are obtained through a public market
offering or secondary market trading;
 
4

--------------------------------------------------------------------------------

(iii)        with respect to Pledgor, Guarantor shall (i) cease to own and
Control, of record and beneficially, directly or indirectly one hundred percent
(100%) of the outstanding Capital Stock of Pledgor;
 
(iv)       with respect to Sellers, Pledgor shall cease to own, of record and
beneficially, directly, one hundred percent (100%) of the outstanding Capital
Stock of Sellers and to Control Sellers;
 
(v)        with respect to Guarantor, a transfer of all or substantially all of
Guarantor’s assets; or
 
(vi)       with respect to Manager, (i) Manager ceases to be a Controlled
Affiliate, (ii) the sale, merger, consolidation or reorganization of Manager
with or into any entity that is not a Controlled Affiliate as of the A&R Closing
Date, or (iii) the Management Agreement is terminated; provided, for the
avoidance of doubt, that the transfer of Manager’s rights and obligations under
the Management Agreement to a replacement manager that is another Controlled
Affiliate shall not be considered a Change of Control.
 
“Clean-Up Period” means either (i) if, in conjunction with the exercise of the
Term Amortization Period Option, the Sellers have elected to permanently reduce
the Maximum Purchase Price in accordance with Section 3(r) and the definition of
Maximum Purchase Price Rate, the period between the one (1) year anniversary of
the Term Availability Period End Date and the Term Maturity Date, or (ii) if, in
conjunction with the exercise of the Term Amortization Period Option, the
Sellers have not elected to permanently reduce the Maximum Purchase Price in
accordance with Section 3(r) and the definition of Maximum Purchase Price Rate,
the period between the Term Availability Period End Date and the Term Maturity
Date.
 
“Clean-Up Repurchase Notice” has the meaning specified in Section 3(s).
 
“Code” means The Internal Revenue Code of 1986 and the regulations promulgated
and rulings issued thereunder, in each case as amended, modified or replaced
from time to time.
 
“Collateral” has the meaning specified in Section 6.
 
“Concentration Limit Amount” means the sum of each of the following, calculated
without duplication by Buyer in its sole discretion:
 
(i)          the positive result, if any, of (A) the aggregate Purchase Prices
of all Transactions collateralized by real estate categorized as any one
Eligible Property Type (other than “hotel property” and “retail”), minus (B) an
amount equal to 60% of the sum of (1) the Swingline Facility Amount, plus (2)
the Term Facility Amount; plus
 
(ii)         the positive result, if any, of (A) the aggregate Purchase Prices
of all Transactions collateralized by real estate categorized as “hotel
property”, minus (B) an amount equal to 35% of the sum of (1) the Swingline
Facility Amount, plus (2) the Term Facility Amount; plus
 
5

--------------------------------------------------------------------------------

(iii)        the positive result, if any, of (A) the aggregate Purchase Prices
of all Transactions collateralized by real estate categorized as “retail”, minus
(B) an amount equal to 35% of the sum of (1) the Swingline Facility Amount, plus
(2) the Term Facility Amount.
 
“Concentration Limit Event” means, at any time, the Concentration Limit Amount
exceeds (0) zero.
 
“Concentration Limit Payment Notice” has the meaning specified in Section 3(o).
 
“Confidential Information” means all information disclosed to one party to this
Agreement by the other party to this Agreement in written, verbal, graphic,
recorded, photographic, or any other form about such Disclosing Party and its
business (including, without limitation, business partners and suppliers,
financial statements, intellectual property rights, products, research and
development, costing, licensing and pricing), disclosed in writing, verbally or
visually and designated as confidential at the time of disclosure or of a nature
that a reasonable person would consider the information confidential; provided
that “Confidential Information” shall not include information disclosed by a
Disclosing Party: (a) that is already known by the Recipient thereof without an
obligation of confidentiality, (b) that is publicly known or becomes publicly
known through no unauthorized act of the Recipient thereof, (c) that is
rightfully received from a third party without any obligation of
confidentiality, (d) that is independently developed by the Recipient thereof
without use of the information disclosed by the Disclosing Party, or (e) that is
approved by the Disclosing Party for disclosure.
 
“Confirmation” has the meaning specified in Section 3(b), and includes any
“Confirmation” entered into in replacement of a Confirmation.
 
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
the ownership of voting securities or by contract and “Controlling” and
“Controlled” shall have meanings correlative thereto.
 
“Controlled Affiliate” means any entity that is majority-owned and Controlled by
KKR & Co. L.P.
 
“Controlling Owner” has the meaning specified in Exhibit VI.
 
“Credit Event” means, with respect to any Purchased Loan, the occurrence of any
of the following events: (i) an Act of Insolvency with respect to the Mortgagor,
sponsor(s) or other obligor with respect to such Purchased Loan or any failure
of the Mortgagor, sponsor(s) or obligor with respect to such Purchased Loan to
meet any minimum financial standards set forth in the related Purchased Loan
Documents, (ii) an event, or existence of any circumstance, relating to the
Mortgaged Property collateralizing such Purchased Loan that has had or could
reasonably be expected to have a material change on the value, operations, or
cash-flows of such Mortgaged Property or interests therein as determined by
Buyer in its sole discretion, or (iii) any material changes relative to the
performance or condition of the commercial real estate market for the same
asset-type in the relevant jurisdiction relating to the Mortgaged Property
collateralizing such Purchased Loan that adversely impacts the value of such
Purchased Loan as determined by Buyer in its sole good faith discretion. The
occurrence of a monetary or material non-monetary default beyond all applicable
notice, grace and cure periods by the
 
6

--------------------------------------------------------------------------------

Mortgagor, sponsor(s) or obligor with respect to such Purchased Loan shall be
considered a Credit Event.
 
“Custodial Agreement” means the Custodial Agreement, dated as of the Original
Closing Date, by and among the Custodian, QRS Seller, TRS Seller and Buyer, as
the same may be amended, restated, supplemented or otherwise modified from time
to time.
 
“Custodial Delivery” means the form executed by the applicable Seller in order
to deliver the Purchased Loan Schedule and the Purchased Loan File to Buyer or
its designee (including the Custodian) pursuant to Section 7(b), in the form of
Exhibit III.
 
“Custodian” means Wells Fargo Bank, National Association, or any successor
Custodian appointed by Buyer with the prior written consent of Sellers (which
consent shall not be unreasonably withheld or delayed).
 
“Default” means any event which, with the giving of notice, the passage of time,
or both, would constitute an Event of Default.
 
“Defaulted Loan Repurchase Notice” has the meaning specified in Section 3(m).
 
“Depository” means Wells Fargo Bank, National Association, or any successor
Depository appointed by Seller with the prior written consent of Buyer.
 
“Disclosing Party” has the meaning specified in Section 32.
 
“Due Diligence Package” means (i) the Loan Asset Summary Report, (ii) the items
on the Eligible Loan Due Diligence Checklist, in each case to the extent
applicable, and (iii) such other documents, certifications or information as
Buyer or its counsel shall reasonably deem necessary.
 
“Early Repurchase Date” has the meaning specified in Section 3(d).
 
“Eligible Loan Due Diligence Checklist” means the due diligence materials set
forth in Exhibit IV.
 
“Eligible Loans” means senior performing floating rate mortgage loans secured by
commercial real estate (“Whole Loans”) and other related debt products, each of
which have been approved by Buyer in its sole discretion as a Purchased Loan,
and, unless waived by Buyer in writing, shall:
 
(i)          be collateralized by a Mortgage on commercial real estate that is
an Eligible Property Type;
 
(ii)         conform to the applicable Seller’s underwriting guidelines, which
shall have been approved by Buyer in Buyer’s sole discretion and which shall not
have been amended without Buyer’s consent, which consent may be provided or
withheld in Buyer’s sole discretion;
 
(iii)        have an Origination Date LTV of not more than 75% (or, with the
agreement of Buyer in its sole discretion, 80%) based on the Appraisal obtained
in connection with origination;
 
(iv)        not, if purchased hereunder and consequently categorized as a
Purchased Loan, result in a Concentration Limit Event;
 
7

--------------------------------------------------------------------------------

(v)        not be related to any mezzanine loan unless Buyer shall have
determined, in Buyer’s sole discretion, that the mezzanine loan and the related
intercreditor agreement is in acceptable form;
 
(vi)       not, as of the Purchase Date therefor, have a Purchase Price (a)
greater than an amount equal to 35% of the sum of (A) the Swingline Facility
Amount, plus (B) the Term Facility Amount, nor (b) less than $10,000,000.
 
“Eligible Property Type” means (i) office property, (ii) retail property , (iii)
industrial property, (iv) hotel property or (v) multifamily property (or
mixed-use of any of the foregoing property types) located in the United States,
and in all cases, expressly excludes any property under ground-up construction
or any property that is vacant land, whether or not such ground-up construction
property or vacant land may relate to or could otherwise be catergorized as any
of the property types set forth in clauses (i) through (v) of this definition.
 
“Environmental Law” means, any federal, state, foreign or local statute, law,
rule, regulation, ordinance, code, guideline, written policy and rule of common
law now or hereafter in effect and in each case as amended, and any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, relating to the environment, employee health
and safety or Hazardous Materials, including, without limitation, CERCLA; RCRA;
the Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Toxic
Substances Control Act, 15 U.S.C. § 2601 et seq.; the Clean Air Act, 42 U.S.C. §
7401 et seq.; the Safe Drinking Water Act, 42 U.S.C. § 3803 et seq.; the Oil
Pollution Act of 1990, 33 U.S.C. § 2701 et seq.; the Emergency Planning the
Community Right-to-Know Act of 1986, 42 U.S.C. § 11001 et seq.; the Hazardous
Material Transportation Act, 49 U.S.C. § 1801 et seq.; and the Occupational
Safety and Health Act, 29 U.S.C. § 651 et seq.; and any state and local or
foreign counterparts or equivalents, in each case as amended from time to time.
 
“Environmental Conditions” has the meaning specified in Exhibit VI.
 
“Environmental Insurance Policy” has the meaning specified in Exhibit VI.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder.  Section
references to ERISA are to ERISA, as in effect on the A&R Closing Date and, as
of the relevant date, any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
which is a member of the same controlled group of corporations or group of
trades or businesses under common control with QRS Seller, TRS Seller, Guarantor
or Pledgor, or is treated as a single employer together with QRS Seller, TRS
Seller Guarantor or Pledgor under Section 414 of the Code or Title IV of ERISA.
 
“ESA” has the meaning specified in Exhibit VI.
 
“Event of Default” has the meaning specified in Section 14(a).
 
“Excluded Taxes” means, any of the following Taxes imposed on or with respect to
payment to Buyer or required to be withheld or deducted from such payment,  (a)
Taxes imposed on or measured by net income (however denominated), franchise
Taxes, Taxes imposed on or measured by net worth (however denominated) and
branch profits Taxes, in each case, (i) imposed as a result of Buyer being
 
8

--------------------------------------------------------------------------------

organized under the laws of, or having its principal office or the office from
which it books the Transactions located in, the jurisdiction imposing such Taxes
(or any political subdivision thereof) or (ii) that are Other Connection Taxes,
(b) U.S. federal withholding Taxes imposed on amounts payable to or for the
account of Buyer with respect to an interest in the Transactions pursuant to a
law in effect on the date on which such Party (i) acquires such interest in the
Transactions, (ii) changes its principal office or the office from which it
books the Transactions, except in each case to the extent that, pursuant to
Section 31, amounts with respect to such Taxes were payable either to such
Buyer’s assignor immediately before such Buyer became a party hereto or to such
Buyer immediately before it changed the office from which it books the
Transactions, (c) Taxes attributable to Buyer’s failure to comply with Section
31, (d) Taxes attributable to Buyer’s failure to comply with its obligations
under Section 23(i), and (e) any U.S. federal withholding Taxes imposed under
FATCA.
 
“Exit Fee” has the meaning given thereto in the Fee Agreement.
 
“Extension Fee” has the meaning given thereto in the Fee Agreement.
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the A&R Closing Date
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.
 
“Federal Funds Rate” means, for any day, the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by Buyer from three federal funds brokers
of recognized standing selected by it; provided, that such selected brokers
shall be the same brokers selected for all of Buyer’s other commercial real
estate mortgage loan repurchase facilities to which the Federal Funds Rate is to
be applied, to the extent such brokers are available.
 
“Fee Agreement” means that certain Amended & Restated Fee Letter, dated as of
the A&R Closing Date, among QRS Seller, TRS Seller and Buyer, as the same may be
amended, restated, supplemented or otherwise modified from time to time.
 
“Filings” has the meaning specified in Section 6.
 
“FIRREA” means the Financial Institutions, Reform, Recovery and Enforcement Act
of 1989.
 
“Future Funding Date” has the meaning specified in Section 3(c).
 
“Future Funding Draw Fee” has the meaning given thereto in the Fee Agreement.
 
“Future Funding Loan” means any Purchased Loan with respect to which less than
the full principal amount is funded at origination and the applicable Seller is
obligated, subject to the satisfaction of certain conditions precedent under the
related Purchased Loan Documents, to make additional advances to the Mortgagor. 
For the avoidance of doubt, Buyer shall be under no obligation to make any
additional advances under a Future Funding Loan.
 
“Future Funding Purchase Price” has the meaning specified in Section 3(c).
 
9

--------------------------------------------------------------------------------

“Future Funding Request” means a request in the form of Exhibit IX, from the
applicable Seller to Buyer pursuant to which the applicable Seller requests that
Buyer advance additional Future Funding Purchase Price in respect of an existing
Transaction in accordance with Section 3(c).
 
“GAAP” means United States generally accepted accounting principles consistently
applied as in effect from time to time.
 
“Governmental Authority” means any national or federal government, any state,
regional, local or other political subdivision thereof with jurisdiction and any
Person with jurisdiction exercising executive, legislative, judicial, regulatory
or administrative functions of or pertaining to government.
 
“Ground Lease” has the meaning specified in Exhibit VI.
 
“Guarantor” means KKR REAL ESTATE FINANCE HOLDINGS L.P., a Delaware limited
partnership.
 
“Guaranty” means the Guaranty, dated as of the Original Closing Date, from
Guarantor in favor of Buyer, as the same may be amended, restated, supplemented
or otherwise modified from time to time.
 
“Income” means, with respect to any Purchased Loan at any time, the sum of (x)
any payment or prepayment of principal received thereon and all interest,
dividends or other income received thereon but excluding all related escrow and
reserve payments and all expense reimbursement payments and (y) all net sale
proceeds received by Sellers in connection with a sale of such Purchased Loan to
a Person other than Buyer.
 
“Indebtedness” means, for any Person:  (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business so long as such trade accounts payable are payable
within ninety (90) days of the date the respective goods are delivered or the
respective services are rendered; (c) indebtedness of others secured by a Lien
on the property of such Person, whether or not the respective indebtedness so
secured has been assumed by such Person; (d) obligations (contingent or
otherwise) of such Person in respect of letters of credit or similar instruments
issued or accepted by banks and other financial institutions for account of such
Person; contingent or future funding obligations under any Purchased Loan or any
obligations senior to, or pari passu with, any Purchased Loan; (e) Capital Lease
Obligations of such Person; and (f) obligations of such Person under repurchase
agreements or like arrangements; (g) indebtedness of others guaranteed by such
Person to the extent of such guarantee; and (h) all obligations of such Person
incurred in connection with the acquisition or carrying of fixed assets by such
Person.  Notwithstanding the foregoing, nonrecourse indebtedness owing pursuant
to a securitization transaction such as a REMIC securitization, a collateralized
loan obligation transaction or other similar securitization shall not be
considered “Indebtedness” for any Person.
 
“Indemnified Amounts” and “Indemnified Parties” have the meanings specified in
Section 27.
 
10

--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Sellers
under any Transaction Document and (b) to the extent not otherwise described in
(a), Other Taxes.
 
“Independent Manager” means a duly appointed individual who has prior experience
as an independent director, independent manager or independent member with at
least three years of employment experience and who is provided by Corporation
Service Company, CT Corporation, Lord Securities Corporation, National
Registered Agents, Inc., Stewart Management Company, Wilmington Trust National
Association, Wilmington Trust SP Services, Inc., or, if none of those companies
is then providing professional Independent Manager, another
nationally-recognized company reasonably approved by Buyer (each of the
foregoing, a “Professional Service Company”), in each case that is not an
Affiliate of Sellers and that provides professional Independent Managers and
other corporate services in the ordinary course of its business, and which
individual is duly appointed as an Independent Manager and who shall not have
been, at the time of such appointment or at any time while serving as a director
or manager of the relevant entity and may not have been at any time in the
preceding five (5) years, (a) a direct or indirect legal or beneficial owner in
such entity or any of its Affiliates, (b) a creditor, supplier (other than a
Professional Service Company), employee, officer, director, family member,
manager (other than in its capacity as Independent Manager) or contractor of
such entity or any of its Affiliates, or (c) a Person who controls (directly,
indirectly or otherwise) such entity or any of its Affiliates or any creditor,
supplier, employee, officer, director, family member, manager or contractor of
such Person or any of its Affiliates.  A natural person who otherwise satisfies
the foregoing definition and satisfies clause (a) by reason of being the
Independent Manager of a “special purpose entity” affiliated with the relevant
entity shall be qualified to serve as an Independent Manager of the relevant
entity, provided that the fees that such individual earns from serving as an
Independent Manager of affiliates of the relevant entity in any given year
constitute in the aggregate less than five percent (5%) of such individual’s
annual income for that year.  For purposes of this definition, a “special
purpose entity” is an entity, whose organizational documents contain
restrictions on its activities and impose requirements intended to preserve such
entity’s separateness that are substantially similar to those contained in
Section 13.
 
“Insurance Rating Requirements” has the meaning specified in Exhibit VI.
 
“LBP” has the meaning specified in Exhibit VI.
 
“LIBO Rate” means a rate per annum determined by Buyer or its agent on each
Pricing Rate Determination Date in accordance with the following formula:
 
LIBOR
1 – Reserve Requirement



“LIBOR” means, with respect to each Pricing Rate Period, the greater of (a)
1.00%, and (b) the one month rate (expressed as a percentage per annum) for
deposits in U.S. dollars that appears on “Page BBAM” of the Bloomberg Financial
Markets Services Screen (or the successor thereto) as of 11:00 a.m., London
time; provided that if such rate does not appear on “Page BBAM” of the Bloomberg
Financial Markets Services Screen (or the successor thereto) as of 11:00 a.m.,
London time, on the related Pricing Rate Determination Date, Buyer shall request
the principal London office of any four major reference banks in the London
interbank market selected by Buyer to provide such bank’s offered monthly rate
(expressed as a percentage per annum) to prime banks in the London interbank
market for
 
11

--------------------------------------------------------------------------------

deposits in U.S. dollars as of 11:00 a.m., London time, on such Pricing Rate
Determination Date for amounts of not less than the Repurchase Price of the
applicable Transaction, and if at least two such offered quotations are so
provided, LIBOR shall be the arithmetic mean of such quotations, and if fewer
than two such quotations are so provided, Buyer shall request any three major
banks in New York City selected by Buyer to provide such bank’s offered monthly
rate (expressed as a percentage per annum) for loans in U.S. dollars to leading
European banks as of approximately 11:00 a.m., New York City time on the
applicable Pricing Rate Determination Date for amounts of not less than the
Repurchase Price of such Transaction, and if at least two such rates are so
provided, LIBOR shall be the arithmetic mean of such rates.  LIBOR shall be
determined by Buyer or its agent, which determination shall be conclusive absent
manifest error (it being understood and agreed that Buyer shall not be required
to disclose to any Person any information regarding any reference bank or any
rate provided by such reference bank in accordance with this definition,
including, without limitation, whether a reference bank has provided a rate or
the rate provided by any individual reference bank).
 
“Lien” means any mortgage, lien, encumbrance, charge or other security interest,
whether arising under contract, by operation of law, judicial process or
otherwise.
 
“Loan Asset Summary Report” means, with respect to each Eligible Loan, a report
containing the fields of information set forth in Exhibit VII.
 
“Major Sponsors” has the meaning specified in Exhibit VI.
 
“Make Whole Draw Fee” has the meaning given thereto in the Fee Agreement.
 
“Manager” means KKR REAL ESTATE FINANCE MANAGER LLC, a Delaware limited
liability company.
 
“Margin Deficit” has the meaning specified in Section 4(a).
 
“Margin Deficit Amount” has the meaning specified in Section 4(a).
 
“Margin Deficit Notice” has the meaning specified in Section 4(a).
 
“Margin Excess” has the meaning specified in Section 4(b).
 
“Margin Excess Amount” has the meaning specified in Section 4(b).
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise) or results of operations (or prospects) of
QRS Seller, TRS Seller, Guarantor or Pledgor, (b) the ability of QRS Seller, TRS
Seller, Guarantor or Pledgor to pay and perform its obligations under any of the
Transaction Documents, (c) the legality, validity or enforceability of any of
the Transaction Documents, (d) the rights and remedies of Buyer under any of the
Transaction Documents, or (e) the perfection or priority of any Lien granted
under any Purchased Loan Document.
 
“Material Default” means, with respect to any Purchased Loan, the occurrence and
continuance of any of the following defaults under the terms of the related
Purchased Loan Documents, regardless of whether Sellers shall have delivered
notice to the related Mortgagor, sponsor(s) or obligor of such default, but
taking into account any cure or grace periods allowed to the applicable
Mortgagor, sponsor(s) or obligor in the Purchased Loan Documents:  (a) payment
default; (b) breach of a material
 
12

--------------------------------------------------------------------------------

representation or a material covenant of which either Seller has knowledge; (c)
breach of any material provisions of a related guaranty delivered by a guarantor
of the obligations of the related Mortgagor of which either Seller has
knowledge; or (d) an Act of Insolvency with respect to the related Mortgagor,
sponsor(s) or obligor.
 
“Material Modification” means any amendment, waiver or other modification to the
terms of any Purchased Loan Documents, or any other action taken pursuant to or
with respect to the Purchased Loan or a Purchased Loan Document, which, in each
case, would have the effect of:
 
(i)          any forbearance, extension (other than the maturity date, for which
the provisions of clause (ii)(B) below shall apply), decrease or modification to
the principal of, or interest on, the obligations evidenced by the related
Purchased Loan Documents (other than increases in principal of the obligations
evidenced by the related Purchased Loan Documents resulting from future funding
amounts advanced by the applicable Seller to Mortgagor);
 
(ii)         with respect to such Purchased Loan: (A) any modification, consent
to a modification, or waiver of any monetary term, including postponing or
extending any scheduled date (other than the maturity date, for which the
provisions of clause (ii)(B) below shall apply) fixed for any payment of
principal of, or interest on, the obligations evidenced by the Purchased Loan
Documents; or (B) extending the maturity date thereunder (other than any
extension of the maturity date thereunder in accordance with the terms, and
satisfying the conditions, of such Purchased Loan Documents);
 
(iii)        releasing any portion of the collateral securing the obligations
evidenced by the related Purchased Loan Documents or acceptance of substitute or
additional collateral (other than any release permitted by the terms of the
underlying Purchased Loan Document and for which there is no material lender
discretion and the relevant conditions thereto have been satisfied), as
applicable;
 
(iv)       releasing any obligor thereunder (other than any release required by
the terms of the underlying Purchased Loan Document or described in the
parenthetical to clause (iii) above);
 
(v)        waiving a Material Default under the Purchased Loan Documents;
 
(vi)       waiving, modifying, reducing or delaying the payment of any material
fees, charges, premiums, penalties or other similar payments of any kind or
nature whatsoever to be received by the applicable Seller with respect to the
Purchased Loan, including, without limitation, any prepayment fees, extension
fees, exit fees, defeasance fees, transfer fees, make whole fees, default
interest, late charges, late fees and yield maintenance charges payable by the
Mortgagor with respect to such Purchased Loan;
 
(vii)      waiving, modifying, reducing or delaying any condition to the
extension of the maturity date of the Purchased Loan in accordance with the
Purchased Loan Documents;
 
(viii)     any waiver of a “due-on-sale” or “due-on-encumbrance” clause with
respect to a Purchased Loan or, if lender consent is required, any consent to
such a waiver or consent to a transfer of an Mortgaged Property or interests in
the Mortgagor or consent to the incurrence of
 
13

--------------------------------------------------------------------------------

additional debt, other than any such transfer or incurrence of debt as may be
effected without the consent of the lender under the related Purchased Loan
Documents;
 
(ix)        any acceptance of an assumption agreement releasing a Mortgagor from
all or a portion of liability under a Purchased Loan other than pursuant to the
specific terms of the Purchased Loan Documents for such Purchased Loan and for
which there is no material lender discretion; or
 
(x)         with respect to any Purchased Loan for which the applicable Seller
has received a pledge of the membership interests in the Mortgagor as additional
collateral for such mortgage loan: (A) exercising any voting, consensual and
other powers of ownership pertaining to any membership interests of the
Mortgagor as if the applicable Seller were the owner thereof; or (B) selling,
assigning or otherwise disposing of all or any part of the membership interests
of the Mortgagor pursuant to the terms and conditions of the pledge and security
agreement constituting a Purchased Loan Document.
 
“Maximum Purchase Price Rate” has the meaning given thereto in the Fee
Agreement.
 
“Monthly Reporting Package” means a monthly reporting package that includes (a)
any and all financial statements, rent rolls or other material information
received from each Mortgagor and other obligors related to each Purchased Loan,
(b) a remittance report containing servicing information, including, without
limitation, the amount of each periodic payment due, the amount of each periodic
payment received, the date of receipt, the date due, and whether, to either
Seller’s actual knowledge, there has been any material adverse change to the
Mortgaged Property, on a loan by loan basis and in the aggregate, with respect
to the Purchased Loan serviced by any Servicer (such remittance report, a
“Servicing Tape”), or to the extent any Servicer does not provide any such
Servicing Tape, a remittance report containing the servicing information that
would otherwise be set forth in the Servicing Tape, (c) a listing of all
Purchased Loans reflecting (i) the payment status of each Purchased Loan and any
material changes in the financial or other condition of the related Mortgagor,
Purchased Loan or the Mortgaged Property collateralizing such Purchased Loan,
including, without limitation, any new or ongoing litigation, and (ii) to either
Seller’s actual knowledge, any representation and/or warranty breaches under the
underlying loan documentation related to any Purchased Loan, (d) a listing of
any existing defaults, or events that potentially may become defaults, under the
Purchased Loan Documents related to each Purchased Loan, (e) all other
information as Buyer, from time to time, may reasonably request with respect to
the applicable Seller or any Mortgagor, Purchased Loan or Mortgaged Property
collateralizing any Purchased Loan; provided that any item that is required to
be delivered pursuant to this clause (e), is equally able to be required to be
delivered to the applicable Seller at the request of such Seller or otherwise
pursuant to the Purchased Loan Documents related to such Purchased Loan, as
applicable, and (f) to the extent that there exists a mezzanine loan related to
a Purchased Loan, all notices and other reporting items received by the
applicable Seller or its Affiliates in connection with such mezzanine loan, a
listing of any existing “events of default” (however defined), defaults, or
events that potentially may become defaults, under the related mezzanine loan
documentation, and a listing of any existing “events of default” (however
defined), defaults, or events that potentially may become defaults under any
intercreditor documentation relating to such mezzanine loan and the applicable
Purchased Loan.
 
14

--------------------------------------------------------------------------------

“Mortgage” means a mortgage, deed of trust, deed to secure debt or other
instrument, creating a valid and enforceable first lien on or a first priority
ownership interest in real property and the improvements thereon, securing a
Mortgage Note or similar evidence of indebtedness.
 
“Mortgage Note” means a note or other evidence of indebtedness of a Mortgagor
secured by a Mortgage in connection with a Purchased Loan.
 
“Mortgaged Property” means the real property securing repayment of the debt
evidenced by a Mortgage Note.
 
“Mortgagee” means the record holder of a Mortgage Note secured by a Mortgage.
 
“Mortgagor” means the obligor on a Mortgage Note and the grantor of the related
Mortgage.
 
“Multiemployer Plan” means a multiemployer plan defined as such in Section 3(37)
of ERISA to which contributions have been, or were required to have been, made
by QRS Seller, TRS Seller, Guarantor, Pledgor or any ERISA Affiliate, or to
which any of them otherwise has any obligation, and which is covered by Title IV
of ERISA.
 
“OFAC List” means the Specially Designated Nationals list maintained by the U.S.
Department of Treasury, Office of Foreign Assets Control (OFAC).
 
“OFAC Regulations” has the meaning specified in Exhibit VI.
 
“Original Closing Date” means September 30, 2016.
 
“Origination Date LTV” means, with respect to any Eligible Loan offered by a
Seller to be purchased by Buyer pursuant to Section 3(a), the ratio, expressed
as a percentage, of (i) the principal amount of such Eligible Loan at the time
of origination, to (ii) the value of the Mortgaged Property or Mortgaged
Properties collateralizing such Eligible Loan, determined with reference to the
Appraisal(s) obtained in respect of such Mortgaged Property or Mortgaged
Properties at the time of origination.
 
“Other Connection Taxes” means Taxes imposed as a result of a present or former
connection between Buyer and the jurisdiction imposing such Taxes (other than a
connection arising as a result of Buyer having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under or enforced any Transaction Document or sold
or assigned an interest in any Transaction or Transaction Document).
 
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from the execution,
delivery, performance, enforcement or registration of, from the receipt or
perfection of a security interest under any Transaction Document; provided,
however, that Other Taxes shall not include Taxes that are Other Connection
Taxes imposed with respect to an assignment, transfer or sale of participation
or other interest in or with respect to the Transaction Documents.
 
“Payment Extended Amount” means, in connection with any Payment Extension
Certificate delivered, the unpaid portion of the payment obligation in respect
of which the Payment Extension Certificate was delivered.
 
15

--------------------------------------------------------------------------------

“Payment Extension Certificate” means the applicable Seller’s written
certification to Buyer delivered pursuant to Section 3(e), Section 3(s) or
Section 4(a), duly executed by an authorized officer of such Seller, certifying
to Buyer that (A) it does not have sufficient available funds on hand to pay the
full amount of the payment obligation in respect of which the Payment Extension
Certificate is being delivered, and (B) as of the date of such Payment Extension
Certificate, it has duly delivered a funding notice under its liquidity facility
for an amount sufficient to pay the remaining amount owing of the payment
obligation in respect of which the Payment Extension Certificate is being
delivered.
 
“Permitted Encumbrances” has the meaning specified in Exhibit VI.
 
“Person” means an individual, corporation, limited liability company, business
trust, partnership, joint tenant or tenant-in-common, trust, unincorporated
organization, or other entity, or a federal, state or local government or any
agency or political subdivision thereof.
 
“Plan” means an employee benefit or other plan established or maintained by QRS
Seller, TRS Seller, Guarantor, Pledgor or any ERISA Affiliate during the five
year period ended prior to the A&R Closing Date or to which QRS Seller, TRS
Seller, Guarantor, Pledgor or any ERISA Affiliate makes, is obligated to make or
has been required to make contributions or to which any of them otherwise has
any obligation and that is covered by Title IV of ERISA other than a
Multiemployer Plan.
 
“Pledge Agreement” means that certain Pledge Agreement, dated as of the Original
Closing Date, by and between Pledgor and Buyer, as such agreement may be
modified or supplemented from time to time.
 
“Pledged Collateral” has the meaning given thereto in the Pledge Agreement.
 
“Pledgor” means KREF HOLDINGS III LLC, a Delaware limited liability company.
 
“PML” has the meaning specified in Exhibit VI.
 
“Policy Issuer” has the meaning specified in Exhibit VI.
 
“Price Differential” means, with respect to any Transaction as of any date, the
aggregate amount obtained by daily application of the Pricing Rate for such
Transaction to the outstanding Purchase Price for such Transaction on a
360-day-per-year basis for the actual number of days during the period
commencing on (and including) the Purchase Date for such Transaction and ending
on (but excluding) the date of determination (reduced by any amount of such
Price Differential previously paid to Buyer with respect to such Transaction).
 
“Pricing Rate” means, with respect to any Transaction as of any date of
determination, an annual rate equal to the LIBO Rate applicable to such date,
plus the Applicable Spread for such Transaction. The Pricing Rate shall be
subject to adjustment and/or conversion as provided in Section 3(g) and Section
3(h).
 
“Pricing Rate Determination Date” shall mean, with respect to any Pricing Rate
Period applicable to any Transaction, the second (2nd) Business Day preceding
the first day of such Pricing Rate Period.
 
“Pricing Rate Period” shall mean, with respect to any Transaction, Waterfall
Date or Repurchase Date (a) in the case of the first Pricing Rate Period for
such Transaction, the period commencing on and
 
16

--------------------------------------------------------------------------------

including the Purchase Date for such Transaction and ending on and excluding the
following Waterfall Date, and (b) in the case of any subsequent Pricing Rate
Period, the period commencing on and including the immediately preceding
Waterfall Date and ending on and excluding the following Waterfall Date;
provided, however, that in no event shall any Pricing Rate Period for a
Purchased Asset end subsequent to the Repurchase Date for such Purchased Asset
(or such later date on which the Purchased Asset is actually repurchased).
 
“Principal Payment” means, with respect to any Purchased Loan, (i) any payment
or prepayment of principal (whether scheduled or unscheduled), including sale
proceeds, (ii) any insurance proceeds and/or condemnation proceeds to be applied
to principal pursuant to the terms of the Purchased Loan Documents, and (iii)
recoveries of principal from liquidation or foreclosure that are permitted by
the terms of the Purchased Loan Documents to be applied to principal and, in
each case, that are actually received by the Depository in respect thereof.
 
“Prohibited Person” means any (1) person or entity who is on the OFAC List; a
“designated national”, “specially designated national”, “specially designated
terrorist”, “specially designated global terrorist”, “foreign terrorist
organization”, or “blocked person” within the definitions set forth in the
Foreign Assets Control Regulations of the United States Treasury Department, 31
C.F.R., Subtitle B, Chapter V, as amended, (2) person acting on behalf of, or an
entity owned or controlled by, any government against whom the United States
maintains economic sanctions or embargoes under the Regulations of the United
States Treasury Department, 31 C.F.R., Subtitle B, Chapter V, as amended,
including, but not limited to, the “Government of Sudan”, the “Government of
Iran”, and the “Government of Cuba”, and any person or organization determined
by the Director of the Office of Foreign Assets Control to be included within 31
C.F.R. Section 575.306 (definition of “Government of Iraq”), (3) person or
entity who is listed in the Annex to or is otherwise within the scope of
Executive Order 13224 ‑ Blocking Property and Prohibiting Transactions with
Person who Commit, Threaten to Commit, or Support Terrorism, effective September
24, 2001, or (4) person or entity subject to additional restrictions imposed by
the following statutes or Regulations and Executive Orders issued thereunder: 
the Trading with the Enemy Act, 50 U.S.C. app.  §§ 1 et seq., the Iraq Sanctions
Act, Pub. L. 101‑513, Title V, §§ 586 to 586J, 104 Stat. 2047, the National
Emergencies Act, 50 U.S.C. §§ 1601 et seq., the Anti‑Terrorism and Effective
Death Penalty Act of 1996, Pub. L. 104‑132, 110 Stat. 1214‑1319, the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., the
United Nations Participation Act, 22 U.S.C. § 287c, the International Security
and Development Cooperation Act, 22 U.S.C. § 2349aa‑9, the Nuclear Proliferation
Prevention Act of 1994, Pub. L. 103‑236, 108 Stat. 507, the Foreign Narcotics
Kingpin Designation Act, 21 U.S.C. §§ 1901 et seq., the Iran and Libya Sanctions
Act of 1996, Pub. L. 104‑172, 110 Stat. 1541, the Cuban Democracy Act, 22 U.S.C.
§§ 6001 et seq., the Cuban Liberty and Democratic Solidarity Act, 22 U.S.C. §§
6201‑91, the Foreign Operations, Export Financing and Related Programs
Appropriations Act, 1997, Pub. L. 104‑208, 110 Stat. 3009‑172, the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Pub. L. 107‑56, 115 Stat. 272, or any other law
of similar import as to any non‑U.S. country, as each such Act or law has been
or may be amended, adjusted, modified, or reviewed from time to time.
 
“Prohibited Transferee” has the meaning given thereto in the Fee Agreement.
 
“Purchase Date” means any date on which a Purchased Loan is transferred by a
Seller to Buyer pursuant to Section 3(a).
 
“Purchase Date Draw Fee” has the meaning given thereto in the Fee Agreement.
 
17

--------------------------------------------------------------------------------

“Purchase Price” means, with respect to any Purchased Loan, (a) as of any
Purchase Date for such Purchased Loan, an amount (expressed in dollars) equal to
the product obtained by multiplying (i) the outstanding principal balance of
such Purchased Loan, by (ii) the Purchase Price Rate and (b) thereafter, the
amount referred to in clause (a), minus amounts paid and applied to reduce the
Purchase Price pursuant to this Agreement (including, without limitation, on
account of any Purchase Price Amortization Amount and any Margin Deficit), plus
amounts advanced by Buyer on account of additional Purchase Price pursuant to
this Agreement (including, without limitation, on account of any Future Funding
Purchase Price and any Margin Excess).
 
“Purchase Price Amortization Amount” has the meaning specified in Section 3(n).
 
“Purchase Price Rate” has the meaning given thereto in the Fee Agreement.
 
“Purchased Loan Documents” means, with respect to a Purchased Loan, the
documents comprising the Purchased Loan File for such Purchased Loan.
 
“Purchased Loan File” means, with respect to a Purchased Loan, the documents
specified as the “Purchased Loan File” in Section 7(b), together with any
additional documents and information required to be delivered to Buyer or its
designee (including the Custodian) pursuant to this Agreement.
 
“Purchased Loan Schedule” means a schedule of Purchased Loans attached to each
Trust Receipt and Custodial Delivery, which may but is not required to, contain
information substantially similar to the Loan Asset Summary Report.
 
“Purchased Loans” means (i) with respect to any Transaction, the Eligible Loan
sold by the applicable Seller to Buyer in such Transaction and (ii) with respect
to the Transactions in general, all Eligible Loans sold by Sellers to Buyer. For
the avoidance of doubt, an Eligible Loan that is repurchased by the applicable
Seller in accordance with this Agreement shall cease to be a Purchased Loan.
 
“QRS Seller” has the meaning specified in the first paragraph of this Agreement.
 
“Qualified Transferee” has the meaning given thereto in the Fee Agreement.
 
“Quarterly Reporting Package” means a quarterly reporting package that includes
consolidated unaudited financial statements of REIT, presented fairly in
accordance with GAAP or, if such financial statements being delivered have been
filed with the SEC pursuant to the requirements of the 1934 Act, or similar
state securities laws, presented in accordance with applicable statutory and/or
regulatory requirements and delivered to Buyer within the same time frame as are
required to be filed in accordance with such applicable statutory or regulatory
requirements, in either case accompanied by a compliance certificate, including,
with respect to the REIT, a statement of operations and a statement of changes
in cash flows for such quarter and statement of net assets as of the end of such
quarter and evidencing financial covenant compliance, and certified as being
true and correct by the CFO, CEO or Treasurer of REIT (it being understood that
such REIT financial statements shall include QRS Seller’s, TRS Seller’s,
Guarantor’s and Pledgor’s financial information, as consolidated into REIT’s
financial statements).
 
“Reallocation” has the meaning specified in Section 4(a).
 
“Recipient” has the meaning specified in Section 32.
 
18

--------------------------------------------------------------------------------

“REIT” means KKR REAL ESTATE FINANCE TRUST INC., a Maryland Corporation
(together with its successors and permitted assigns).
 
“Remainder Interest” means, with respect to a Purchased Loan and its related
Transaction that is the subject of a Remainder Interest Transfer Notice, all
right, title, interest and obligations that QRS Seller has under, in respect of
and in connection with such Purchased Loan pursuant to the Transaction Documents
and Purchased Loan Documents, including, without limitation, (i) all obligations
to pay any amounts, including future advances of principal, under the Purchased
Loan Documents, (ii) all obligations to repurchase such Purchased Loan under the
Transaction Documents and to pay the Repurchase Price for such Purchased Loan on
the Repurchase Date, (iii) all rights to declare the occurrence of an Early
Repurchase Date and to repurchase such Purchased Loan under the Transaction
Documents on such Early Repurchase Date pursuant to Section 3(d), (iv) all
rights to receive income in respect of such Purchased Loan under Section 5, (v)
all obligations to pay (A) Margin Deficit Amounts in respect of such Purchased
Loan pursuant to Section 4, (B) Price Differential in respect of such Purchased
Loan pursuant to Section 5, (C) Purchase Price Amortization Amount in respect of
such Purchased Loan pursuant to Section 3(n), (D) Concentration Limit Amount in
respect of such Purchased Loan pursuant to Section 3(o), (E) Exit Fees in
respect of such Purchased Loan in accordance with the Fee Agreement and (F) all
other amounts owing in respect of or in connection with such Purchased Loan,
(vi) all rights to request Margin Excess with respect to such Purchased Loan
pursuant to Section 4(b) and to request an advance of Future Funding Purchase
Price with respect to such Purchased Loan pursuant to Section 3(c), and (vii)
all (A) rights to payment, repayment, indemnification, reimbursement and defense
accruing to the holder of a Purchased Loan pursuant to the Purchased Loan
Documents, (B) security interests, including interests and rights of application
with respect to any reserves held pursuant to the Purchased Loan Documents and
(C) obligations accruing to the holder of a Purchased Loan (including but not
limited to all obligations related to the return of reserve funds) accruing
under the Purchased Loan Documents.
 
“Remainder Interest Transfer Date” means, with respect to any transfer of
Remainder Interests in a Purchased Loan, the date on which such Remainder
Interests are transferred from QRS Seller to TRS Seller in accordance with
Section 3(q).
 
“Remainder Interest Transfer Notice” means a notice in the form of Exhibit X,
from Sellers to Buyer pursuant to which Sellers notify Buyer of their intention
to transfer from QRS Seller to TRS Seller all Remainder Interests in a Purchased
Loan and its related Transaction on the intended Remainder Interest Transfer
Date in accordance with, and subject to the conditions precedent set forth in,
Section 3(q).
 
“REMIC” means a real estate mortgage investment conduit, within the meaning of
Section 860D(a) of the Code.
 
“REMIC Provisions” has the meaning specified in Exhibit VI.
 
“Repurchase Date” means, for any Transaction, the earliest of: (i) solely for
Swingline Transactions, the date that is 36 months after the Purchase Date for
such Purchased Loan, (ii) the “Repurchase Date” set forth in the Confirmation
related to such Purchased Loan, (iii) if Buyer has delivered a Defaulted Loan
Repurchase Notice related to such Transaction in accordance with Section 3(m),
the Business Day set forth in such Defaulted Loan Repurchase Notice, (iv) the
date on which a Purchased Loan ceases to be an Eligible Loan, (v) the date on
which the applicable Seller fails to pay any
 
19

--------------------------------------------------------------------------------

(A) Extension Fee when due and payable, (B) any Purchase Price Amortization
Amount when due and payable, (C) the Make Whole Draw Fee when due and payable,
(D) the Delayed Facility Fee when due and payable, or (E) any Exit Fee when due
and payable, (vi) upon Buyer’s demand for repayment during the continuance of an
Event of Default, (vii) upon any failure by the applicable Seller to advance any
additional loan proceeds to the Mortgagor when required to do so pursuant to the
Purchased Loan Documents, (viii) to the extent that such Purchased Loan has a
related mezzanine loan, the date on which any default beyond applicable notice,
grace and cure periods occurs under the documentation related to such mezzanine
loan or the related intercreditor agreement, (ix) the date that such Purchased
Loan is repurchased by the applicable Seller at the Repurchase Price in
accordance with Section 3(d), (x) solely for Swingline Transactions, the
Business Day on which the Maximum Purchase Price Rate for such Transaction
reduces to zero (0) in accordance with the definition thereof and the
Confirmation evidencing such Swingline Transaction, (xi) the Business Day that
the “Repurchase Date” is declared to have occurred with respect to such
Transaction pursuant to Section 3(p), (xii) the Business Day that the
“Repurchase Date” is declared to have occurred with respect to such Transaction
pursuant to Section 7(b), (xiii) solely with respect to Term Transactions, the
Business Day that the “Repurchase Date” is declared to have occurred with
respect to all then outstanding Term Transactions pursuant to Section 3(s),
(xiv) solely for Swingline Transactions, the Swingline Maturity Date, or (xv)
solely for Term Transactions, the Term Maturity Date.
 
“Repurchase Obligations” means all obligations of Sellers to pay the Repurchase
Price for each Transaction on the Repurchase Date for each such Transaction and
all other obligations and liabilities of Sellers to Buyer arising under or in
connection with the Transaction Documents, whether now existing or hereafter
arising.
 
“Repurchase Price” means, with respect to any Purchased Loan as of any date, the
price at which such Purchased Loan is to be transferred from Buyer to the
applicable Seller upon termination of the related Transaction; such price will
be determined in each case as the sum of (a) the outstanding Purchase Price of
such Purchased Loan, (b) the accrued and unpaid Price Differential with respect
to such Purchased Loan, (c) the amount of any Exit Fee that may be payable with
respect to such Purchased Loan pursuant to the Fee Agreement, (d) the amount of
any Term Amortization Period Fee that may be payable with respect to such
Purchased Loan pursuant to the Fee Agreement, and (e) all other amounts due and
payable as of such date by Sellers to Buyer under this Agreement or any
Transaction Document (including, but not limited to, accrued and unpaid fees,
expenses and indemnity amounts).
 
“Requirement of Law” means any law, treaty, rule, regulation, code, directive,
policy, order or requirement or determination of an arbitrator or a court or
other Governmental Authority whether now or hereafter enacted or in effect.
 
“Reserve Requirement” means, as of any date of determination, the aggregate
(without duplication) of the rates (expressed as a decimal fraction) of reserve
requirements in effect on such date (including, without limitation, basic,
supplemental, marginal and emergency reserves under any regulations of the Board
of Governors of the Federal Reserve System or other Governmental Authority
having jurisdiction with respect thereto) dealing with reserve requirements
prescribed for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of such Board of Governors) maintained by Buyer.
 
“RG” has the meaning specified in Exhibit VI.
 
20

--------------------------------------------------------------------------------

“Safe Harbor Event” has the meaning specified in Section 3(l).
 
“Safe Harbor Notice” has the meaning specified in Section 3(l).
 
“SEC” has the meaning specified in Section 24(a).
 
“SEL” has the meaning specified in Exhibit VI.
 
“Seller” and “Sellers” have the meaning specified in the first paragraph of this
Agreement.
 
“Servicer” means, as of the A&R Closing Date, SITUS ASSET MANAGEMENT LLC and
thereafter any other third party servicer selected by Sellers and approved by
Buyer in its sole discretion, including WELLS FARGO BANK, NATIONAL ASSOCIATION.
 
“Servicing Account” means, with respect to each Servicer, the account
established at such Servicer pursuant to the related Servicing Agreement.
 
“Servicing Agreement” means, as of the A&R Closing Date, that certain Servicing
Agreement between QRS Seller, TRS Seller, Buyer and Situs Asset Management LLC,
dated as of the Original Closing Date, and thereafter, any other servicing
agreement entered into by QRS Seller, TRS Seller, Buyer and any Servicer for the
servicing of Purchased Loans, together with any additional servicing
documentation or letters entered into in connection therewith, in each case, as
each such agreement or letter agreement may be amended, restated, supplemented
or otherwise modified from time to time with the consent of Buyer.
 
“Servicing Records” has the meaning specified in Section 29(b).
 
“Servicing Rights” means, with respect to any Purchased Loan, the applicable
Seller’s right, title and interest in and to any and all of the following:  (a)
any and all rights to service the related Purchased Loan; (b) any payments to or
monies received by such Seller or any other Person for servicing such Purchased
Loan; (c) any late fees, penalties or similar payments with respect to such
Purchased Loan; (d) all agreements or documents creating, defining or evidencing
any such servicing rights to the extent they relate to such servicing rights and
all rights of such Seller or any other Person thereunder; (e) escrow payments or
other similar payments with respect to such Purchased Loan and any amounts
actually collected by such Seller or any other Person with respect thereto; (f)
the right, if any, to appoint a special servicer or liquidator of such Purchased
Loan; and (g) all accounts and other rights to payment related to the servicing
of such Purchased Loan.
 
“Single-Purpose Entity” has the meaning specified in Exhibit VI.
 
“SIPA” has the meaning specified in Section 24(a).
 
“Solvent” means with respect to any Person at any time, having a state of
affairs such that all of the following conditions are met at such time:  (a) the
fair value of the assets and property of such Person is greater than the amount
of such Person’s liabilities (including disputed, contingent and unliquidated
liabilities) as such value is established and liabilities evaluated for purposes
of Section 101(32) of the Bankruptcy Code, (b) the present fair salable value of
the assets and property of such Person in an orderly liquidation of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts as they become absolute and matured, and (c) such
 
21

--------------------------------------------------------------------------------

Person is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which such Person’s assets and property
would constitute unreasonably small capital.
 
“Sponsor Diligence” has the meaning specified in Exhibit VI.
 
“Standard Qualifications” has the meaning specified in Exhibit VI.
 
“Substitute Rate” means shall mean any published index now or hereafter
generally adopted by Buyer as a replacement for the LIBO Rate for variable rate
loans or repurchase facilities, as determined by Buyer in its sole discretion
and applied to other similarly situated sellers under similar repurchase
facilities with Buyer; provided that in no event shall such Substitute Rate at
any time be less than 0.00% percent.
 
“Substitute Rate Applicable Spread” shall mean, if the Pricing Rate has
converted to the Substitute Rate pursuant to Section 3(g) of this Agreement, an
amount equal to the difference (expressed as a number of basis points) between
(a) the LIBO Rate plus the Applicable Spread on the date the LIBO Rate was last
applicable to the outstanding Transactions prior to such conversion, and (b) the
Substitute Rate on the date that the LIBO Rate was last applicable to the
outstanding Transactions prior to such conversion; provided, that in no event
shall such difference be a negative number.
 
“Survey” means a certified ALTA/ACSM (or applicable state standards for the
state in which the Mortgaged Property is located) survey of a Mortgaged Property
prepared by a registered independent surveyor or engineer and in form and
content satisfactory to Buyer in its commercially reasonable discretion and the
company issuing the Title Policy for such Mortgaged Property.
 
“Swingline Availability Period” means the period commencing on the A&R Closing
Date and ending on the Swingline Availability Period End Date.
 
“Swingline Availability Period End Date” means the earliest to occur of (a)
October 31, 2018, (b) if Buyer has delivered a Safe Harbor Notice following the
occurrence of a Safe Harbor Event, the date set forth in such Safe Harbor Notice
as the revised “Swingline Availability Period End Date”, or (c) the date that
Buyer may declare as the “Swingline Availability Period End Date” pursuant to
Section 14(b)(i) following the occurrence of an Event of Default.
 
“Swingline Facility Amount” means $150,000,000.
 
“Swingline Maturity Date” means the earliest to occur of (a) the date that is
three (3) years after the Swingline Availability Period End Date, (b) the date
that Buyer may declare as the “Swingline Maturity Date” pursuant to Section
14(b)(i) following the occurrence of an Event of Default, or (c) following the
Swingline Availability Period End Date, the Repurchase Date of the last
Purchased Loan.
 
“Swingline Transaction” has the meaning specified in Section 1.
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
22

--------------------------------------------------------------------------------

“Term Amortization Period” means, if the Term Amortization Period Option has
been exercised in accordance with Section 3(r), the period commencing on the
Term Availability Period End Date and ending on the Term Amortization Period End
Date.
 
“Term Amortization Period End Date” means October 31, 2022.
 
“Term Amortization Period Fee” has the meaning given thereto in the Fee
Agreement.
 
“Term Amortization Period Option” has the meaning specified in Section 3(r).
 
“Term Availability Period” means the period commencing on the A&R Closing Date
and ending on the Term Availability Period End Date.
 
 “Term Availability Period End Date” means the earliest to occur of (a) October
30, 2020, (b) if Buyer has delivered a Safe Harbor Notice following the
occurrence of a Safe Harbor Event, the date set forth in such Safe Harbor Notice
as the revised “Term Availability Period End Date”, or (c) the date that Buyer
may declare as the “Term Availability Period End Date” pursuant to Section
14(b)(i) following the occurrence of an Event of Default.
 
“Term Facility Amount” means $250,000,000.
 
“Term Maturity Date” means the earliest to occur of (a) the Term Availability
Period End Date; provided that if the Term Amortization Period Option shall have
been exercised and deemed effective in accordance with Section 3(r), the date in
this clause (a) of this definition shall instead be the Term Amortization Period
End Date, or (b) the date that Buyer may declare as the “Term Maturity Date”
pursuant to Section 14(b)(i) following the occurrence of an Event of Default.
 
“Term Transaction” has the meaning specified in Section 1.
 
“Title Policy” has the meaning specified in Exhibit VI.
 
“Transaction” means either a Swingline Transaction or a Term Transaction.
 
“Transaction Documents” means, collectively, this Agreement, any applicable
Annexes to this Agreement, the Guaranty, the Pledge Agreement, the Custodial
Agreement, each Blocked Account Agreement, any Servicing Agreement, all
Confirmations executed pursuant to this Agreement in connection with specific
Transactions, the Fee Agreement, any other documents or instruments relating to
any such documents executed by QRS Seller, TRS Seller, Guarantor or Pledgor, and
any written modifications, extensions, renewals, restatements, or replacements
of any of the foregoing.
 
“Transaction Request” means a request in the form of Exhibit VIII, from QRS
Seller or TRS Seller to Buyer pursuant to which such Seller requests that Buyer
enter into a Transaction in accordance with Section 3(a).
 
“TRIA” has the meaning specified in Exhibit VI.
 
“TRS Seller” has the meaning specified in the first paragraph of this Agreement.
 
23

--------------------------------------------------------------------------------

“Trust Receipt” means a trust receipt issued by Custodian to Buyer confirming
the Custodian’s possession of certain Purchased Loan Files which are the
property of and held by Custodian for the benefit of Buyer (or any other holder
of such trust receipt) or a bailment arrangement with an Acceptable Attorney.
 
“U.S. Person” means a “United States person” as defined in Section 7701(a)(30)
of the Code.
 
“UCC” has the meaning specified in Section 6.
 
“Waterfall Account” means a segregated interest bearing account, in the name of
QRS Seller for the benefit of Buyer, established at the Depository and subject
to the Blocked Account Agreement.
 
“Waterfall Date” means the fifteenth (15th) calendar day of each month, or the
next succeeding Business Day, if such calendar day shall not be a Business Day,
or such other day as is mutually agreed to by Sellers and Buyer.
 
“Whole Loans” has the meaning given to such term in the definition of “Eligible
Loans”.
 
“Zoning Regulations” has the meaning specified in Exhibit VI.
 

3.
INITIATION; CONFIRMATION; TERMINATION; REPURCHASE & PAYMENTS; OTHER EVENTS

 
(a)           Subject to the terms and conditions set forth in this Agreement,
either Seller may, from time to time during the Swingline Availability Period,
submit to Buyer a Transaction Request for Buyer’s review and approval requesting
that Buyer enter into a Swingline Transaction, and either Seller may, from time
to time during the Term Availability Period, submit to Buyer a Transaction
Request for Buyer’s review and approval requesting that Buyer enter into a Term
Transaction, in either case, with respect to any Eligible Loan that such Seller
proposes to sell to Buyer under this Agreement; provided, however, that this
Agreement is not a commitment to enter into Transactions but rather sets forth
the procedures to be used in connection with periodic requests to enter into
Transactions, and each Seller hereby acknowledges that Buyer is under no
obligation to enter into, or agree to enter into, any Transaction pursuant to
this Agreement. Upon Buyer’s receipt of a complete Transaction Request and a
complete Due Diligence Package, Buyer shall have the right to promptly request,
in Buyer’s good faith business judgment, additional diligence materials and
deliveries with respect to the applicable Eligible Loan, to the extent necessary
for Buyer’s underwriting of such Eligible Loan. Upon Buyer’s receipt of the
Transaction Request, Due Diligence Package and additional diligence materials,
Buyer shall use commercially reasonable efforts to either (A) obtain receipt of
internal credit approval, and notify the applicable Seller of terms thereof for
such Eligible Loan or (B) deny the applicable Seller’s request for a Transaction
(it being understood that Buyer shall have the right to review all Eligible
Loans proposed to be sold to Buyer in any Transaction and to conduct its own due
diligence investigation of such Eligible Loans as Buyer reasonably determines,
and in connection therewith Buyer is entitled to make a determination as to
whether to accept or deny a proposed Transaction in its sole discretion). 
Buyer’s failure to respond to the applicable Seller in respect of a Transaction
Request shall be deemed to be a denial of such Transaction Request.  If Buyer
accepts a request to enter into a Transaction, Buyer’s entry into such
Transaction and the payment by Buyer of the Purchase Price therefor shall be
subject to the following conditions precedent:
 
(i)          receipt by Buyer of a fully completed Transaction Request and a
complete Due Diligence Package shall have been delivered to Buyer, and (A) to
the applicable Seller’s
 
24

--------------------------------------------------------------------------------

knowledge, all of the information contained in such Due Diligence Package and
such additional diligence information related to such Eligible Loan, is true and
correct in all material respects, and (B) to the applicable Seller’s knowledge,
there is no additional information that should be contained in such Due
Diligence Package and additional diligence information (but which is not
included therein) to avoid such Due Diligence Package and additional diligence
information being misleading in any respect;
 
(ii)         the proposed date for entry into the Transaction shall be no less
than ten (10) Business Days from the date of delivery of the related Transaction
Request and a complete Due Diligence Package, and the Swingline Availability
Period End Date (if such proposed Transaction is a Swingline Transaction) or the
Term Availability Period End Date (if such proposed Transaction is a Term
Transaction) shall not have occurred;
 
(iii)        as of the Purchase Date, either (A) if such proposed Transaction is
a Swingline Transaction, the sum of (1) the requested Purchase Price for the
proposed Transaction, plus (2) the aggregate outstanding Purchase Prices at such
time for all existing Swingline Transactions shall not exceed the Swingline
Facility Amount, or (B) if such proposed Transaction is a Term Transaction, the
sum of (1) the requested Purchase Price for the proposed Transaction, plus (2)
the aggregate outstanding Purchase Prices at such time for all existing Term
Transactions shall not exceed the Term Facility Amount;
 
(iv)       as of the Purchase Date for such proposed Transaction (A) no Default
or Event of Default under this Agreement shall have occurred and be continuing,
(B) no Margin Deficit shall be outstanding, (C) no Concentration Limit Amount
shall be outstanding, (D) no  Purchase Price Amortization Amount shall be
outstanding, and (E) no other payment obligation shall remain outstanding
(including, without limitation, any amounts payable pursuant to the Fee
Agreement) unless, in the cases of clauses (B), (C), (D) and (E), the applicable
Seller has requested that such outstanding amounts are netted against the
proposed Purchase Price until such outstanding amounts are paid in full;
 
(v)        the representations and warranties made by Sellers in each of the
Transaction Documents shall be true and correct in all material respects as of
the Purchase Date for such Transaction, before and after giving effect to such
Transaction, as though made on such Purchase Date (except to the extent such
representations and warranties are made as of a particular date and except to
the extent of any exceptions listed on Schedule 2 of the applicable Transaction
Request), and QRS Seller, TRS Seller, Guarantor and Pledgor shall each be in
compliance with their respective covenant obligations under each of the
Transaction Documents;
 
(vi)       the applicable Seller shall have paid (A) the Purchase Date Draw Fee
due and payable in accordance with the Fee Agreement, and (B) Buyer’s costs and
expenses pursuant to Section 30(d) (each of which may be paid in advance or may
be netted against the Purchase Price until such amounts are paid in full);
 
(vii)      the asset proposed to be sold to Buyer by the applicable Seller in
such Transaction is an Eligible Loan and Buyer shall have obtained internal
credit approval for the inclusion of such Eligible Loan as a Purchased Loan in a
Transaction;
 
25

--------------------------------------------------------------------------------

(viii)     the purchase of such Eligible Loan will not result in a Concentration
Limit Event or give rise to any violation of Section 3(n) in respect of any
Purchase Price Amortization Amount;
 
(ix)        as of the date of the first Transaction completed hereunder
following the A&R Closing Date, Buyer shall have received all corporate and
governmental approvals of QRS Seller, TRS Seller, Guarantor and Pledgor, all
legal opinions of counsel to QRS Seller, TRS Seller, Guarantor and Pledgor
(including, without limitation, as to authority, enforceability,
non-contravention of organizational documents and law, security interest
creation, security interest perfection by filing and perfection by possession
and bankruptcy safe harbor in respect of qualifying Eligible Loans) and such
other closing documentation as Buyer may reasonably request pursuant to this
Agreement; and
 
(x)         no event has occurred and is continuing which is reasonably likely
to result in a Material Adverse Effect.
 
(b)           Upon the satisfaction of the foregoing conditions precedent, in
the event that Buyer determines that it will enter into a proposed Transaction,
Buyer shall promptly deliver to the applicable Seller a written confirmation of
such Transaction (a “Confirmation”) in the form of Exhibit I-A (if such
Transaction is a Swingline Transaction) or Exhibit I-B (if such Transaction is a
Term Transaction).  Upon receipt by Buyer of the Confirmation executed by the
applicable Seller, on the date requested by such Seller for consummation of the
Transaction or such other date as Buyer shall determine, the Purchased Loan
shall be transferred to Buyer by such Seller against the transfer of the
Purchase Price from Buyer to an account of such Seller or an account nominated
by such Seller.  Once executed by both Buyer and the applicable Seller, each
Confirmation, together with this Agreement, shall be conclusive evidence of the
terms of the Transaction(s) covered thereby.  In the event of any conflict
between the terms of such Confirmation and the terms of this Agreement, the
Confirmation shall prevail.  It is understood and agreed that once a
Confirmation has been executed by Buyer and the applicable Seller, such
Confirmation shall be binding on the parties hereto (absent manifest error) and
shall constitute evidence of Buyer’s approval of the applicable Purchased Loan
and the terms of the applicable Transaction.  For each Transaction, (A)
following any date after the Purchase Date that the Maximum Purchase Price Rate
reduces in accordance with the definition thereof and the Confirmation
evidencing such Transaction (except where the Maximum Purchase Price Rate
reduces to zero (0)), (B) following any date after the Purchase Date that there
is any change in the then outstanding principal amount of the related Purchased
Loan, and (C) concurrently with the commencement of the Term Amortization
Period, in each case, Buyer and the applicable Seller shall prepare and enter
into an updated Confirmation evidencing and taking into account such changes,
which updated Confirmation shall be deemed to replace the existing Confirmation
for such Transaction and such Transaction under the replacement Confirmation
shall be deemed to be a continuation of the Transaction under the replaced
Confirmation.  In addition, a Confirmation may be replaced in connection with a
Future Funding Advance with respect to the related Purchased Loan in accordance
with Section 3(c) and in connection with the transfer by QRS Seller to TRS
Seller of Remainder Interests related to a Purchased Loan in accordance with
Section 3(q).
 
(c)           Subject to the terms and conditions set forth in this Agreement,
the applicable Seller may, from time to time in respect of a Future Funding Loan
that is the subject of an existing Transaction, prior to the Repurchase Date of
such existing Transaction (irrespective of whether or not the Swingline
Availability Period (to the extent such Transaction is a Swingline Transaction)
or the Term Availability Period (to the extent such Transaction is a Term
Transaction) is then in effect), submit to Buyer a Future
 
26

--------------------------------------------------------------------------------

Funding Request for Buyer’s review and approval requesting that Buyer advance to
the applicable Seller additional Purchase Price with respect to such Transaction
(any such additional Purchase Price advanced under this Section 3(c), “Future
Funding Purchase Price”) on the date specified therein (the date on which such
Future Funding Purchase Price is advanced, the applicable “Future Funding
Date”); provided, however, that this Agreement is not a commitment to advance
any Future Funding Purchase Price in respect of a Future Funding Loan that is
the subject of an existing Transaction but rather sets forth the procedures to
be used in connection with periodic requests to advance Future Funding Purchase
Price in respect of a Future Funding Loan that is the subject of an existing
Transaction, and each Seller hereby acknowledges that Buyer is under no
obligation to advance, or agree to advance, any Future Funding Purchase Price in
respect of a Future Funding Loan that is the subject of an existing Transaction
pursuant to this Agreement. Upon Buyer’s receipt of a complete Future Funding
Request and an updated Due Diligence Package, Buyer shall have the right to
promptly request, in Buyer’s good faith business judgment, additional diligence
materials and deliveries with respect to the related Transaction, to the extent
necessary for Buyer’s underwriting of such proposed advance of Future Funding
Purchase Price. Upon Buyer’s receipt of the Future Funding Request, Due
Diligence Package and additional diligence materials, Buyer may determine, it
its sole discretion, whether or not to advance the requested Future Funding
Purchase Price.  Buyer’s failure to respond to the applicable Seller in respect
of a Future Funding Request shall be deemed to be a denial of such Future
Funding Request.  If Buyer accepts a Future Funding Request, payment by Buyer of
the requested Future Funding Purchase Price shall be subject to the following
conditions precedent:
 
(i)          receipt by Buyer of a fully completed Future Funding Request and a
complete Due Diligence Package shall have been delivered to Buyer, and (A) to
the applicable Seller’s knowledge, all of the information contained in such Due
Diligence Package and such additional diligence information related to the
Transaction to which such Future Funding Request relates, is true and correct in
all material respects, and (B) to the applicable Seller’s knowledge, there is no
additional information that should be contained in such Due Diligence Package
and additional diligence information (but which is not included therein) to
avoid such Due Diligence Package and additional diligence information being
misleading in any respect;
 
(ii)         the proposed date for advance of the Future Funding Purchase Price
shall be no less than five (5) Business Days from the date of delivery of the
related Future Funding Request and a complete Due Diligence Package, and the
Repurchase Date of the Transaction to which such Future Funding Request relates
shall not have occurred;
 
(iii)        neither Seller shall have previously submitted to Buyer a Future
Funding Request in the same calendar month;
 
(iv)       the Future Funding Request is being delivered in connection with
additional advances of principal made by the applicable Seller to the Mortgagor
under the Future Funding Loan, and the requested Future Funding Purchase Price
shall (A) be greater than $500,000, and (B) shall not exceed the result of (x)
the amount of such additional advances of principal made by the applicable
Seller to the Mortgagor under the Future Funding Loan, multiplied by (y) the
Maximum Purchase Price Rate then applicable to such Future Funding Loan;
 
(v)        as of the Future Funding Date, either (A) if such Future Funding Loan
is related to a Swingline Transaction, the sum of (1) the requested Future
Funding Purchase Price, plus (2) the aggregate outstanding Purchase Prices at
such time for all existing Swingline Transactions
 
27

--------------------------------------------------------------------------------

(including the outstanding Purchase Price for the Transaction to which such
Future Funding Request relates) shall not exceed the Swingline Facility Amount,
or (B) if such Future Funding Loan is related to a Term Transaction, the sum of
(1) the requested Future Funding Purchase Price, plus (2) the aggregate
outstanding Purchase Prices at such time for all existing Term Transactions
(including the outstanding Purchase Price for the Transaction to which such
Future Funding Request relates) shall not exceed the Term Facility Amount;
 
(vi)       as of the Future Funding Date (A) no monetary Default, material
non-monetary Default or Event of Default under this Agreement shall have
occurred and be continuing, (B) no Margin Deficit shall be outstanding, (C) no
Concentration Limit Amount shall be outstanding, (D) no  Purchase Price
Amortization Amount shall be outstanding and (E) no other payment obligation
shall remain outstanding (including, without limitation, any amounts payable
pursuant to the Fee Agreement) unless, in the cases of clauses (B), (C), (D) and
(E), the applicable Seller has requested that such outstanding amounts are
netted against the proposed Future Funding Purchase Price until such outstanding
amounts are paid in full;
 
(vii)      the representations and warranties made by Sellers in each of the
Transaction Documents shall be true and correct in all material respects as of
the Future Funding Date for such advance of Future Funding Purchase Price,
before and after giving effect to such advance of Future Funding Purchase Price,
as though made on such Future Funding Date (except to the extent such
representations and warranties are made as of a particular date and except to
the extent of any exceptions listed on Schedule 2 of the applicable Transaction
Request), and QRS Seller, TRS Seller, Guarantor and Pledgor shall each be in
compliance with their respective covenant obligations under each of the
Transaction Documents;
 
(viii)     the applicable Seller shall have paid (A) the Future Funding Draw Fee
due and payable in accordance with the Fee Agreement, and (B) Buyer’s costs and
expenses pursuant to Section 30(d) (each of which may be paid in advance or may
be netted against the proposed Future Funding Purchase Price until such amounts
are paid in full);
 
(ix)        the advance of Future Funding Purchase Price in respect of the
related Transaction will not result in a Concentration Limit Event or give rise
to any violation of Section 3(n) in respect of any Purchase Price Amortization
Amount;
 
(x)         no Safe Harbor Event shall have occurred; and
 
(xi)        no event has occurred and is continuing which is reasonably likely
to result in a Material Adverse Effect.
 
Upon the satisfaction of the foregoing conditions precedent, in the event that
Buyer determines that it will advance the requested Future Funding Purchase
Price, Buyer shall promptly deliver to the applicable Seller an updated
Confirmation.  Upon receipt by Buyer of the updated Confirmation executed by the
applicable Seller, on the Future Funding Date, Buyer shall advance the Future
Funding Purchase Price against the increase in the Purchase Price evidenced by
the updated Confirmation, which updated Confirmation shall be deemed to replace
the existing Confirmation for such Transaction and such Transaction under the
replacement Confirmation shall be deemed to be a continuation of the Transaction
under the replaced Confirmation, as more fully set forth in Section 3(b).
 
28

--------------------------------------------------------------------------------

(d)           The applicable Seller shall be entitled to terminate a Transaction
on demand, in whole only, and repurchase the Purchased Loan subject to a
Transaction on any Business Day prior to the Repurchase Date (an “Early
Repurchase Date”); provided, however, that:
 
(i)          such Seller notifies Buyer in writing of its intent to terminate
such Transaction and repurchase such Purchased Loan no later than one (1)
Business Day prior to such Early Repurchase Date;
 
(ii)         on such Early Repurchase Date, such Seller pays to Buyer the
Repurchase Price with respect to such Transaction against transfer to such
Seller or its agent of such Purchased Loan;
 
(iii)        on such Early Repurchase Date, following the payment of the amounts
set forth in Section 3(d)(ii), no Margin Deficit exists (other than a Margin
Deficit that would be cured by such early repurchase); and
 
(iv)       no Default or Event of Default exists on the date of such early
repurchase (other than a Default or Event of Default which would be cured by
such early repurchase).
 
Such notice shall set forth the Early Repurchase Date and shall identify with
particularity the Purchased Loans to be repurchased on such Early Repurchase
Date.
 
(e)           On the Repurchase Date or Early Repurchase Date specified in
accordance with Section 3(d) for any Purchased Loan, the applicable Seller shall
repurchase such Purchased Loan by paying to Buyer on such date the Repurchase
Price, upon receipt of which, termination of the applicable Transaction will be
effected by transfer to such Seller or its designee of the applicable Purchased
Loan and any Income in respect thereof received by Buyer (and not previously
credited or transferred to, or applied to the obligations of, such Seller
pursuant to Section 5). In connection with each such repurchase, so long as no
Default or Event of Default has occurred and is continuing, Buyer shall deliver,
or cause to be delivered, to the applicable Seller the related Purchased Loan
File and, on such Repurchase Date or Early Repurchase Date, represents and
warrants to such Seller that such Purchased Loan is being reconveyed to such
Seller free and clear of any and all Liens and claims placed on such Purchased
Loan by Buyer. Solely for a Repurchase Date occurring with respect to a
Purchased Loan following delivery by Buyer to Seller of a Defaulted Loan
Repurchase Notice in accordance with Section 3(m) and as to which the revised
Repurchase Date set forth in such Defaulted Loan Repurchase Notice is less than
three (3) Business Days after the date of delivery of such Defaulted Loan
Repurchase Notice, the applicable Seller shall pay the Repurchase Price by
first, on the specified Repurchase Date, paying to Buyer all available funds on
hand (if any) in payment of such Repurchase Price, and, if such amount is less
than the Repurchase Price, such Seller may extend the date for payment of the
unpaid portion of such Repurchase Price until the date that is three (3)
Business Days after the date of delivery of such Defaulted Loan Repurchase
Notice by delivering to Buyer on or before the specified Repurchase Date a
Payment Extension Certificate.
 
(f)            The applicable Seller shall have the right, from time to time, on
any Business Day, to transfer cash to Buyer for the purpose of reducing the
outstanding Purchase Price of, but not terminating, a Transaction and without
the release of any Collateral and without any prepayment fee or penalty.
 
29

--------------------------------------------------------------------------------

(g)           If, at any time, Buyer shall have determined in the exercise of
its reasonable business judgment (which determination shall be conclusive and
binding upon Sellers) that (i) by reason of circumstances affecting the relevant
market, adequate and reasonable means do not exist for ascertaining the LIBO
Rate, or (ii) Buyer shall have determined (which determination shall be
conclusive and binding upon Sellers absent manifest error) that there has been
or there is likely to be an alternative index or interest rate to replace the
actual or potential phase out of the index on which the LIBO Rate is determined,
Buyer shall give email or telephonic notice (with written notice to follow the
next Business Day) thereof to Sellers as soon as practicable thereafter.  If
such notice is given, Buyer shall determine the Pricing Rate with respect to
such Transaction until such notice has been withdrawn as a per annum rate equal
to, in Buyer’s sole discretion, either (x) the Federal Funds Rate plus the
Applicable Spread, or (y) the Substitute Rate plus the Substitute Rate
Applicable Spread (the “Alternative Rate”). For the avoidance of doubt, Buyer
shall endeavor to apply such determination consistently to all similarly
situated counterparties in commercial real estate mortgage loan repurchase
facilities. In addition, Buyer will endeavor to provide Sellers with notice
promptly after any such determination is made.
 
(h)           Notwithstanding any other provision herein, if the adoption of or
any change in any Requirement of Law or in the interpretation or application
thereof shall make it unlawful for Buyer to effect or continue Transactions as
contemplated by the Transaction Documents, the Transactions then outstanding
shall, as of such date, be converted automatically to Alternative Rate
Transactions. For the avoidance of doubt, Buyer shall endeavor to apply the
implication of any change in a Requirement of Law consistently to all similarly
situated counterparties in commercial real estate mortgage loan repurchase
facilities.
 
(i)            Upon written demand by Buyer, Sellers shall, on a joint and
several basis, indemnify Buyer and hold Buyer harmless from any net actual,
out-of-pocket loss or expense (not to include any lost profit or opportunity)
(including, without limitation, reasonable, actual, out-of-pocket third party
attorneys’ fees and disbursements) which Buyer sustains or incurs as a
consequence of (i) default by the applicable Seller in terminating any
Transaction after such Seller has given a notice in accordance with Section 3(d)
of a termination of a Transaction, or (ii) a default by the applicable Seller in
selling Eligible Loans after Seller has notified Buyer of a proposed Transaction
in accordance with Section 3(a) and Buyer has agreed to purchase such Eligible
Loans in accordance with the provisions of this Agreement.  A certificate as to
such actual costs, losses, damages and expenses, setting forth the calculations
therefor shall be submitted promptly by Buyer to Sellers.
 
(j)            If the adoption of or any change in any Requirement of Law or in
the interpretation or application thereof by any Governmental Authority or
compliance by Buyer with any request or directive from any central bank or other
Governmental Authority having jurisdiction over Buyer made subsequent to the A&R
Closing Date:
 
(i)          shall subject Buyer to any Tax of any kind whatsoever with respect
to the Transaction Documents, any Purchased Loan or any Transaction, or change
the basis of taxation of payments to Buyer in respect thereof (except for (i)
Indemnified Taxes, (ii) Taxes described in clauses (b) through (e) of the
definition of Excluded Taxes and (iii) Connection Income Taxes);
 
(ii)         shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds
 
30

--------------------------------------------------------------------------------

by, any office of Buyer which is not otherwise included in the determination of
the LIBO Rate hereunder; or
 
(iii)        shall impose on Buyer any other conditions;
 
and the result of any of the foregoing is to increase the cost to Buyer, by an
amount which Buyer deems, in the exercise of its reasonable business judgment,
to be material, of entering into, continuing or maintaining Transactions or to
reduce in a material manner any amount receivable under the Transaction
Documents in respect thereof; then, in any such case, Sellers shall promptly
(and, in any event, within ten (10) Business Days after Sellers receive notice
from Buyer, which notice shall be prima facie evidence of such additional
amounts absent manifest error), on a joint and several basis, pay Buyer any
additional amounts necessary to compensate Buyer for such increased cost or
reduced amount receivable. For the avoidance of doubt, Buyer shall endeavor to
apply the implication of any change in a Requirement of Law consistently to all
similarly situated counterparties in commercial real estate mortgage loan
repurchase facilities. In addition, Buyer will endeavor to provide Sellers with
notice as soon as practical of any demand for any additional amounts payable by
Sellers under this Section 3(j). This covenant shall survive the termination of
this Agreement and the repurchase by Sellers of any or all of the Purchased
Loans.
 
(k)           If Buyer shall have determined that the adoption of or any change
in any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by Buyer or any corporation controlling Buyer
with any request or directive regarding capital adequacy (whether or not having
the force of law) from any Governmental Authority made subsequent to the A&R
Closing Date has the effect of reducing the rate of return on Buyer’s or such
corporation’s capital as a consequence of its obligations hereunder to a level
below that which Buyer or such corporation could have achieved but for such
adoption, change or compliance by an amount deemed by Buyer, in the exercise of
its reasonable business judgment, to be material, then from time to time, after
submission by Buyer to Sellers of a written request therefor, Sellers shall
promptly (and, in any event, within ten (10) Business Days after Seller receives
notice from Buyer, which notice shall be prima facie evidence of such additional
amounts absent manifest error), on a joint and several basis, pay to Buyer such
additional amount or amounts as will compensate Buyer for such reduction. For
the avoidance of doubt, Buyer shall endeavor to apply the implication of any
change in a Requirement of Law consistently to all similarly situated
counterparties in commercial real estate mortgage loan repurchase facilities. In
addition, Buyer will endeavor to provide Sellers with notice as soon as
practical of any demand for any additional amounts payable by Sellers under this
Section 3(k). This covenant shall survive the termination of this Agreement and
the repurchase by Seller of any or all of the Purchased Loans.
 
(l)            In the event that Buyer determines, in its reasonable discretion,
that there has been an adverse change in law or interpretation of law regarding
(i) the eligibility of this Agreement, the Guaranty and the related Transaction
Documents for the safe harbors available to securities contracts under the
Bankruptcy Code (including, without limitation, those referenced in Section 23),
(ii) the nature and benefits of such safe harbors as more fully set forth in
Section 23, or (iii) the availability of such safe harbors to Buyer in the
manner more fully set forth in Section 23 (a “Safe Harbor Event”), Buyer may, in
its sole discretion, deliver a written notice to Sellers (the “Safe Harbor
Notice”) specifying that a Safe Harbor Event has occurred and setting forth a
revised Swingline Availability Period End Date and/or Term Availability Period
End Date, in each case, determined by Buyer, which revised Swingline
Availability Period End Date and/or Term Availability Period End Date may be the
date of such Safe Harbor Notice.
 
31

--------------------------------------------------------------------------------

(m)          If a Material Default shall occur with respect to a Transaction,
Buyer may, in its sole discretion, deliver a written notice to the applicable
Seller (a “Defaulted Loan Repurchase Notice”) setting forth a revised Repurchase
Date for such Transaction, which date shall be no less than two (2) Business
Days after delivery of such Defaulted Loan Repurchase Notice.  For the avoidance
of doubt, the delivery of a Defaulted Loan Repurchase Notice in respect of a
Transaction shall have no effect on any other Transaction.
 
(n)           The applicable Seller shall, from time to time for each
Transaction, prepay the Purchase Price on account of such Transaction to ensure
that at no time shall the Purchase Price Rate for each such Transaction exceed
the Maximum Purchase Price Rate then in effect for each such Transaction (any
such amount, a “Purchase Price Amortization Amount”).  Concurrently with any
reduction in the Maximum Purchase Price Rate in respect of any Transaction (in
accordance with the definition thereof and the Confirmation evidencing such
Transaction) that results in the Purchase Price Rate for any Transaction
exceeding the reduced Maximum Purchase Price Rate for such Transaction, the
applicable Seller shall pay to Buyer an amount equal to such excess, which Buyer
shall apply in reduction of the Purchase Price for such Transaction.
 
(o)           If a Concentration Limit Event shall occur, Buyer may, in its sole
discretion, deliver a written notice to Sellers (a “Concentration Limit Payment
Notice”) setting forth the related Concentration Limit Amount and setting forth
the date for payment of such Concentration Limit Amount, which date shall be no
less than ten (10) Business Days after delivery of such Concentration Limit
Payment Notice.  Sellers shall, on a joint and several basis, pay to Buyer any
Concentration Limit Amounts contained in any Concentration Limit Payment Notice
no later than the date specified for payment in such Concentration Limit Payment
Notice. It is agreed that no Concentration Limit Amount shall be considered
“outstanding” until such amount is not paid on the Business Day specified for
payment in the applicable Concentration Limit Payment Notice.
 
(p)           With respect to each Future Funding Loan, upon the applicable
Seller’s (or any of its Affiliates’) receipt of notice of litigation commenced
by the related Mortgagor (or any Affiliate of such Mortgagor), alleging any
failure by such Seller (or any Affiliate thereof), Buyer or any other Person to
fund any future funding obligations under any Future Funding Loan, such Seller
shall immediately provide written notice thereof to Buyer (annexing the notice
of litigation and such other documentation as may be relevant or appropriate),
upon receipt of which Buyer may request additional information and/or deliver a
notice to such Seller declaring that, as of a date not less than fifteen (15)
Business Days after such notice from Buyer, the “Repurchase Date” in respect of
the Transaction to which such Future Funding Loan relates shall be deemed to
occur, and such Seller shall repurchase such Transaction on such deemed
Repurchase Date.
 
(q)           Sellers may, at any time in its sole discretion, deliver to Buyer
a Remainder Interest Transfer Notice with respect to a Purchased Loan which
shall identify such Purchased Loan and shall specify an intended Remainder
Interest Transfer Date on which QRS Seller intends to transfer the Remainder
Interest related to such Purchased Loan to TRS Seller. The transfer of the
Remainder Interests in accordance with the related Remainder Interest Transfer
Notice from QRS Seller to TRS Seller shall be subject to the following
conditions precedent:
 
(i)          receipt by Buyer of a fully completed Remainder Interest Transfer
Notice duly executed by Sellers not less than two (2) Business Days prior to the
intended Remainder Interest Transfer Date;
 
32

--------------------------------------------------------------------------------

(ii)         the Repurchase Date for the Transaction to which such Remainder
Interest Transfer Notice relates shall not have occurred;
 
(iii)        as of the Remainder Interest Transfer Date (A) no monetary Default,
material non-monetary Default or Event of Default under this Agreement shall
have occurred and be continuing, (B) no Margin Deficit shall be outstanding, (C)
no Concentration Limit Amount shall be outstanding, (D) no  Purchase Price
Amortization Amount shall be outstanding, and (E)  no other payment obligation
shall remain outstanding (including, without limitation, any amounts payable
pursuant to the Fee Agreement);
 
(iv)       the representations and warranties made by Sellers in each of the
Transaction Documents shall be true and correct in all material respects as of
the Remainder Interest Transfer Date, before and after giving effect to such
transfer of Remainder Interests, as though made on such Remainder Interest
Transfer Date (except to the extent such representations and warranties are made
as of a particular date and except to the extent of any exceptions listed on
Schedule 2 of the applicable Transaction Request), and TRS Seller, QRS Seller,
Guarantor and Pledgor shall each be in compliance with their respective covenant
obligations under each of the Transaction Documents;
 
(v)        TRS Seller and Buyer shall have entered into a Confirmation in
respect of the related Purchased Loan, in replacement of the then existing
Confirmation between Buyer and QRS Seller related to such Purchased Loan, which
replacement Confirmation shall be deemed to replace such existing Confirmation
on the Remainder Interest Transfer Date and shall be deemed to be a continuation
of the Transaction under the replaced Confirmation (and which replacement
Confirmation shall, for the avoidance of doubt, retain the same Purchase Date
and contain the same dates for adjustment of the Maximum Purchase Price Rate,
Applicable Spread, Buyer LTV Target, Buyer LTV Maximum and Extension Fee Payment
Date as were set forth in the existing Confirmation); and
 
(vi)       to Seller’s knowledge, no event has occurred and is continuing which
is reasonably likely to result in a Material Adverse Effect.
 
Upon the satisfaction of the foregoing conditions precedent, on or promptly
after the intended Remainder Interest Transfer Date, QRS Seller shall transfer
to TRS Seller, and TRS Seller shall receive and accept, for good and valuable
consideration agreed between QRS Seller and TRS Seller, all Remainder Interests
related to such Purchased Loan, and thereafter, for all purposes, TRS Seller
shall be the “applicable Seller” in respect of such Purchased Loan. 
Concurrently with each such transfer of Remainder Interest with respect to any
Purchased Loan, Sellers shall notify Buyer in writing (which may be delivered by
email) that the transfer of such Remainder Interests has been concluded and
confirm the Remainder Interest Transfer Date therefor, and shall further notify
Custodian and the applicable Servicer of such Purchased Loan of such transfer of
Remainder Interests in accordance with the Custodial Agreement and applicable
Servicing Agreement, respectively. In connection with any such transfer of
Remainder Interests, upon the reasonable request of Buyer, at the sole expense
of Sellers, Sellers will promptly and duly execute and deliver such further
instruments and documents and take such further actions as Buyer may reasonably
request for the purposes of obtaining or preserving the full benefits of this
Agreement including the first priority security interest granted hereunder and
of the rights and powers herein granted.
 
33

--------------------------------------------------------------------------------

(r)            Sellers may, in their sole discretion (but acting jointly), by
written notice to Buyer delivered no earlier than 120 days before the Term
Availability Period End Date and not later than 30 days before the Term
Availability Period End Date, elect to extend the date on which the Term
Maturity Date would otherwise occur pursuant to clause (a) of the definition of
“Term Maturity Date” from the Term Availability Period End Date until the Term
Amortization Period End Date (such Sellers option, the “Term Amortization Period
Option”), and in conjunction with such exercise may, in their sole discretion
(but acting jointly), elect to permanently reduce the Maximum Purchase Price
Rate for each Term Transaction to the lesser of (x) 65% or (y) the Purchase
Price Rate in effect for each such Term Transaction on the Term Availability
Period End Date.  If Sellers have elected to exercise the Term Amortization
Period Option and, as of the Term Availability Period End Date, each of the
following conditions precedent shall have been satisfied, the Term Amortization
Period Option (and the corresponding permanent reduction to the Maximum Purchase
Price Rate, if any) shall be deemed effective: (i) no monetary Default, material
non-monetary Default or Event of Default under this Agreement shall have
occurred and be continuing, (ii) no Margin Deficit shall be outstanding, (iii)
no Concentration Limit Amount shall be outstanding, (iv) no Purchase Price
Amortization Amount shall be outstanding (calculated giving effect to any
permanent reduction of the Maximum Purchase Price Rate elected by the Sellers in
connection with such Term Amortization Period Option), (v) no other payment
obligation shall remain outstanding, (vi) there are at least three (3) Purchased
Loans subject to Term Transactions, and (vii) the aggregate outstanding Purchase
Prices of all Term Transactions is at least $25,000,000.
 
(s)           If, at any time during the Clean-Up Period, either (i) there are
two (2) or fewer Purchased Loans subject to Term Transactions, or (ii) the
aggregate outstanding Purchase Prices of all Term Transactions is less than
$25,000,000, Buyer may, in its sole discretion, deliver a written notice to the
applicable Sellers (a “Clean-Up Repurchase Notice”) setting forth a revised
Repurchase Date for all Term Transactions, which date shall be no less than two
(2) Business Days after the delivery of such Clean-Up Repurchase Notice;
provided that if, within two (2) Business Days of the delivery of such Clean-Up
Repurchase Notice, Sellers have paid to Buyer all available funds on hand in
payment of the Repurchase Prices for all Term Transactions, and if such amount
is less than full amount of the Repurchase Prices for all Term Transactions,
Sellers may extend the date for payment of the remaining outstanding portion of
the Repurchase Prices for all Term Transactions until the date that is three (3)
Business Days after the date of delivery of the Clean-Up Repurchase Notice by
delivering to Buyer on or before such second (2nd) Business Day after the date
of delivery of such Clean-Up Repurchase Notice a Payment Extension
Certificate.   For the avoidance of doubt, the delivery of a Clean-up Repurchase
Notice in respect of all then outstanding Term Transactions shall have no effect
on any then outstanding Swingline Transaction.
 
4.
MARGIN MAINTENANCE

 
(a)           Upon the occurrence of a Credit Event relating to a Purchased
Loan, Buyer may re-determine the value of the Mortgaged Property collateralizing
such Purchased Loan in Buyer’s sole discretion and, if taking into account such
re-determined value, the Buyer LTV of such Purchased Loan is greater than the
Buyer LTV Maximum then applicable to such Purchased Loan (such occurrence, a
“Margin Deficit”), Buyer shall calculate the amount required to reduce the
Purchase Price outstanding for such Purchased Loan such that the Buyer LTV of
such Purchased Loan, when recalculated with such reduced Purchase Price, is
equal to the Buyer LTV Target then applicable to such Purchased Loan (such
amount, a “Margin Deficit Amount”) and may require Sellers to pay to Buyer such
Margin Deficit Amount. In payment or partial payment of such Margin Deficit
Amount, Buyer may, in its sole discretion, first elect to calculate if any
Margin Excess exists in respect of any other Purchased Loan and, if such Margin
Excess exists on such
 
34

--------------------------------------------------------------------------------

other Purchased Loan, Buyer may elect, in its sole discretion, to reallocate the
related Margin Excess Amount by increasing the Purchase Price of such other
Purchased Loan and, on a dollar for dollar basis, decreasing the Purchase Price
of the Purchased Loan to which such Margin Deficit relates (a “Reallocation”). 
For the avoidance of doubt, a Reallocation may occur between Purchased Loans
irrespective of whether such Purchased Loans relate solely to Swingline
Transactions, solely to Term Transactions or to any combination of Swingline
Transactions and Term Transactions.  To the extent  that a Reallocation takes
place between a Purchased Loans related to one Seller and a Purchased Loan
related to a different Seller, then such Sellers shall true-up the impact of
such Reallocation. If no Reallocation takes place, or if a Reallocation does
take place but such Reallocation does not result in payment in full of the
Margin Deficit Amount, Buyer may deliver a written notice to Sellers (a “Margin
Deficit Notice”) requiring Sellers to pay the outstanding portion of the Margin
Deficit Amount and Sellers shall be obligated to pay to Buyer, within two (2)
Business Days of the delivery of such Margin Deficit Notice by Buyer to Sellers,
the remaining outstanding portion of the Margin Deficit Amount; provided that
if, within two (2) Business Days of the delivery of such Margin Deficit Notice,
Sellers have paid to Buyer all available funds on hand in payment of the
remaining outstanding portion of the Margin Deficit Amount, and if such amount
is less than the remaining outstanding portion of the Margin Deficit Amount,
Sellers may extend the date for payment of the remaining outstanding portion of
the Margin Deficit Amount until the date that is three (3) Business Days after
the date of delivery of the Margin Deficit Notice by delivering to Buyer on or
before such second (2nd) Business Day after the date of delivery of such Margin
Deficit Notice a Payment Extension Certificate.  All Margin Deficit Amounts paid
to Buyer pursuant to this Section 4(a) with respect to any Purchased Loan shall
be applied by Buyer to reduce the Purchase Price of such Purchased Loan.
Notwithstanding the foregoing, upon receipt of a Margin Deficit Notice with
respect to a Purchased Loan, the applicable Seller may elect, rather than pay to
Buyer the Margin Deficit Amount, to repurchase such Purchased Loan on or before
the date for payment of such Margin Deficit Amount set forth in such Margin
Deficit Notice, by payment of such Purchased Loan’s Repurchase Price in
accordance with Section 3(d). The failure or delay of Buyer, on any one or more
occasions, to exercise its rights under this Section 4(a) shall not change or
alter the terms and conditions to which this Agreement is subject or limit the
right of Buyer to do so at a later date, or limit Buyer’s rights under this
Agreement or otherwise existing by law or in any way create additional rights
for Sellers.
 
(b)           From time to time, the applicable Seller may request that Buyer
determine whether, with respect to any Purchased Loan, in Buyer’s sole
discretion, both (i) the Buyer LTV of such Purchased Loan is less than the Buyer
LTV Target then applicable to such Purchased Loan, and (ii) the Purchase Price
Rate of such Purchased Loan is less than the Maximum Purchase Price Rate then
applicable to such Purchased Loan (such occurrence, a “Margin Excess”).  If,
following such Seller’s request, Buyer determines that there exists a Margin
Excess with respect to any Purchased Loan, Buyer may calculate the amount of
such Margin Excess, which shall equal the lesser of (A) the amount by which the
Purchase Price of such Purchased Loan could be increased such that the Buyer LTV
of such Purchased Loan, when recalculated with such increased Purchase Price, is
equal to the Buyer LTV Target then applicable to such Purchased Loan, and (B)
the amount by which the Purchase Price of such Purchased Loan could be increased
such that the Purchase Price Rate of such Purchased Loan, when recalculated with
such increased Purchase Price, is equal to the Maximum Purchase Price Rate then
applicable to such Purchased Loan (such lesser amount, a “Margin Excess
Amount”).  Upon request by the applicable Seller, Buyer may, in its sole
discretion, advance all or any portion of such Margin Excess Amount to such
Seller, and concurrently increase the Purchase Price of such Purchased Loan, or
Buyer may, in its sole discretion, undertake a Reallocation in respect of such
Margin Excess Amount in partial or complete satisfaction of a Margin Deficit.
 
35

--------------------------------------------------------------------------------

5.
INCOME PAYMENTS AND PRINCIPAL PAYMENTS

 
(a)           Prior to the date hereof, a Servicing Account has been established
by Servicer and a the Waterfall Account has been established by QRS Seller at
the Depository.  Pursuant to the existing Blocked Account Agreement, Buyer has
sole dominion and control over the Waterfall Account.  All Income in respect of
the Purchased Loans, as well as any interest received from the reinvestment of
such Income, shall be deposited directly into a Servicing Account and, pursuant
to applicable Servicing Agreement, shall within two (2) Business Days, be
transferred by the applicable Servicer (net of any withdrawals permitted under
the applicable Servicing Agreement) from such Servicing Account to the Waterfall
Account and, upon such transfer, shall be remitted by the Depository in
accordance with the applicable provisions of Section 5(b), Section 5(c), Section
5(d), Section 5(e), Section 5(f) and Section 14(b)(iii).
 
(b)           So long as no Default or Event of Default shall have occurred and
be continuing, all Income (other than Principal Payments) received by the
Depository in respect of the Purchased Loans and on deposit in the Waterfall
Account shall be applied, upon the direction and instruction of Buyer, by the
Depository on each Waterfall Date as follows:
 
(i)          first, to Servicer, Depository and Custodian an amount equal to the
fees and expenses due and payable to the Servicer, Depository and Custodian, as
applicable;
 
(ii)         second, to Buyer, pro rata, (A) any outstanding Margin Deficit
Amount, (B) any outstanding Purchase Price Amortization Amount, and (C) any
outstanding amounts payable pursuant to the Fee Agreement;
 
(iii)        third, to Buyer, an amount equal to the Price Differential
outstanding in respect of all of the Purchased Loans as of such Waterfall Date;
 
(iv)        fourth, to Buyer, any other outstanding amounts then due and payable
under this Agreement, the Fee Agreement or the other Transaction Documents; and
 
(v)         fifth, to Sellers (for distribution and allocation between Sellers
as Sellers shall determine), an amount equal to the remainder (net of any
minimum balance requirements applicable to the Waterfall Account).
 
(c)           So long as no Default or Event of Default shall have occurred and
be continuing, all Principal Payments received by the Depository in respect of
the Purchased Loans and on deposit in the Waterfall Account shall be applied,
upon the direction and instruction of Buyer, by the Depository two (2) Business
Days after receipt of such amounts in the Waterfall Account, as follows:
 
(i)          first, to Buyer in an amount equal to the product of (A) the
Purchase Price Rate of the Purchased Loan in respect of which the Principal
Payment was received, and (B) the amount of such Principal Payment, which shall
be applied in reduction of the outstanding Purchase Price of such Purchased
Loan;
 
(ii)         second, to Buyer an amount equal to the Price Differential accrued
and outstanding in respect of the Purchase Price repaid pursuant to clause (i)
above;
 
36

--------------------------------------------------------------------------------

(iii)        third, to Buyer, pro rata, (A) any outstanding Margin Deficit
Amount, (B) any outstanding Purchase Price Amortization Amount, and (C) any
outstanding amounts payable pursuant to the Fee Agreement;
 
(iv)        fourth, to Buyer, first (A) any other outstanding amounts then due
and payable under this Agreement, the Fee Agreement or the other Transaction
Documents, and then (B) solely for Principal Payments received by the Depository
in respect of Purchased Loans related to Term Transactions, and solely to the
extent that the Term Availability Period End Date has occurred, the remaining
amount of such Principal Payment which shall be applied in reduction of the
outstanding Purchase Price of such Purchased Loan related to such Term
Transaction, and, to the extent of any excess remaining, to thereafter be
applied pro rata in reduction of the outstanding Purchase Price of all remaining
Purchased Loans related to Term Transactions; and
 
(v)         fifth, to Sellers (for distribution and allocation between Sellers
as Sellers shall determine), an amount equal to the remainder (net of any
minimum balance requirements applicable to the Waterfall Account).
 
(d)           If at any time a Default shall have occurred and be continuing,
but no Event of Default shall have occurred and be continuing, all Income (other
than Principal Payments) received by the Depository in respect of the Purchased
Loans and on deposit in the Waterfall Account shall be applied, upon the
direction and instruction of Buyer, by the Depository on each Waterfall Date as
follows:
 
(i)          first, to Servicer, Depository and Custodian an amount equal to the
fees and expenses due and payable to the Servicer, Depository and Custodian, as
applicable;
 
(ii)         second, to Buyer, pro rata, (A) any outstanding Margin Deficit
Amount, (B) any outstanding Purchase Price Amortization Amount, and (C) any
outstanding amounts payable pursuant to the Fee Agreement;
 
(iii)        third, to Buyer, an amount equal to the Price Differential
outstanding in respect of all of the Purchased Loans as of such Waterfall Date;
 
(iv)        fourth, to Buyer, any other outstanding amounts then due and payable
under this Agreement, the Fee Agreement or the other Transaction Documents; and
 
(v)         fifth, to Depository, an amount equal to the remainder (net of any
minimum balance requirements applicable to the Waterfall Account) to hold until
such time as (A) Buyer provides written notice to Depository that such Default
has been cured to the satisfaction of Buyer in its sole discretion, at which
time Depository shall apply such funds to Sellers (for distribution and
allocation between Sellers as Sellers shall determine) or (B) such Default
matures into an Event of Default, in which case such funds shall then be applied
in accordance with Section 5(f).
 
(e)           If at any time a Default shall have occurred and be continuing,
but no Event of Default shall have occurred and be continuing, all Principal
Payments received by the Depository in respect of the Purchased Loans and on
deposit in the Waterfall Account shall be applied, upon the direction and
instruction of Buyer, by the Depository two (2) Business Days after receipt of
such amounts in the Waterfall Account, as follows:
 
37

--------------------------------------------------------------------------------

(i)          first, to Buyer in an amount equal to the product of (A) the
Purchase Price Rate of the Purchased Loan in respect of which the Principal
Payment was received, and (B) the amount of such Principal Payment, which shall
be applied in reduction of the outstanding Purchase Price of such Purchased
Loan;
 
(ii)         second, to Buyer, an amount equal to the Price Differential accrued
and outstanding in respect of the Purchase Price repaid pursuant to clause (i)
above;
 
(iii)        third, to Buyer, pro rata, (A) any outstanding Margin Deficit
Amount, (B) any outstanding Purchase Price Amortization Amount, and (C) any
outstanding amounts payable pursuant to the Fee Agreement;
 
(iv)        fourth, to Buyer, first (A) any other outstanding amounts then due
and payable under this Agreement, the Fee Agreement or the other Transaction
Documents, and then (B) solely for Principal Payments received by the Depository
in respect of Purchased Loans related to Term Transactions, and solely to the
extent that the Term Availability Period End Date has occurred, the remaining
amount of such Principal Payment which shall be applied in reduction of the
outstanding Purchase Price of such Purchased Loan related to such Term
Transaction, and, to the extent of any excess remaining, to thereafter be
applied pro rata in reduction of the outstanding Purchase Price of all remaining
Purchased Loans related to Term Transactions; and
 
(v)         fifth, to Depository, an amount equal to the remainder (net of any
minimum balance requirements applicable to the Waterfall Account) to hold until
such time as (A) Buyer provides written notice to Depository that such Default
has been cured to the satisfaction of Buyer in its sole discretion, at which
time Depository shall apply such funds to Sellers (for distribution and
allocation between Sellers as Sellers shall determine) or (B) such Default
matures into an Event of Default, in which case such funds shall then be applied
in accordance with Section 5(f).
 
(f)            If an Event of Default shall have occurred and be continuing, all
Income (including Principal Payments) received by the Depository in respect of
the Purchased Loans shall be applied by the Depository upon the direction and
instruction of Buyer delivered from time to time (as determined by Buyer) in an
order and priority determined by Buyer in its sole discretion; provided that
once all amounts owing to Servicer, Custodian, Depositary and Buyer pursuant to
the Transaction Documents have been paid in full, any remaining amounts in the
Waterfall Account shall be distributed to Sellers (for distribution and
allocation between Sellers as Sellers shall determine).
 

6.
SECURITY INTEREST

 
Buyer, QRS Seller and TRS Seller intend that all Transactions hereunder be sales
to Buyer of the Purchased Loans and not loans from Buyer to the applicable
Seller secured by the Purchased Loans.  However, in the event that, other than
for tax purposes as more fully described in Section 23(i), any such Transaction
is deemed to be a loan, Sellers hereby pledge all of their respective right,
title, and interest in, to and under and grant a first priority Lien on, and
security interest in, all of the following property, whether now owned or
hereafter acquired, now existing or hereafter created and wherever located
(collectively, the “Collateral”) to Buyer to secure the payment and performance
of all other amounts or obligations owing to Buyer pursuant to this Agreement
and the related documents described herein:
 
38

--------------------------------------------------------------------------------

(a)           the Purchased Loans, the Servicing Rights, Servicing Agreements,
Servicing Records, insurance relating to the Purchased Loans, and collection and
escrow accounts relating to the Purchased Loans;
 
(b)           all “general intangibles”, “accounts” and “chattel paper” as
defined in the UCC relating to or constituting any and all of the foregoing; and
 
(c)           all replacements, substitutions or distributions on or proceeds,
payments, Income and profits of, and records (but excluding any financial models
or other proprietary information) and files relating to any and all of any of
the foregoing.
 
Sellers hereby pledge all of their respective right, title, and interest in, to
and under and grant a first priority Lien on, and security interest in the
Waterfall Account and all amounts from time to time on deposit in the Waterfall
Account, to Buyer to secure the payment and performance of all other amounts or
obligations owing to Buyer pursuant to this Agreement and the other Transaction
Documents.
 
Buyer’s security interest in the Collateral shall terminate only upon
termination of Sellers’ obligations under this Agreement and the documents
delivered in connection herewith and therewith; provided, that notwithstanding
the foregoing, Buyer’s security interest in the Collateral related to any
Purchased Loans repurchased by the applicable Seller pursuant to Section 3(d)
shall terminate simultaneously with such repurchase.  Upon such termination,
Buyer shall return the Collateral to Sellers and shall, following a request
therefor from Sellers, deliver to Sellers such UCC termination statements and
other release documents as Sellers shall have requested and as may be
commercially reasonable.  For purposes of the grant of the security interest
pursuant to this Section 6, this Agreement shall be deemed to constitute a
security agreement under the New York Uniform Commercial Code (the “UCC”). 
Buyer shall have all of the rights and may exercise all of the remedies of a
secured creditor under the UCC and the other laws of the State of New York.  In
furtherance of the foregoing, (a) Buyer, at Sellers’ sole joint and several cost
and expense, shall cause to be filed in such locations as may be reasonably
necessary to perfect and maintain perfection and priority of the security
interest granted hereby, UCC financing statements and continuation statements
(collectively, the “Filings”), and shall forward copies of such Filings to
Sellers upon completion thereof, and (b) Sellers shall from time to time take
such further actions as may be reasonably requested by Buyer to maintain and
continue the perfection and priority of the security interest granted hereby
(including marking its records and files to evidence the interests granted to
Buyer hereunder).
 

7.
PAYMENT, TRANSFER AND CUSTODY

 
(a)           On the Purchase Date for each Transaction, ownership of the
Purchased Loans shall be transferred to Buyer or its designee (including the
Custodian) against the simultaneous transfer of the Purchase Price from Buyer to
an account of the applicable Seller specified in writing by such Seller relating
to such Transaction.
 
(b)           On or before each Purchase Date for any Eligible Loan that the
applicable Seller proposes to sell to Buyer hereunder, such Seller shall deliver
or cause to be delivered to Custodian (with an electronic copy to Buyer) a fully
completed and signed Custodial Delivery in the form of Exhibit III together with
all attachments and schedules thereto and the Purchased Loan File, and in
respect thereof, Custodian shall have delivered to Buyer a Trust Receipt;
provided, that notwithstanding the foregoing, upon request of such Seller, Buyer
in its sole good faith discretion may elect to permit such Seller to deliver or
cause to be delivered to Custodian (with an electronic copy to Buyer) such fully
 
39

--------------------------------------------------------------------------------

completed and signed Custodial Delivery, together with all attachments and
schedules thereto, by not later than the third (3rd) Business Day after the
related Purchase Date so long as such Seller causes an Acceptable Attorney to
deliver to Buyer and the Custodian an Attorney’s Bailee Letter on or prior to
such related Purchase Date; provided, further, that if, in respect of any
Purchased Loan as to which such Seller has delivered to Custodian (with an
electronic copy to Buyer) the Custodial Delivery after the Purchase Date
therefor, Buyer may, in its sole good faith discretion, declare the “Repurchase
Date” for such Purchased Loan to have occurred if, as of five (5) Business Days
after the applicable Purchase Date, Custodian has not delivered to Buyer an
acceptable Trust Receipt.  For the purposes of this Agreement, the Purchased
Loan File shall include the following documents (collectively, together with any
additional documents delivered pursuant to Section 7(c), the “Purchased Loan
File”):
 
(i)          the original Mortgage Note bearing all intervening endorsements;
 
(ii)         an original or copy of any loan agreement and any guarantee
executed in connection with the Mortgage Note;
 
(iii)        an original or copy of the Mortgage with evidence of recordation,
or submission for recordation, from the appropriate governmental recording
office of the jurisdiction where the Mortgaged Property is located;
 
(iv)       originals or copies of all assumption, modification, consolidation or
extension agreements with evidence of recordation, or submission for
recordation, from the appropriate governmental recording office of the
jurisdiction where the Mortgaged Property is located;
 
(v)        an original of the Assignment Documents in Blank;
 
(vi)       originals or copies of all intervening assignments of mortgage with
evidence of recordation, or submission for recordation, from the appropriate
governmental recording office of the jurisdiction where the Mortgaged Property
is located;
 
(vii)      an original or copy of the attorney’s opinion of title and abstract
of title or the original mortgagee title insurance policy, or if the original
mortgagee title insurance policy has not been issued, the irrevocable marked
commitment to issue the same (or irrevocable signed pro forma policy);
 
(viii)     an original or copy of any security agreement, chattel mortgage or
equivalent document executed in connection with the Purchased Loan;
 
(ix)        an original or copy of the assignment of leases and rents, if any,
with evidence of recordation, or submission for recordation, from the
appropriate governmental recording office of the jurisdiction where the
Mortgaged Property is located;
 
(x)         originals or copies of all intervening assignments of assignment of
leases and rents, if any, or copies thereof, with evidence of recordation, or
submission for recordation, from the appropriate governmental recording office
of the jurisdiction where the Mortgaged Property is located;
 
(xi)        a copy of the UCC financing statements and all necessary UCC
continuation statements with evidence of filing or submission for filing
thereon, and UCC assignments
 
40

--------------------------------------------------------------------------------

prepared by the applicable Seller in blank, which UCC assignments shall be in
form and substance acceptable for filing;
 
(xii)       an environmental indemnity agreement (if any);
 
(xiii)      a closing settlement statement executed by Mortgagor;
 
(xiv)      Mortgagor’s certificate or title affidavit (if any) to the extent in
the applicable Seller’s possession of in the possession of any Affiliate of such
Seller;
 
(xv)       a survey of the Mortgaged Property as accepted by the title company
for issuance of the Title Policy;
 
(xvi)      originals or copies of all of all legal opinions;
 
(xvii)     originals or copies of assignment of interest rate protection
agreements;
 
(xviii)    originals or copies of any assignment of permits, contracts and
agreements; and
 
(xix)       originals or copies of any other material loan documents, including,
but not limited to, any post-closing agreements or side letters.
 
(c)           From time to time, Sellers shall forward to the Custodian
additional original documents or additional documents evidencing any assumption,
modification, consolidation or extension of a Purchased Loan approved in
accordance with the terms of this Agreement, and upon receipt of any such other
documents, the Custodian shall hold such other documents as Buyer shall request
from time to time in accordance with the Custodial Agreement and such additional
documents shall be deemed part of the Purchased Loan File.  With respect to any
documents which have been delivered or are being delivered to recording offices
for recording and have not been returned to the applicable Seller in time to
permit their delivery hereunder at the time required, in lieu of delivering such
original documents, such Seller shall deliver to Buyer a true copy thereof.  The
applicable Seller shall deliver or cause to be delivered such original documents
to the Custodian promptly when they are received.
 
(d)           The Purchased Loan File shall be maintained in accordance with the
Custodial Agreement.  Any document that is part of the Purchased Loan File that
is not delivered to Buyer or its designee (including the Custodian) shall be
held in trust by the applicable Seller or its designee for the benefit of Buyer
as the owner thereof.  The applicable Seller or its designee shall maintain a
copy of the Purchased Loan File and the originals of the Purchased Loan File not
delivered to Buyer or its designee.  The possession of the Purchased Loan File
by the applicable Seller or its designee is at the will of Buyer for the sole
purpose of servicing the related Purchased Loan, and such retention and
possession by such Seller or its designee is in a custodial capacity only.  The
books and records (including, without limitation, any computer records or tapes)
of the applicable Seller or its designee shall be marked appropriately to
reflect clearly the sale of the related Purchased Loan to Buyer.  The applicable
Seller or its designee (including the Custodian) shall release its custody of
the Purchased Loan File only in accordance with written instructions from Buyer,
unless such release is required as incidental to the servicing of the Purchased
Loans, is in connection with a repurchase of any Purchased Loan by the
applicable Seller or as otherwise required by law. Upon the repurchase of any
Purchased Loan pursuant to this Agreement or the payment in full of such
Purchased Loan, as applicable, in either case which shall be evidenced by the
Custodian’s receipt of a request for release in the form set forth in the
Custodial
 
41

--------------------------------------------------------------------------------

Agreement, Buyer and Custodian shall promptly release the related Purchased Loan
File to the applicable Seller or its designee.
 
(e)           With respect to all of the Purchased Loans delivered by Sellers to
Buyer or its designee (including the Custodian), each Seller shall execute an
omnibus power of attorney substantially in the form of Exhibit V irrevocably,
and coupled with an interest, appointing Buyer its attorney-in-fact with full
power to (i) at any time that an Event of Default is not then continuing, take
such actions as Buyer believes to be reasonably necessary to preserve and
protect the Purchased Loans or to preserve and protect Buyer’s interests in the
Purchased Loans and the perfection and priority thereof; provided that Buyer may
not, pursuant to this clause (i), use such power of attorney to register or
record the Purchased Loans in Buyer’s name or in the name of Buyer’s nominee,
and (ii) at any time during the continuance of any Event of Default, (A)
complete and record the Assignment of Mortgage, (B) complete the endorsement of
the Mortgage Note and (C), take such other steps as may be reasonably necessary
or desirable to preserve, protect and enforce Buyer’s rights against such
Purchased Loans and the related Purchased Loan Files and the Servicing Records
and to preserve and protect the perfection and priority of Buyer’s interests in
the Purchased Loans.  Buyer shall promptly notify the applicable Seller in the
event Buyer takes any action under clause (i) of the foregoing sentence in
respect of the power of attorney.
 
(f)           Unless an Event of Default shall have occurred and be continuing,
Buyer shall exercise all voting and corporate rights with respect to the
Purchased Loans in accordance with the applicable Seller’s written instructions;
provided, however, that Buyer shall not be required to follow such Seller’s
instructions concerning any vote or corporate right if doing so would, in
Buyer’s reasonable business judgment, be inconsistent with or result in any
violation of any provision of the Transaction Documents or any Requirement of
Law.  Upon the occurrence and during the continuation of an Event of Default,
Buyer shall be entitled to exercise all voting and corporate rights with respect
to the Purchased Loans without regard to the applicable Seller’s instructions.
 

8.
SALE, TRANSFER, HYPOTHECATION OR PLEDGE OF PURCHASED LOANS

 
(a)           Title to all Purchased Loans shall pass to Buyer on the applicable
Purchase Date, and Buyer shall have free and unrestricted use of all Purchased
Loans, subject however, to the terms of this Agreement.  Nothing in this
Agreement or any other Transaction Document shall preclude Buyer from engaging
in repurchase transactions with the Purchased Loans or otherwise selling,
transferring, pledging, repledging, hypothecating, or rehypothecating the
Purchased Loans; provided that (i) unless an Event of Default has occurred and
is continuing, Buyer may only engage in repurchase transactions or sell,
transfer, pledge, repledge, hypothecate, or rehypothecate the Purchased Loans to
Qualified Transferee that is not a Prohibited Transferee or an Affiliate of a
Prohibited Transferee, and (ii) no such transaction shall relieve Buyer of its
obligations to transfer the Purchased Loans to the applicable Seller on the
Repurchase Date of such Purchased Loan or any Early Repurchase Date for such
Purchased Loan, pursuant to Section 3(d) or of Buyer’s obligation to apply
Income pursuant to Section 5.  In connection with any repurchase transactions or
sale, transfer, pledge, repledge, hypothecation, or rehypothecation of the
Purchased Loans under this Section 8(a), Buyer may request in writing that the
applicable Seller certify within five (5) Business Days that a proposed
counterparty is or is not an Affiliate of a Prohibited Transferee; provided that
if such Seller does not provide its certification within such time period, such
counterparty shall be deemed to not be a Prohibited Transferee and Buyer may
proceed with such repurchase transactions or sale, transfer, pledge, repledge,
hypothecation, or rehypothecation of the Purchased Loans under this Section
8(a).  Sellers shall not be responsible for any costs incurred by Buyer
 
42

--------------------------------------------------------------------------------

in connection with a transaction entered into pursuant to this Section 8
(including any expenses of the Custodian).
 
(b)           Nothing contained in this Agreement or any other Transaction
Document shall obligate Buyer to segregate any Purchased Loans transferred to
Buyer by Sellers.  Notwithstanding anything to the contrary in this Agreement or
any other Transaction Document, no Purchased Loan shall remain in the custody of
Sellers or any Affiliate of Sellers.
 

9.
INTENTIONALLY OMITTED

 

10.
REPRESENTATIONS

 
Each Seller represents and warrants to Buyer that as of the A&R Closing Date, as
of the Purchase Date for the purchase of any Eligible Loan by Buyer from either
Seller and any Transaction thereunder, as of any Future Funding Date and at all
times while this Agreement and any Transaction hereunder is in full force and
effect:
 
(a)           Organization; Power.  Such Seller is duly formed, validly existing
and in good standing under the laws and regulations of the state of such
Seller’s formation and is duly licensed, qualified, and in good standing in
every state where such licensing or qualification is necessary for the
transaction of such Seller’s business, except where the failure to maintain such
licensing or qualification is not reasonably likely to have a Material Adverse
Effect.  Such Seller has the power to own and hold the assets it purports to own
and hold, and to carry on its business as now being conducted and proposed to be
conducted, and has the power to execute, deliver, and perform its obligations
under this Agreement and the other Transaction Documents.
 
(b)           Authorization.  Such Seller is duly authorized to execute and
deliver this Agreement, to enter into Transactions contemplated hereunder and to
perform its obligations hereunder and has taken all necessary action to
authorize such execution, delivery and performance. Such Seller will engage in
such Transactions as principal.  The person signing this Agreement on behalf of
such Seller is duly authorized to do so on such Seller’s behalf.  Such Seller
has obtained all authorizations of any governmental body required in connection
with this Agreement and the Transactions hereunder and such authorizations are
in full force and effect.
 
(c)           Due Execution; Enforceability.  The Transaction Documents have
been or will be duly executed and delivered by Such Seller.  The Transaction
Documents constitute the legal, valid and binding obligations of such Seller,
enforceable against such Seller in accordance with their respective terms
subject to bankruptcy, insolvency, and other limitations on creditors’ rights
generally and to equitable principles.
 
(d)           Non-Contravention.  Neither the execution and delivery of the
Transaction Documents, nor consummation by such Seller of the transactions
contemplated by the Transaction Documents (or any of them), nor compliance by
such Seller with the terms, conditions and provisions of the Transaction
Documents (or any of them) will conflict with or result in a breach of any of
the terms or provisions of (i) the organizational documents of such Seller, (ii)
any contractual obligation to which such Seller is now a party or the rights
under which have been assigned to such Seller or the obligations under which
have been assumed by such Seller or to which the assets of such Seller are
subject or constitute a default thereunder, or result thereunder in the creation
or imposition of any Lien upon any of the assets of such Seller, other than
pursuant to the Transaction Documents, (iii) any judgment or order, writ,
injunction,
 
43

--------------------------------------------------------------------------------

decree or demand of any court applicable to such Seller, or (iv) any applicable
Requirement of Law, in the case of clause (ii) above, to the extent that such
conflict or breach would have a Material Adverse Effect.  Such Seller has all
necessary licenses, permits and other consents from Governmental Authorities
necessary to acquire, own and sell the Purchased Loans and for the performance
of its obligations under the Transaction Documents.
 
(e)           Litigation; Requirements of Law.  Except as disclosed in writing
to Buyer, there is no action, suit, proceeding, investigation, or arbitration
pending or, to the best knowledge of such Seller, threatened against such Seller
or any of its assets, which is reasonably likely to have a Material Adverse
Effect.  Such Seller is in compliance in all material respects with all
Requirements of Law.  Such Seller is not in default in any material respect with
respect to any judgment, order, writ, injunction, decree, rule or regulation of
any arbitrator or Governmental Authority.
 
(f)            No Broker.  Such Seller has not dealt with any broker, investment
banker, agent, or other Person (other than Buyer or an Affiliate of Buyer) who
may be entitled to any commission or compensation in connection with the sale of
Purchased Loans to Buyer pursuant to any of the Transaction Documents.
 
(g)           Good Title to Purchased Loans.  Immediately prior to the purchase
of any Purchased Loans by Buyer from such Seller, such Purchased Loans are free
and clear of any Lien, encumbrance or impediment to transfer (including any
“adverse claim” as defined in Section 8-102(a)(1) of the UCC) (or any such Lien,
encumbrance or impediment to transfer will be released simultaneously with such
purchase), and such Seller is the record and beneficial owner of and has good
and marketable title to and the right to sell and transfer such Purchased Loans
to Buyer and, upon transfer of such Purchased Loans to Buyer, Buyer shall be the
owner of such Purchased Loans free of any adverse claim, subject to the rights
of such Seller pursuant to the terms of this Agreement and of any Servicer
pursuant to the terms of the applicable Servicing Agreement.  In the event the
related Transaction is recharacterized as a secured financing of the Purchased
Loans, the provisions of this Agreement are effective to create in favor of
Buyer a valid security interest in all rights, title and interest of such Seller
in, to and under the Collateral and Buyer shall have a valid, perfected first
priority security interest in the Purchased Loans.
 
(h)           No Default.  No Default or Event of Default exists under or with
respect to the Transaction Documents that has not been disclosed to Buyer.
 
(i)            Representations and Warranties Regarding Purchased Loans;
Delivery of Purchased Loan File.  Such Seller represents and warrants to Buyer
that each Purchased Loan sold in a Transaction hereunder by such Seller, as of
the related Purchase Date for such Transaction and as of any Business Day
thereafter, conforms to the applicable representations and warranties set forth
in Exhibit VI in all material respects, except as disclosed to Buyer in
writing.  With respect to each Purchased Loan, the Mortgage Note, the Mortgage,
the Assignment of Mortgage and any other documents required to be delivered
under this Agreement and the Custodial Agreement for such Purchased Loan have
been delivered to Buyer or the Custodian on its behalf (or shall be delivered in
accordance with the time periods set forth herein).
 
(j)            Adequate Capitalization; No Fraudulent Transfer.  Such Seller has
adequate capital for the normal obligations reasonably foreseeable in a business
of its size and character and in light of its contemplated business operations. 
Such Seller is generally able to pay, and as of the A&R Closing Date is paying,
its debts as they come due.  Such Seller is Solvent.  Such Seller does not
intend to, and does
 
44

--------------------------------------------------------------------------------

not believe that it will, incur debts beyond its ability to pay such debts as
they mature, taking into account the timing of and amounts of cash anticipated
to be received by it and the timing of the amounts of cash anticipated to be
payable on or in respect of its debt.  Such Seller has not entered into any
Transaction Document or any Transaction pursuant thereto in contemplation of
insolvency or with actual intent to hinder, delay or defraud any creditor.
 
(k)           Consents.  No consent, approval or other action of, or filing by
such Seller with, any Governmental Authority or any other Person is required to
authorize, or is otherwise required in connection with, the execution, delivery
and performance of any of the Transaction Documents (other than consents,
approvals and filings that have been obtained or made, as applicable).
 
(l)            Members.  Such Seller does not have any members other than
Pledgor.  Guarantor is the indirect owner of 100% of the membership interests of
such Seller and Pledgor.
 
(m)          Organizational Documents.  Such Seller has delivered to Buyer
certified copies of its certificate of formation and limited liability company
operating agreement, which constitute all of its organizational documents,
together with all amendments thereto, if any.
 
(n)           No Encumbrances.  Except to the extent expressly set forth in this
Agreement, there are (i) no outstanding rights, options, warrants or agreements
on the part of such Seller for a purchase, sale or issuance, in connection with
the Purchased Loans, (ii) no agreements on the part of such Seller to issue,
sell or distribute the Purchased Loans, and (iii) no obligations on the part of
such Seller (contingent or otherwise) to purchase, redeem or otherwise acquire
any securities or any interest therein or to pay any dividend or make any
distribution in respect of the Purchased Loans.
 
(o)           Federal Regulations.  None of QRS Seller, TRS Seller, Guarantor or
Pledgor is required to register as an “investment company” or is a company
“controlled by an investment company” within the meaning of the Investment
Company Act of 1940, as amended.
 
(p)           Taxes.  QRS Seller, TRS Seller, Guarantor and Pledgor have filed
or caused to be filed all required U.S. federal and other material tax returns
and have paid all Taxes imposed on them and any of their assets by any
Governmental Authority except for any Taxes that are being appropriately
contested in good faith by appropriate proceedings diligently conducted and with
respect to which adequate reserves have been provided in accordance with GAAP. 
No Tax liens have been filed against any of its or its respective assets and no
claims have been asserted in writing with respect to any such Taxes, fees or
other charges.
 
(q)           ERISA.  None of QRS Seller, TRS Seller, Guarantor or Pledgor nor
any ERISA Affiliate maintains any Plans and none of QRS Seller, TRS Seller,
Guarantor or Pledgor nor any ERISA Affiliate makes or has any obligation to make
any contributions to, or otherwise has any liability with respect to any Plans
or any Multiemployer Plans.
 
(r)            Judgments/Bankruptcy.  Except as disclosed in writing to Buyer,
there are no judgments against QRS Seller, TRS Seller, Guarantor or Pledgor
unsatisfied of record or docketed in any court located in the United States of
America.  No Act of Insolvency has ever occurred with respect to QRS Seller, TRS
Seller, Guarantor or Pledgor.
 
(s)           Full and Accurate Disclosure.  No information contained in the
Transaction Documents, or any written statement prepared and delivered by QRS
Seller, TRS Seller, Guarantor or Pledgor
 
45

--------------------------------------------------------------------------------

pursuant to the terms of the Transaction Documents, contains any untrue
statement of a material fact or omits to state a material fact, when taken
together with all other information delivered by QRS Seller, TRS Seller,
Guarantor and Pledgor, necessary to make the statements contained herein or
therein not misleading in light of the circumstances under which they were made;
provided, that with regard to any certification relating to financial prospects,
forecasts, budgets and other forward looking information, such Seller represents
hereby that such information was prepared in a good faith based on assumptions
believed by such Seller to be reasonable at the time made and, to the extent
that such Seller is actually aware of information which would impact such
certifications, the accuracy of any such assumptions or the reasonableness of
any belief in any such assumptions, such Seller has informed Buyer of such
information in writing.
 
(t)            Financial Information.  All financial data concerning QRS Seller,
TRS Seller, Guarantor and Pledgor that has been delivered by or on behalf of
such Seller to Buyer is true, complete and correct in all material respects and
has been prepared in accordance with GAAP.  To the actual knowledge of such
Seller, all financial data concerning the Purchased Loans that has been
delivered by or on behalf of such Seller to Buyer is true, complete and correct
in all material respects.  Since the delivery of such data, except as otherwise
disclosed in writing to Buyer, there has been no change in the financial
position of QRS Seller, TRS Seller, Guarantor and Pledgor or in the operations
of QRS Seller, TRS Seller, Guarantor and Pledgor or, to the actual knowledge of
such Seller, the financial position of the Purchased Loans, which change is
reasonably likely to have in a Material Adverse Effect.
 
(u)           Notice Address; Jurisdiction of Organization.  On the A&R Closing
Date, such Seller’s address for notices and jurisdiction of organization is
located at the address set forth in Annex I.  The location where such Seller
keeps its books and records, including all computer tapes and records relating
to the Collateral, is its notice address.
 
(v)           Prohibited Person.  None of the funds or other assets of QRS
Seller, TRS Seller, Guarantor or Pledgor constitute property of, or are
beneficially owned, directly or indirectly, by a Prohibited Person with the
result that the investment in QRS Seller, TRS Seller, Guarantor or Pledgor, as
applicable (whether directly or indirectly), is prohibited by law or the
entering into this Agreement by Buyer is in violation of law.  No Prohibited
Person has any interest of any nature whatsoever in QRS Seller, TRS Seller,
Guarantor or Pledgor, as applicable, with the result that the investment in QRS
Seller, TRS Seller, Guarantor or Pledgor, as applicable (whether directly or
indirectly), is prohibited by law or the entering into this Agreement is in
violation of law.  None of the funds of QRS Seller, TRS Seller, Guarantor or
Pledgor, as applicable, have been derived from any unlawful activity with the
result that the investment in QRS Seller, TRS Seller, Guarantor or Pledgor, as
applicable (whether directly or indirectly), is prohibited by law or the
entering into this Agreement is in violation of law. None of QRS Seller, TRS
Seller, Guarantor or Pledgor or any of their Affiliates has conducted or will
conduct any business or has engaged or will engage in any transaction dealing
with any Prohibited Person in violation of applicable laws.  None of QRS Seller,
TRS Seller, Guarantor or Pledgor is a Prohibited Person.
 

11.
NEGATIVE COVENANTS OF SELLERS

 
On and as of the A&R Closing Date and until this Agreement is no longer in force
with respect to any Transaction, without the prior written consent of Buyer:
 
(a)           Sellers shall not take any action which would directly or
indirectly impair or adversely affect Buyer’s title to the Purchased Loans.
 
46

--------------------------------------------------------------------------------

(b)           Sellers shall not transfer, assign, convey, grant, bargain, sell,
set over, deliver or otherwise dispose of, or pledge or hypothecate, directly or
indirectly, any interest in the Purchased Loans (or any of them) to any Person
other than Buyer, or engage in repurchase transactions or similar transactions
with respect to the Purchased Loans (or any of them) with any Person other than
Buyer, unless and until such Purchased Loans are repurchased by Seller in
accordance with this Agreement.
 
(c)           Sellers shall not create, incur or permit to exist any Lien in or
on the Purchased Loans, except as described in Section 6.
 
(d)           Sellers shall not create, incur or permit to exist any Lien,
encumbrance or security interest in or on any of the other Collateral subject to
the security interest granted by Sellers pursuant to Section 6.
 
(e)           Sellers shall not modify or terminate any of the organizational
documents of Sellers.
 
(f)            In respect of any Purchased Loan, Sellers shall not consent or
assent to any modification of any related Purchased Loan Document or any other
related note, loan agreement, mortgage, security agreement, credit enhancement,
guaranty or other material agreement, document or instrument (each, a “Subject
Document”); provided that, so long as no “event of default” (however defined)
has occurred and is continuing with respect to such Purchased Loan and so long
as no Event of Default has occurred and is continuing hereunder, (i) the
applicable Seller may, without the prior written consent of Buyer, consent or
assent to any modification of any Subject Document if such modification is not a
Material Modification, and (ii) with respect to any Material Modification, (A)
to the extent that a Subject Document expressly provides a particular decision
making standard that the lender under such Subject Document is required to
adhere to in respect of such Material Modification, Buyer agrees that it shall
determine whether or not to provide approval for such Material Modification
utilizing such standard, (B) to the extent that a Subject Document does not
expressly provide a particular decision making standard that the lender under
such Subject Document is required to adhere to in respect of such Material
Modification, Buyer may determine whether or not to provide approval for such
Material Modification in its sole discretion.
 
(g)           Sellers shall not admit any additional members in Sellers, except
with respect to any springing member or Independent Manager contemplated by the
Transaction Documents;
 
(h)           Sellers shall not, after the occurrence and during the
continuation of an Event of Default, make any distribution, payment on account
of, or set apart assets for, a sinking or other analogous fund for the purchase,
redemption, defeasance, retirement or other acquisition of any Capital Stock of
Sellers, whether now or hereafter outstanding, or make any other distribution in
respect thereof, either directly or indirectly, whether in cash or property or
in obligations of Sellers; or
 
(i)            Sellers shall not agree to waive any event of default or to
extend the cure period for a failure or breach of any covenant or agreement by a
Servicer under any Servicing Agreement.
 

12.
AFFIRMATIVE COVENANTS OF SELLERS

 
On and as of the A&R Closing Date and until this Agreement is no longer in force
with respect to any Transaction:
 
47

--------------------------------------------------------------------------------

(a)           Promptly after obtaining actual knowledge thereof, Sellers shall
promptly notify Buyer of any change in their respective business operations
and/or financial condition that would be reasonably likely to have a Material
Adverse Effect.
 
(b)           Sellers shall provide Buyer with copies of such documents as Buyer
may reasonably request evidencing the truthfulness of the representations set
forth in Section 10.
 
(c)           Sellers (i) shall defend the right, title and interest of Buyer in
and to the Collateral against, and take such other action as is necessary to
remove, the Liens of all Persons (other than security interests by or through
Buyer) and (ii) shall, at Buyer’s reasonable request, take all action necessary
to ensure that Buyer will have a first priority security interest in the
Purchased Loans subject to any of the Transactions in the event such
Transactions are recharacterized as secured financings.
 
(d)           Sellers shall notify (i) Buyer of the occurrence of any Default or
Event of Default with respect to either Seller, and (ii) the Depository of the
occurrence of any Event of Default with respect to either Seller, in each case,
as soon as possible but in no event later than two (2) Business Days after
obtaining actual knowledge of such event.
 
(e)           Sellers shall promptly (and in any event not later than two (2)
Business Days following receipt) deliver to Buyer (i) any written notice of the
occurrence of an “event of default” (however defined) received by either Seller
pursuant to the Purchased Loan Documents and (ii) any other information with
respect to the Purchased Loans in either Seller’s possession, any Affiliate of
either Seller’s possession, or obtainable by either Seller without commercially
unreasonable effort or expense as may be reasonably requested by Buyer from time
to time.
 
(f)            Sellers will permit Buyer to inspect Sellers’ records with
respect to the Collateral and the conduct and operation of their respective
business related thereto upon reasonable prior written notice from Buyer or its
designated representative, at such reasonable times and with reasonable
frequency, and to make copies of extracts of any and all thereof, subject to the
terms of any confidentiality agreement between Buyer and Sellers, and if no such
confidentiality agreement then exists between Buyer and Sellers, Buyer and
Sellers shall act in accordance with customary market standards regarding
confidentiality.  Buyer shall act in a commercially reasonable manner in
requesting and conducting any inspection relating to the conduct and operation
of Sellers’ business related to the Purchased Loans.
 
(g)           At any time from time to time upon the reasonable request of
Buyer, at the sole joint and several expense of Sellers, Sellers will promptly
and duly execute and deliver such further instruments and documents and take
such further actions as Buyer may reasonably request for the purposes of
obtaining or preserving the full benefits of this Agreement including the first
priority security interest granted hereunder and of the rights and powers herein
granted (including, among other things, filing such UCC financing statements as
Buyer may reasonably request).  If any amount payable under or in connection
with any of the Collateral shall be or become evidenced by any promissory note,
other instrument or chattel paper, such note, instrument or chattel paper shall
be promptly delivered to Buyer or Custodian, duly endorsed in blank, to be held
as Collateral pursuant to this Agreement, and the documents delivered in
connection herewith.
 
(h)           Sellers shall provide Buyer with the following financial and
reporting information:
 
(i)          within fifteen (15) days after the last day of each calendar month,
a Monthly Reporting Package;
 
48

--------------------------------------------------------------------------------

(ii)         within forty-five (45) days after the last day of each of the first
three fiscal quarters in any fiscal year, a Quarterly Reporting Package;
 
(iii)        within one-hundred-twenty (120) days after the last day of its
fiscal year, an Annual Reporting Package;
 
(iv)       promptly and in any event within two (2) Business Days of either
Seller’s actual knowledge, (a) notice of material events in respect of QRS
Seller, TRS Seller, Guarantor, Pledgor, Manager or REIT, any Mortgagor in
respect of any Purchased Loan, any Purchased Loan or the Mortgaged Property
collateralizing any Purchased Loan, (b) notice of any Credit Event, and (c)
notice of any Material Default or “event of default” (however defined) under any
Purchased Loan;
 
(v)        promptly and in any event within two (2) Business Days of either
Seller’s actual knowledge, to the extent that there exists a mezzanine loan
related to a Purchased Loan, (a) notice of any material events in respect of
such mezzanine loan or the related mezzanine loan borrower, (b) notice of any
default or “event of default” (however defined) under any related mezzanine loan
documentation, (c) notice of any default or “event of default” (however defined)
under any intercreditor documentation relating to such mezzanine loan and the
applicable Purchased Loan;
 
(vi)       promptly and in any event within one (1) Business Day of either
Seller’s actual knowledge, (A) notice of any Default or Event of Default under
any Transaction Document, and (B) notice of any default on the part of Guarantor
under any indebtedness which could give rise to an Event of Default;
 
(vii)      upon Buyer’s request;
 

  (A)
a listing of any changes in Purchased Loan related hedging transactions with
hedge counterparties or hedging transactions with hedge counterparties in
respect of the facility established pursuant to the Transaction Documents,
setting forth the names of the hedge counterparties and the material terms of
each such hedging transaction, delivered within ten (10) days after Buyer’s
request;

 

(B)
copies of QRS Seller’s, TRS Seller’s and Guarantor’s Federal Income Tax returns,
if any, delivered within thirty (30) days after the earlier of (x) filing, or
(y) the last filing extension period; and

 

(C)
such other information regarding the financial condition, operations or business
of QRS Seller, TRS Seller, Guarantor, Pledgor, REIT, or any Mortgagor in respect
of any Purchased Loan as Buyer may reasonably request;

 
(viii)     within twenty (20) Business Days of Buyer’s request, an Appraisal
relating to any Mortgaged Property collateralizing any Purchased Loan; provided,
that so long as no Event of Default has occurred and is continuing, Buyer’s
requests under this clause (viii) shall be limited to one (1) request for each
Purchased Loan in any twelve (12) month period;
 
49

--------------------------------------------------------------------------------

(ix)        upon reasonable notice, such other reports reasonably requested by
Buyer with respect to any Purchased Loan, to the extent available to Sellers
pursuant to the Purchased Loan Documents related to such Purchased Loan; and
 
(x)         within five (5) Business Days after service of process or either
Seller’s knowledge thereof, notice of the commencement, or threat in writing of,
any action, suit, proceeding, investigation or arbitration involving QRS Seller,
TRS Seller, Guarantor or Pledgor or assets thereof or any judgment in any
action, suit, proceeding, investigation or arbitration involving QRS Seller, TRS
Seller, Guarantor or Pledgor or assets thereof, which in any of the foregoing
cases (i) relates to any Purchased Loan, (ii) questions or challenges the
validity or enforceability of any Transaction or Transaction Document, (iii)
makes a claim or claims against QRS Seller, TRS Seller or Pledgor in an
aggregate amount in excess of $250,000 or makes a claim against Guarantor in an
aggregate amount in excess of $20,000,000 or (iv) that, individually or in the
aggregate, if adversely determined, could be reasonably likely to have a
Material Adverse Effect.
 
(i)            Sellers shall at all times (x) comply with all laws, ordinances,
rules and regulations of any federal, state, municipal or other public authority
having jurisdiction over Sellers or any of their respective assets and (y) do or
cause to be done all things reasonably necessary to preserve and maintain in
full force and effect their respective legal existence, and all licenses
material to its business, except in each case to the extent non-compliance or
the failure to maintain would not be reasonably likely to result in a Material
Adverse Effect.
 
(j)            Sellers shall at all times keep proper books of records and
accounts in which full, true and correct entries shall be made of its
transactions in accordance with GAAP and set aside on its books from its
earnings for each fiscal year all such proper reserves in accordance with GAAP.
 
(k)           Sellers shall observe, perform and satisfy all the terms,
provisions and covenants required to be observed, performed or satisfied by
Sellers, and shall pay when due all costs, fees and expenses required to be paid
by Sellers, under the Transaction Documents.  Sellers shall pay and discharge
all Taxes, levies, liens and other charges on their respective assets and on the
Collateral that, in each case, would create any Lien upon the Collateral, except
for any such Taxes as are being appropriately contested in good faith by
appropriate proceedings diligently conducted and with respect to which adequate
reserves have been provided, in all material respects, in accordance with GAAP.
 
(l)            Sellers will maintain records with respect to the Collateral and
the conduct and operation of their respective business with no less a degree of
prudence than if the Collateral were held by Sellers for their respective own
account.
 
(m)          Sellers shall provide Buyer with reasonable access to any operating
statements, occupancy status and other property level information, each with
respect to each Mortgaged Property, and any such additional reports (in each
case, to the extent readily obtainable by Sellers or in Servicer’s possession)
as Buyer may reasonably request.
 
(n)           With respect to each Future Funding Loan, the applicable Seller
shall satisfy all future funding obligations for each such Future Funding Loan
to the extent required pursuant to the applicable Purchased Loan Documents.
 
50

--------------------------------------------------------------------------------

13.
SINGLE-PURPOSE ENTITY

 
Each Seller hereby represents and warrants to Buyer, and covenants with Buyer,
that as of the A&R Closing Date and so long as any of the Transaction Documents
shall remain in effect:
 
(a)           It is and intends to remain Solvent and it has paid and will pay
its debts and liabilities (including allocated employment and overhead expenses)
from its own assets as the same shall become due.
 
(b)           It has complied and will comply with the provisions of its
organizational documents.
 
(c)           It has done or caused to be done and will, to the extent under its
control, do all things necessary to observe corporate formalities and to
preserve its existence.
 
(d)           It has maintained and will maintain all of its books, records,
financial statements and bank accounts separate from those of its Affiliates,
its members and any other Person (except, in each case, to the extent
consolidation is permitted under GAAP or as a matter of law), and, to the extent
required by law, it will timely (i) file its own Tax returns, if any (except,
for the avoidance of doubt, if such Seller is included as part of a
consolidated, unitary, combined or similar tax return and not so obligated to
file, or if such Seller is disregarded as a separate entity for applicable tax
purposes), and (ii) pay any Taxes required to be paid by it under applicable
law.
 
(e)           It has been, is and will be, and at all times will hold itself out
to the public as, a legal entity separate and distinct from any other entity
(including any Affiliate), shall correct any known misunderstanding regarding
its status as a separate entity, shall conduct business in its own name, shall
not identify itself or any of its Affiliates as a division or part of the other,
shall maintain and utilize separate stationery, invoices and checks, and
allocate fairly and reasonably any overhead for shared office space and for
services performed by an employee of an Affiliate.
 
(f)            It has not owned and will not own any property or any other
assets other than (i) Purchased Loans, (ii) Eligible Loans that have received
internal credit approval from Buyer to be the subject of a Transaction, but have
not yet become Purchased Loans on a Purchase Date, (iii) Purchased Loans that
are subject to an early repurchase and are promptly conveyed to a third party or
any Affiliate (including in connection with a securitization transaction), (iv)
its interest under the Transaction Documents, (v) cash, and (vi) all other
assets incidental to the organization, acquisition, ownership, financing and
disposition of the Purchased Loans.
 
(g)           It has not engaged and will not engage in any business other than
the acquisition, origination, ownership, financing and disposition of Purchased
Loans in accordance with the applicable provisions of the Transaction Documents.
 
(h)           It has not entered into, and will not enter into, any contract or
agreement with any of its Affiliates, except upon terms and conditions that are
substantially similar to those that would be available on an arm’s-length basis
with Persons other than such Affiliate and except as specifically contemplated
in Section 3(q).
 
(i)            It has not incurred and will not incur any indebtedness or
obligation, secured or unsecured, direct or indirect, absolute or contingent
(including guaranteeing any obligation), other than (A) obligations under the
Transaction Documents, and (B) unsecured trade payables, in an aggregate
 
51

--------------------------------------------------------------------------------

amount not to exceed $400,000 at any one time outstanding, incurred in the
ordinary course of acquiring, originating, owning, financing and disposing of
Purchased Loans; provided that (A) for unsecured trade payables that constitute
legal and transaction related fees in connection with the negotiation and entry
into the Transaction Documents, no such value limit shall apply, and (B) any and
all unsecured trade payables incurred by Sellers shall be paid within 90 days of
the date incurred.
 
(j)            It has not made and will not make any loans or advances to any
other Person, except as permitted under this Agreement, and shall not acquire
obligations or securities of any member or any Affiliate of any member or any
other Person.
 
(k)           It will maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations.
 
(l)            It shall not seek its dissolution, liquidation or winding up, in
whole or in part, or suffer any Change of Control or consolidation or merger
with respect to such Seller.
 
(m)          It will not commingle its funds and other assets with those of any
of its Affiliates or any other Person.
 
(n)           It has maintained and will maintain its assets in such a manner
that it will not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any of its Affiliates or any other Person.
 
(o)           It has not held and will not hold itself out to be responsible for
the debts or obligations of any other Person.
 
(p)           It shall at all times maintain at least one Independent Manager. 
Without the affirmative vote of the Independent Manager, such Seller shall not
institute any proceeding to be adjudicated as bankrupt or insolvent, or consent
to the institution of bankruptcy or insolvency proceedings against it, or file a
petition or answer or consent seeking reorganization or relief under the
Bankruptcy Code, or effect any similar procedure under any similar law, or
consent to the filing of any such petition or to the appointment of a receiver,
rehabilitator, conservator, liquidator, assignee, trustee or sequestrator (or
other similar official) of such Seller or of any substantial part of its
property, or ordering the winding up or liquidation of its affairs, or make an
assignment for the benefit of creditors, or admit in writing its inability to
pay its debts generally as they become due, or take any action in furtherance of
any of the foregoing.
 
(q)           It has no liabilities, contingent or otherwise, other than those
normal and incidental to the acquisition, origination, ownership, financing and
disposition of Purchased Loans and Eligible Loans pursuant to the Transaction
Documents.
 
(r)            It is formed or organized solely for the purpose of acquiring,
originating, owning, financing and disposing of Purchased Loans in accordance
with this Agreement, and it does not engage in any business unrelated thereto.
 
(s)           It shall not maintain any employees.
 
(t)            It shall not form any Subsidiaries.
 
52

--------------------------------------------------------------------------------

(u)           It shall not pledge its assets to secure the obligations of any
other Person other than to Buyer pursuant to the Transaction Documents.
 

14.
EVENTS OF DEFAULT; REMEDIES

 
(a)            With respect to each Transaction, each of the following clauses
in this Section 14(a) shall be an “Event of Default” under this Agreement:
 
(i)          the applicable Seller fails to repurchase any Purchased Loan upon
the applicable Repurchase Date;
 
(ii)         the applicable Seller fails to cure a Margin Deficit requested to
be cured by Buyer in accordance with Section 4;
 
(iii)        Sellers fail to pay any Concentration Limit Amount in accordance
with Section 3(o);
 
(iv)       a Purchase Price Amortization Amount exists and remains outstanding;
 
(v)        the applicable Seller fails to pay any amounts payable pursuant to
the Fee Agreement (including, without limitation, any Extension Fee, the Make
Whole Draw Fee, the Delayed Facility Fee, any Exit Fee, or the Term Amortization
Period Fee);
 
(vi)       an Act of Insolvency occurs with respect to QRS Seller, TRS Seller,
Guarantor or Pledgor;
 
(vii)      QRS Seller, TRS Seller, Guarantor or Pledgor shall admit in writing
its inability to, or its intention not to, perform any of its obligations
hereunder or under any other agreement to which it is a party;
 
(viii)     either (A) the Transaction Documents shall for any reason not cause,
or shall cease to cause, Buyer to be the owner free of any adverse claim of any
of the Purchased Loans, or (B) if a Transaction is recharacterized as a secured
financing, the Transaction Documents with respect to any Transaction shall for
any reason cease to create a valid first priority security interest in favor of
Buyer in any of the Purchased Loans;
 
(ix)        the failure of either Seller to make any other payment owing to
Buyer which has become due, whether by acceleration or otherwise under the terms
of this Agreement, the Fee Agreement or any other Transaction Document which
failure is not remedied within two (2) Business Days;
 
(x)         any governmental, regulatory, or self-regulatory authority shall
have removed, restricted, suspended or terminated the rights, privileges, or
operations of QRS Seller, TRS Seller or Guarantor, which, in each case, has a
material impact on such Person’s ability to perform under the Transaction
Documents;
 
(xi)        a Change of Control shall have occurred without the prior written
consent of Buyer;
 
53

--------------------------------------------------------------------------------

(xii)       any representation made by QRS Seller, TRS Seller, Guarantor or
Pledgor in any Transaction Document shall have been incorrect or untrue in any
material respect when made or repeated or deemed to have been made or repeated
and such incorrect or untrue representation exists and continues unremedied for
ten (10) Business Days after the earlier of receipt of written notice thereof
from Buyer or either Seller’s actual knowledge of such incorrect or untrue
representation (other than the representations and warranties set forth in
Section 10(i) made by the applicable Seller, which shall not be considered an
Event of Default if incorrect or untrue in any material respect, provided the
applicable Seller did not have actual knowledge that it was materially incorrect
or untrue at the time made, and so long as the applicable Seller repurchases the
related Purchased Loan on an Early Repurchase Date no later than two (2)
Business Days after knowledge of such incorrect or untrue representation and
terminates the related Transaction); provided, however, if the circumstances
which resulted in such representation being incorrect or untrue can be remedied
and provided further that QRS Seller, TRS Seller, Guarantor or Pledgor, as
applicable, is diligently working to remedy such circumstances, QRS Seller, TRS
Seller, Guarantor or Pledgor, as applicable, shall have an additional five (5)
Business Days to pursue such remedy;
 
(xiii)      (i) Guarantor breaches any of the payment obligations set forth in
the Guaranty, (ii) Guarantor shall fail to observe any of the financial
covenants set forth in Section 5 of the Guaranty, or (iii) Pledgor breaches any
of the payment obligations set forth in the Pledge Agreement;
 
(xiv)      a final non-appealable judgment by any competent court in the United
States of America for the payment of money in an amount greater than $250,000
(in the case of QRS Seller, TRS Seller or Pledgor) or $20,000,000 (in the case
of Guarantor) shall have been rendered against QRS Seller, TRS Seller, Guarantor
or Pledgor, and remained undischarged or unpaid for a period of thirty (30)
days, during which period execution of such judgment is not effectively stayed
by bonding over or other means reasonably acceptable to Buyer;
 
(xv)       QRS Seller, TRS Seller, Guarantor or Pledgor shall have (x) defaulted
under any Indebtedness to which it is a party, which default (A) involves the
failure to pay a principal amount in excess of $250,000 (in the case of QRS
Seller, TRS Seller or Pledgor) or $20,000,000 (in the case of Guarantor), or (B)
results in the acceleration of the maturity of such Indebtedness in excess of a
principal amount of $250,000 (in the case of QRS Seller, TRS Seller or Pledgor)
or $20,000,000 (in the case of Guarantor) by any other party to or beneficiary
of such Indebtedness or (y) failed to perform any other material non-payment
obligation under such Indebtedness with an asserted damages claim in excess of
the limits referenced in clause (x) with respect to QRS Seller, TRS Seller,
Guarantor or Pledgor, as applicable; provided, however, with respect to clause
(y), that any such default, failure to perform or breach shall not constitute an
Event of Default if QRS Seller, TRS Seller, Guarantor or Pledgor cures such
default or failure to perform, as the case may be, within the grace notice
and/or cure period, if any, provided under the applicable agreement;
 
(xvi)      either Seller fails to observe or perform in any material respect any
other obligation of such Seller under the Repurchase Documents or Purchased Loan
Documents to which such Seller is a party, and such failure continues unremedied
for five (5) Business Days after the earlier of receipt of notice thereof from
Buyer or the discovery of such failure by such Seller; provided, however, in the
case of any such failure to observe or perform any obligations
 
54

--------------------------------------------------------------------------------

that are susceptible to cure but cannot be cured within such five (5) Business
Day period through the exercise of reasonable diligence, if such Seller
commences such cure within the initial five (5) Business Day period and
diligently prosecutes such cure, such five (5) Business Day cure period shall be
extended to thirty (30) calendar days, and if at the end of such extended
period, Buyer determines that such Seller has diligently prosecuted such cure
and continues to diligently prosecute such cure, Buyer may extend the time to
cure by up to an additional thirty (30) calendar days; or
 
(xvii)     either Guarantor or Pledgor fails to observe or perform in any
material respect any other obligation of Guarantor or Pledgor, as applicable,
under the Transaction Documents to which Guarantor or Pledgor is a party, and
such failure continues unremedied for five (5) Business Days after the earlier
of receipt of notice thereof from Buyer or the discovery of such failure by
Guarantor or Pledgor, as applicable; provided, however, in the case of any such
failure to observe or perform any obligations that are susceptible to cure but
cannot be cured within such five (5) Business Day period through the exercise of
reasonable diligence, if Guarantor or Pledgor, as applicable, commences such
cure within the initial five (5) Business Day period and diligently prosecutes
such cure, such five (5) Business Day cure period shall be extended to thirty
(30) calendar days, and if at the end of such extended period, Buyer determines
that Guarantor or Pledgor, as applicable, has diligently prosecuted such cure
and continues to diligently prosecute such cure, Buyer may extend the time to
cure by up to an additional thirty (30) calendar days.
 
(b)           After the occurrence and during the continuance of an Event of
Default, each Seller hereby appoints Buyer as attorney-in-fact of such Seller
for the purpose of carrying out the provisions of this Agreement and taking any
action and executing or endorsing any instruments that Buyer may deem necessary
or advisable to accomplish the purposes hereof, which appointment as
attorney-in-fact is irrevocable and coupled with an interest.  If an Event of
Default shall occur and be continuing, the following rights and remedies shall
be available to Buyer:
 
(i)          At the option of Buyer, exercised by written notice to Sellers
(which option shall be deemed to have been exercised, even if no notice is
given, immediately upon the occurrence of an Act of Insolvency), the Repurchase
Date for each Transaction hereunder shall, if it has not already occurred, be
deemed immediately to occur (the date on which such option is exercised or
deemed to have been exercised being referred to hereinafter as the “Accelerated
Repurchase Date”), Buyer shall have the right to (A) declare the Swingline
Availability Period End Date to have occurred, (B) declare the Term Availability
Period End Date to have occurred, (C) to declare the Swingline Maturity Date to
have occurred, (D) to declare the Term Maturity Date to have occurred and (E) to
terminate this Agreement and any of the other Transaction Documents, as
determined by Buyer.
 
(ii)         If Buyer exercises or is deemed to have exercised the option
referred to in Section 14(b)(i):
 
(A)         Sellers’ obligations hereunder to repurchase all Purchased Loans
shall become immediately due and payable on and as of the Accelerated Repurchase
Date;
 
(B)          to the extent permitted by applicable law, the Repurchase Price
with respect to each Transaction (determined as of the Accelerated Repurchase
Date) shall
 
55

--------------------------------------------------------------------------------

be increased by the aggregate amount obtained by daily application of, on a 360
day per year basis for the actual number of days during the period from and
including the Accelerated Repurchase Date to but excluding the date of payment
of the Repurchase Price (as so increased), (x) the Pricing Rate for such
Transaction multiplied by (y) the outstanding Purchase Price for such
Transaction (decreased by (I) any amounts actually remitted to Buyer by the
Depository or the applicable Seller from time to time pursuant to Section 4 or
Section 5 and applied to such Repurchase Price, and (II) any amounts applied to
the Repurchase Price pursuant to Section 14(b)(iii)); and
 
(C)          the Custodian shall, upon the request of Buyer, deliver to Buyer
all instruments, certificates and other documents then held by the Custodian
relating to the Purchased Loans.
 
(iii)        Upon the occurrence and during the continuance of an Event of
Default, Buyer shall have the right to (A) immediately sell, at a public or
private sale in a commercially reasonable manner and at such price or prices as
Buyer may reasonably deem satisfactory, any or all of the Purchased Loans or (B)
in its sole discretion elect, in lieu of selling all or a portion of any or all
of the Purchased Loans, give Sellers credit for such Purchased Loans in an
amount equal to the market value of such Purchased Loans as determined by Buyer
in its sole good faith against the aggregate unpaid Repurchase Price for such
Purchased Loans and any other amounts owing by Sellers under the Transaction
Documents.  The proceeds of any disposition of Purchased Loans effected pursuant
to this Section 14(b)(iii) shall be applied in accordance with Section 5(f).
 
(iv)        The parties recognize that it may not be possible to purchase or
sell all of the Purchased Loans on a particular Business Day, or in a
transaction with the same purchaser, or in the same manner because the market
for such Purchased Loans may not be liquid.  In view of the nature of the
Purchased Loans, the parties agree that liquidation of a Transaction or the
Purchased Loans does not require a public purchase or sale and that a good faith
private purchase or sale shall be deemed to have been made in a commercially
reasonable manner.  Accordingly, Buyer may elect, in its sole discretion, the
time and manner of liquidating any Purchased Loans, and nothing contained herein
shall (A) obligate Buyer to liquidate any Purchased Loans on the occurrence and
during the continuance of an Event of Default or to liquidate all of the
Purchased Loans in the same manner or on the same Business Day or (B) constitute
a waiver of any right or remedy of Buyer.
 
(v)        Sellers shall be liable to Buyer, on a joint and several basis, for
(A) the amount of all actual out-of-pocket expenses, including third party legal
fees and expenses, actually incurred by Buyer in connection with or as a
consequence of an Event of Default, and (B) any other actual loss, damage, cost
or expense directly arising or resulting from the occurrence of an Event of
Default.
 
(vi)       Buyer shall have, in addition to its rights and remedies under the
Transaction Documents, all of the rights and remedies provided by applicable
federal, state, foreign, and local laws (including, without limitation, if the
Transactions are recharacterized as secured financings, the rights and remedies
of a secured party under the UCC of the State of New York, to the extent that
the UCC is applicable, and the right to offset any mutual debt and claim), in
equity, and under any other agreement between Buyer QRS Seller and/or TRS
Seller.  Without
 
56

--------------------------------------------------------------------------------

limiting the generality of the foregoing, Buyer shall be entitled to set off the
proceeds of the liquidation of the Purchased Loans against all of Sellers’
aggregate obligations to Buyer pursuant to this Agreement, whether or not such
obligations are then due, without prejudice to Buyer’s right to recover any
deficiency.
 
(vii)      Subject to the notice and grace periods set forth herein, Buyer may
exercise any or all of the remedies available to Buyer immediately upon the
occurrence of an Event of Default and at any time during the continuance
thereof.  All rights and remedies arising under the Transaction Documents, as
amended from time to time, are cumulative and not exclusive of any other rights
or remedies which Buyer may have.
 
(viii)     Buyer may enforce its rights and remedies hereunder without prior
judicial process or hearing, and each Seller hereby expressly waives any
defenses such Seller might otherwise have to require Buyer to enforce its rights
by judicial process.  Each Seller also waives any defense such Seller might
otherwise have arising from the use of nonjudicial process, disposition of any
or all of the Purchased Loans, or from any other election of remedies.  Each
Seller recognizes that nonjudicial remedies are consistent with the usages of
the trade, are responsive to commercial necessity and are the result of a
bargain at arm’s length.
 
(ix)        Upon the designation of any Accelerated Repurchase Date, Buyer may,
without prior notice to either Seller, set off any sum or obligation (whether or
not arising under this Agreement, whether matured or unmatured, whether or not
contingent and irrespective of the currency, place of payment or booking office
of the sum or obligation) owed by either Seller to Buyer or any Affiliate of
Buyer against any sum or obligation (whether or not arising under this
Agreement, whether matured or unmatured, whether or not contingent and
irrespective of the currency, place of payment or booking office of the sum or
obligation) owed by Buyer or any Affiliate of Buyer to either Seller.  Buyer
will give written notice to the other party of any set off effected under this
Section 14(b)(ix).  If a sum or obligation is unascertained, Buyer may in good
faith estimate that obligation and set-off in respect of the estimate, subject
to the relevant party accounting to the other when the obligation is
ascertained.  Nothing in this Section 14(b)(ix) shall be effective to create a
charge or other security interest.  This Section 14(b)(ix) shall be without
prejudice and in addition to any right of set-off, combination of accounts, Lien
or other rights to which any party is at any time otherwise entitled (whether by
operation of law, contract or otherwise).
 

15.
SINGLE AGREEMENT

 
Buyer, QRS Seller and TRS Seller acknowledge that, and have entered hereinto and
will enter into each Transaction hereunder in consideration of and in reliance
upon the fact that, all Transactions hereunder constitute a single business and
contractual relationship and have been made in consideration of each other. 
Accordingly, each of Buyer, QRS Seller and TRS Seller agrees (i) to perform all
of its obligations in respect of each Transaction hereunder, and that a default
in the performance of any such obligations shall constitute a default by it in
respect of all Transactions hereunder, (ii) that each of them shall be entitled
to set off claims and apply property held by them in respect of any Transaction
against obligations owing to them in respect of any other Transactions hereunder
and (iii) that payments, deliveries and other transfers made by either of them
in respect of any Transaction shall be deemed to have been made in consideration
of payments, deliveries and other transfers in respect of
 
57

--------------------------------------------------------------------------------

any other Transactions hereunder, and the obligations to make any such payments,
deliveries and other transfers may be applied against each other and netted.
 

16.
RECORDING OF COMMUNICATIONS

 
EACH OF BUYER, QRS SELLER AND TRS SELLER SHALL HAVE THE RIGHT (BUT NOT THE
OBLIGATION) FROM TIME TO TIME TO MAKE OR CAUSE TO BE MADE TAPE RECORDINGS OF
COMMUNICATIONS BETWEEN ITS EMPLOYEES, IF ANY, AND THOSE OF THE OTHER PARTY WITH
RESPECT TO TRANSACTIONS; PROVIDED, HOWEVER, THAT SUCH RIGHT TO RECORD
COMMUNICATIONS SHALL BE LIMITED TO COMMUNICATIONS OF EMPLOYEES TAKING PLACE ON
THE TRADING FLOOR OF THE APPLICABLE PARTY.  EACH OF BUYER, QRS SELLER AND TRS
SELLER HEREBY CONSENTS TO THE ADMISSIBILITY OF SUCH TAPE RECORDINGS IN ANY
COURT, ARBITRATION, OR OTHER PROCEEDINGS.
 

17.
NOTICES AND OTHER COMMUNICATIONS

 
Unless otherwise provided in this Agreement, all notices, consents, approvals
and requests required or permitted hereunder shall be given in writing and shall
be effective for all purposes if sent by (a) hand delivery, with proof of
delivery, (b) certified or registered United States mail, postage prepaid, (c)
expedited prepaid delivery service, either commercial or United States Postal
Service, with proof of delivery, or (d) by email with proof of delivery to the
address specified in Annex I hereto or at such other address and person as shall
be designated from time to time by any party hereto, as the case may be, in a
written notice to the other parties hereto in the manner provided for in this
Section 17.  A notice shall be deemed to have been given: (a) in the case of
hand delivery, at the time of delivery, (b) in the case of registered or
certified mail, when delivered or the first attempted delivery on a Business
Day, (c) in the case of expedited prepaid delivery upon the first attempted
delivery on a Business Day, or (d) in the case of email, upon receipt of
confirmation of transmission and delivery, respectively, provided that such
telecopied notice or notice sent by email was also delivered as required in this
Section 17.  A party receiving a notice which does not comply with the technical
requirements for notice under this Section 17 may elect to waive any
deficiencies and treat the notice as having been properly given.
 

18.
ENTIRE AGREEMENT; SEVERABILITY

 
This Agreement shall supersede any existing agreements between the parties
containing general terms and conditions for repurchase transactions.  Each
provision and agreement herein shall be treated as separate and independent from
any other provision or agreement herein and shall be enforceable notwithstanding
the unenforceability of any such other provision or agreement.
 

19.
NON-ASSIGNABILITY

 
(a)           The rights and obligations of Sellers under the Transaction
Documents and under any Transaction shall not be assigned by Sellers without the
prior written consent of Buyer.
 
(b)           Buyer shall be entitled to assign its rights and obligations under
the Transaction Documents and/or under any Transaction or issue and/or sell
participation interests therein to any other Person or issue one or more
participation interests with respect to any or all of the Transactions and, in
connection therewith, may bifurcate or allocate (i.e. senior/subordinate)
amounts due to Buyer; provided, however, that (A) in connection with any
assignment, unless an Event of Default has occurred and is continuing, (i) the
proposed transferee shall be a Qualified Transferee that is not a Prohibited
Transferee or an Affiliate of a Prohibited Transferee, and (ii) Buyer will
retain administrative
 
58

--------------------------------------------------------------------------------

responsibility under the Transaction Documents, and (B) in connection with any
issuance or sale of a participation interest, unless an Event of Default has
occurred and is continuing, (i) the proposed participant shall be a Qualified
Transferee that is not a Prohibited Transferee or an Affiliate of a Prohibited
Transferee, (ii) Buyer shall retain control and authority over its rights and
obligations under the Transaction Documents and any Transaction, (iii) Sellers
shall not be obligated or required to deal directly or indirectly with any
Person other than Buyer, and (iv) Sellers shall not be charged for, incur or be
required to reimburse Buyer or any other Person for any costs or expense
relating to any such participation interest or to pay or reimburse Buyer for any
costs that would not have been incurred by Buyer had no participation interests
in such Transactions been issued or sold. In connection with any assignment or
participation under this Section 19(b), Buyer may request in writing that
Sellers certify within five (5) Business Days that a proposed counterparty is or
is not an Affiliate of a Prohibited Transferee; provided that if Sellers do not
provide their certification within such time period, such counterparty shall be
deemed to not be a Prohibited Transferee and Buyer may proceed with such
assignment or participation under this Section 19(b).
 
(c)           Buyer, acting solely for this purpose as an agent of Sellers,
shall maintain at one of its offices in the United States, a copy of each such
assignment and assumption delivered to it and a register for the recordation of
the names and addresses of Buyers, and the amounts (and stated interest) owing
to, each Buyer pursuant to the terms hereof from time to time.  The entries in
the register shall be conclusive absent manifest error, and Sellers and Buyer
shall treat each Person whose name is recorded in the register pursuant to the
terms hereof as a Buyer hereunder for all purposes of this Agreement.  The
register shall be available for inspection by Sellers and Buyer at any
reasonable time and from time to time upon reasonable prior notice.
 
(d)           If Buyer sells a participation interest pursuant to Section 19(b),
it shall, acting solely for this purpose as an agent of Sellers, maintain a
register on which it enters the name and address of each participant and the
principal amounts (and stated interest) of each participant’s interest herein or
obligations under the Transaction Documents, provided, that Buyer shall have no
obligation to disclose all or any portion of the register (including the
identity of any participant or any information relating to a participant’s
interest in any obligations under any Transaction Document) to any Person except
to Sellers or to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the register shall be conclusive absent manifest error, and Buyer and
Sellers shall treat each Person whose name is recorded in the register as the
owner of such participation interest for all purposes of this Agreement
notwithstanding any notice to the contrary.
 
(e)           Subject to the foregoing, the Transaction Documents and any
Transactions shall be binding upon and shall inure to the benefit of the parties
and their respective successors and assigns.  Nothing in the Transaction
Documents, express or implied, shall give to any Person, other than the parties
to the Transaction Documents and their respective successors, any benefit or any
legal or equitable right, power, remedy or claim under the Transaction
Documents.
 
20.
GOVERNING LAW

 
This Agreement shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New York pursuant to Section 5-1401 of the New
York General Obligations Law, without giving effect to the conflict of law
principles thereof.
 
59

--------------------------------------------------------------------------------

21.
NO WAIVERS, ETC.



No express or implied waiver of any Event of Default by either party shall
constitute a waiver of any other Event of Default and no exercise of any remedy
hereunder by any party shall constitute a waiver of its right to exercise any
other remedy hereunder.  No modification or waiver of any provision of this
Agreement and no consent by any party to a departure herefrom shall be effective
unless and until such shall be in writing and duly executed by both of the
parties hereto.  Without limitation on any of the foregoing, the failure to give
a notice pursuant to Section 3(g), Section 3(i), Section 3(j), Section 3(k),
Section 3(l), Section 3(m), Section 3(o), Section 3(p), Section 3(s) or Section
4(a) will not constitute a waiver of any right to do so at a later date.


22.
USE OF EMPLOYEE PLAN ASSETS



None of QRS Seller, TRS Seller, Guarantor, or Pledgor are an employee benefit
plan (as defined in Section 3(3) of ERISA) or a plan (within the meaning of
Section 4975 of the Code) and none of their respective assets are “plan assets”
within the meaning of 29 C.F.R. Section 2510.3-101, as modified in application
by Section 3(42) of ERISA.


23.
INTENT



(a)            The parties intend that:  (i) each Transaction is a “repurchase
agreement” as that term is defined in Section 101(47) of the Bankruptcy Code
(except to the extent the related Transaction has a duration that renders such
term inapplicable) and a “securities contract” as that term is defined in
Section 741(7) of the Bankruptcy Code, (ii) payments under this Agreement are
deemed “margin payments” or “settlement payments” as defined in Section 741 of
the Bankruptcy Code, (iii) the Guaranty, the Pledge Agreement and the grant of a
security interest set forth in Section 6, each of which guaranties and/or
secures the rights of Buyer hereunder also constitutes a “repurchase agreement”
as contemplated by Section 101(47)(A)(v) of the Bankruptcy Code (except to the
extent the related Transaction has a duration that renders such term
inapplicable) and a “securities contract” as contemplated by Section
741(7)(A)(xi) of the Bankruptcy Code.  It is further understood that the parties
intend that this Agreement constitutes a “master netting agreement” as defined
in Section 101(38A) of the Bankruptcy Code, as amended, with respect to the
Transaction so constituting a “repurchase agreement” or “securities contract”.


(b)            The parties intend that each of Buyer, QRS Seller and TRS Seller
is a “repo participant” as that term is defined in Section 101(46) of the
Bankruptcy Code and that Buyer is a “financial institution” or “financial
participant” as each term is defined in 101(22) and 101(22)(A) of the Bankruptcy
Code respectively.


(c)           The parties intend that each party (for so long as such party is a
“financial institution”, “financial participant”, “repo participant”, or “master
netting participant” or other entity listed in Section 555, 559, 561, 362(b)(6),
or 362(b)(7) of the Bankruptcy Code) shall be entitled to the “safe harbor”
benefits and protections afforded under the Bankruptcy Code with respect to a
“repurchase agreement” and a “securities contract” and a “master netting
agreement”, including (x) the rights set forth in Section 3 and Section 14(b)
and in Section 555, 559, and 561 of the Bankruptcy Code to liquidate the
Purchased Loans and/or accelerate or terminate this Agreement, and (y) the right
to offset or net out termination payments, payment amounts or other transfer
obligations and otherwise exercise contractual rights as set forth in Sections
362(b)(6), 362(b)(7), 362(o), and 546 of the Bankruptcy Code.
 
60

--------------------------------------------------------------------------------

(d)           Each party hereto hereby further agrees that it shall not
challenge the characterization of (i) this Agreement as a “repurchase agreement”
(except to the extent the related Transaction has a duration that renders such
term inapplicable), “securities contract” and/or “master netting agreement”,
(ii) each party as a “repo participant” within the meaning of the Bankruptcy
Code except insofar as, in the case of a “repurchase agreement”, the term of the
Transactions, would render such definition inapplicable, or (iii) Buyer as a
“financial institution” or “financial participant” within the meaning of the
Bankruptcy Code.


(e)           It is understood that either party’s right to accelerate or
terminate this Agreement or to liquidate assets delivered to it in connection
with the Transactions hereunder pursuant to Section 14 is a contractual right to
accelerate, terminate or liquidate this Agreement or the Transactions as
described in Sections 555 and 559 of the Bankruptcy Code.  It is further
understood and agreed that the parties intend that either party’s right to cause
the termination, liquidation, or acceleration of, or to offset net termination
values, payment amounts or other transfer obligations arising under or in
connection with, this Agreement or the Transactions hereunder is a contractual
right to cause the termination, liquidation, or acceleration of, or to offset
net termination values, payment amounts or other transfer obligations arising
under or in connection with, this Agreement as described in Section 561 of the
Bankruptcy Code.


(f)            The parties agree and acknowledge that if a party hereto is an
“insured depository institution”, as such term is defined in the Federal Deposit
Insurance Act, as amended (“FDIA”), then each of the Transactions hereunder is a
“qualified financial contract”, as that term is defined in FDIA and any rules,
orders or policy statements thereunder (except insofar as the type of assets
subject to the Transactions would render such definition inapplicable).


(g)           It is understood that this Agreement constitutes a “netting
contract” as defined in and subject to Title IV of the Federal Deposit Insurance
Corporation Improvement Act of 1991 (“FDICIA”) and each payment entitlement and
payment obligation under the Transactions hereunder shall constitute a “covered
contractual payment entitlement” or “covered contractual payment obligation”,
respectively, as defined in and subject to FDICIA (except insofar as one or both
of the parties is not a “financial institution” as that term is defined in
FDICIA).


(h)           In light of the intent set forth in this Section 23, each of QRS
Seller and TRS Seller agrees that, from time to time upon the written request of
Buyer, QRS Seller and TRS Seller will execute and deliver any supplements,
modifications, addendums or other documents as may be necessary or desirable, in
Buyer’s good faith discretion, in order to cause this Agreement and the
Transactions contemplated hereby to qualify for, comply with the provisions of,
or otherwise satisfy, maintain or preserve the criteria for safe harbor
treatment under the Bankruptcy Code for “repurchase agreements” (except to the
extent the related Transaction has a duration that renders such term
inapplicable), “securities contracts” and “master netting agreements”; provided,
however, that Buyer’s failure to request, or Buyer’s, QRS Seller’s or TRS
Seller’s failure to execute, such supplements, modifications, addendums or other
documents does not in any way alter or otherwise change the intention of the
parties hereto that this Agreement and the Transactions hereunder constitute
“repurchase agreements” (except to the extent the related Transaction has a
duration that renders such term inapplicable), “securities contracts” and/or a
“master netting agreement” as such terms are defined in the Bankruptcy Code.
 
61

--------------------------------------------------------------------------------

(i)            Notwithstanding anything to the contrary in this Agreement or the
other Transaction Documents, it is the intention of the parties that, for U.S.
Federal, state and local income and franchise tax purposes, the Transactions
constitute a loan from Buyer to Sellers, and that Sellers are and, so long as no
Event of Default shall have occurred and be continuing, will continue to be,
treated as the owner of the Purchased Loans for such purposes.  Unless
prohibited by applicable law, Sellers and Buyer (and its assignees and
participants, if any) shall treat the Transactions as described in the preceding
sentence for all U.S. Federal, state and local income and franchise tax purposes
(including, without limitations, on any and all filings with any U.S. Federal,
state or local taxing authority) and agree not to take any action inconsistent
with such treatment.


24.
DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS



The parties acknowledge that they have been advised that:


(a)           in the case of Transactions in which one of the parties is a
broker or dealer registered with the Securities and Exchange Commission (“SEC”)
under Section 15 of the Securities Exchange Act of 1934 (as amended from time to
time, the “1934 Act”), the Securities Investor Protection Corporation has taken
the position that the provisions of the Securities Investor Protection Act of
1970 (“SIPA”) do not protect the other party with respect to any Transaction
hereunder;


(b)           in the case of Transactions in which one of the parties is a
government securities broker or a government securities dealer registered with
the SEC under Section 15C of the 1934 Act, SIPA will not provide protection to
the other party with respect to any Transaction hereunder; and


(c)           in the case of Transactions in which one of the parties is a
financial institution, funds held by the financial institution pursuant to a
Transaction hereunder are not a deposit and therefore are not insured by the
Federal Deposit Insurance Corporation or the National Credit Union Share
Insurance Fund, as applicable.


25.
CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL



(a)           Each party irrevocably and unconditionally (i) submits to the
exclusive jurisdiction of any United States Federal or New York State court
sitting in Manhattan, and any appellate court from any such court, solely for
the purpose of any suit, action or proceeding brought to enforce its obligations
under this Agreement or relating in any way to this Agreement or any Transaction
under this Agreement and (ii) waives, pursuant to, and in accordance with,
Section 5-1402 of the General Obligations Law of the State of New York, to the
fullest extent it may effectively do so, any defense of an inconvenient forum to
the maintenance of such action or proceeding in any such court and any right of
jurisdiction on account of its place of residence or domicile.


(b)           To the extent that either party has or hereafter may acquire any
immunity (sovereign or otherwise) from any legal action, suit or proceeding,
from jurisdiction of any court or from set off or any legal process (whether
service or notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise) with respect to itself or any
of its property, such party hereby irrevocably waives and agrees not to plead or
claim such immunity in respect of any action brought to enforce its obligations
under this Agreement or relating in any way to this Agreement or any Transaction
under this Agreement.
 
62

--------------------------------------------------------------------------------

(c)            The parties hereby irrevocably consent to the service of any
summons and complaint and any other process by the mailing of copies of such
process to them at their respective address specified herein.  The parties
hereby agree that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Section 25 shall affect
the right of Buyer, QRS Seller or TRS Seller to serve legal process in any other
manner permitted by law or affect the right of Buyer, QRS Seller or TRS Seller
to bring any action or proceeding against the other party or its property in the
courts of other jurisdictions.


(d)           EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THIS AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR ANY INSTRUMENT OR DOCUMENT
DELIVERED HEREUNDER OR THEREUNDER.  ANY PARTY HERETO MAY FILE A COUNTERPART OR A
COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.


26.
NO RELIANCE



Each of Buyer, QRS Seller and TRS Seller hereby acknowledges, represents and
warrants to the other that, in connection with the negotiation of, the entering
into, and the performance under, the Transaction Documents and each Transaction
thereunder:


(a)           It is not relying (for purposes of making any investment decision
or otherwise) upon any advice, counsel or representations (whether written or
oral) of the other party to the Transaction Documents, other than the
representations expressly set forth in the Transaction Documents;


(b)           It has consulted with its own legal, regulatory, tax, business,
investment, financial and accounting advisors to the extent that it has deemed
necessary, and it has made its own investment, hedging and trading decisions
(including decisions regarding the suitability of any Transaction) based upon
its own judgment and upon any advice from such advisors as it has deemed
necessary and not upon any view expressed by the other party;
 
(c)           It is a sophisticated and informed Person that has a full
understanding of all the terms, conditions and risks (economic and otherwise) of
the Transaction Documents and each Transaction thereunder and is capable of
assuming and willing to assume (financially and otherwise) those risks;


(d)           It is entering into the Transaction Documents and each Transaction
thereunder for the purposes of managing its borrowings or investments or hedging
its underlying assets or liabilities and not for purposes of speculation; and


(e)           It is not acting as a fiduciary or financial, investment or
commodity trading advisor for the other party and has not given the other party
(directly or indirectly through any other Person) any assurance, guaranty or
representation whatsoever as to the merits (either legal, regulatory, tax,
business, investment, financial accounting or otherwise) of the Transaction
Documents or any Transaction thereunder.
 
63

--------------------------------------------------------------------------------

27.
INDEMNITY



Sellers hereby agree to indemnify Buyer and each of its officers, directors,
employees and agents (“Indemnified Parties”), on a joint and several basis, from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, taxes, fees, costs, expenses (including reasonable,
out-of-pocket third party attorneys fees and disbursements) or disbursements
(all of the foregoing, collectively “Indemnified Amounts”) which may at any time
(including, without limitation, such time as this Agreement shall no longer be
in effect and the Transactions shall have been repaid in full) be imposed on or
asserted against any Indemnified Party in any way whatsoever arising out of or
in connection with, or relating to, this Agreement or any Transactions
thereunder or any action taken or omitted to be taken by any Indemnified Party
under or in connection with any of the foregoing (including, without limitation,
all Indemnified Amounts with respect to all Purchased Loans that are Future
Funding Loans relating to or arising out of any alleged failure by any Seller
(or any Affiliate thereof), Buyer or any other Person to fund any future funding
obligations under any Future Funding Loan); provided, that Sellers shall not be
liable for Indemnified Amounts resulting from the bad faith, gross negligence or
willful misconduct of any Indemnified Party and, provided further, that this
Section 27 shall not apply with respect to Taxes other than Taxes that represent
losses or damages arising from a non-Tax claim.  Without limiting the generality
of the foregoing, Sellers agree, on a joint and several basis, to hold Buyer
harmless from and indemnify Buyer against all Indemnified Amounts with respect
to all Purchased Loans relating to or arising out of any violation or alleged
violation of any Environmental Law, rule or regulation or any consumer credit
laws, including without limitation ERISA, the Truth in Lending Act and/or the
Real Estate Settlement Procedures Act, that, in each case, results from anything
other than Buyer’s bad faith, gross negligence or willful misconduct.  In any
suit, proceeding or action brought by Buyer in connection with any Purchased
Loan for any sum owing thereunder, or to enforce any provisions of any Purchased
Loan, Sellers will, on a joint and several basis, save, indemnify and hold Buyer
harmless from and against all actual out-of-pocket expense (including reasonable
out-of-pocket third party attorneys’ fees), actual out-of-pocket loss or damage
suffered by reason of any defense, set-off, counterclaim, recoupment or
reduction or liability whatsoever of the account debtor or obligor thereunder,
arising out of a breach by either Seller of any obligation thereunder or arising
out of any other agreement, indebtedness or liability at any time owing to or in
favor of such account debtor or obligor or its successors from either Seller.


28.
DUE DILIGENCE



Sellers acknowledges that, at reasonable times and upon reasonable notice to
Sellers, Buyer has the right to perform continuing due diligence reviews with
respect to the Purchased Loans, for purposes of verifying compliance with the
representations, warranties and specifications made hereunder, or otherwise, and
Sellers agree that upon reasonable prior written notice to Sellers, Buyer or its
authorized representatives will be permitted during normal business hours to
examine, inspect, and make copies and extracts of, the Purchased Loan Files,
Servicing Records and any and all documents, records, agreements, instruments or
information relating to such Purchased Loans in the possession or under the
control of Sellers or any Affiliate of Sellers, any other servicer or
subservicer of Sellers and/or the Custodian.  Sellers also shall make available
to Buyer a knowledgeable financial or accounting officer for the purpose of
answering financial or accounting questions respecting the Purchased Loan Files
and the Purchased Loans.  Without limiting the generality of the foregoing,
Sellers acknowledge that Buyer may enter into Transactions with Sellers based
solely upon the information provided by Sellers to Buyer and the
representations, warranties and covenants contained herein, and that Buyer, at
its option, has the right at any time to conduct a partial or complete due
diligence review on some or all of the Purchased
 
64

--------------------------------------------------------------------------------

Loans.  Buyer may underwrite such Purchased Loans itself or engage a third party
underwriter to perform such underwriting.  Sellers agree to reasonably cooperate
with Buyer and any third party underwriter in connection with such underwriting,
including, but not limited to, providing Buyer and any third party underwriter
with access to any and all documents, records, agreements, instruments or
information relating to such Purchased Loans in the possession, or under the
control, of Sellers or any Affiliate of Sellers, or in the Servicer’s
possession.  Sellers further agree that Sellers shall, on a joint and several
basis, reimburse Buyer for any and all actual costs and expenses reasonably
incurred by Buyer in connection with Buyer’s activities pursuant to this Section
28 and for Buyer’s actual costs and out-of-pocket expenses incurred in
connection with due diligence reviews with respect to Eligible Loans which
either Seller proposes to make the subject of a Transaction under this
Agreement; provided that so long as no Event of Default has occurred and is
continuing, Buyer shall pay for any Appraisals requested by Buyer.


29.
SERVICING



(a)           Sellers and Buyer agree that all Servicing Rights with respect to
the Purchased Loans are being transferred hereunder to Buyer on the applicable
Purchase Date and such Servicing Rights shall be transferred by Buyer to the
applicable Seller upon such applicable Seller’s payment of the Repurchase Price
for such applicable Purchased Loan.  Notwithstanding the purchase and sale of
the Purchased Loans and Servicing Rights hereby, the applicable Seller or, upon
request by the applicable Seller, Servicer, shall be granted a revocable license
to exercise the Servicing Rights with respect to the Purchased Loans for the
benefit of Buyer and, if Buyer shall exercise its rights to pledge or
hypothecate a Purchased Loan prior to the Repurchase Date pursuant to Section 8,
Buyer’s assigns (which license shall be deemed automatically revoked upon the
occurrence and during the continuance of an Event of Default).  The applicable
Seller shall cause Servicer to service the Purchased Loans pursuant to the
Servicing Agreement, in each case, in accordance with Accepted Servicing
Practices.  The applicable Seller shall obtain the written consent of Buyer
prior to appointing any third party Servicer for a Purchased Loan (other than
the Persons pre-approved in the definition of Servicer) or entering into or
amending or modifying any Servicing Agreement with a Servicer (other than the
entry into the initial Servicing Agreement with Situs Asset Management LLC, as
initial Servicer).


(b)           Sellers agree that, upon Buyer’s purchase of each Purchased Loan,
Buyer is the owner of all related servicing records, files, documents, records,
data bases, computer tapes, copies of computer tapes, proof of insurance
coverage, insurance policies, appraisals, other closing documentation, payment
history records, and any other records relating to or evidencing the servicing
of Purchased Loans (collectively, the “Servicing Records”) until the Repurchase
Price for such Purchased Loan has been paid to Buyer.  Each Seller covenants to
safeguard such Servicing Records which are in such Seller’s possession or in the
possession of any Affiliate of such Seller and to deliver them promptly to Buyer
or its designee (including the Custodian) at Buyer’s request.


(c)           Upon the occurrence and during the continuance of an Event of
Default, Buyer may, in its sole discretion, (i) sell its right to the Purchased
Loans on a servicing released basis or (ii) terminate any Servicer of the
Purchased Loans with or without cause, in each case without payment of any
termination fee.


(d)           Neither Seller shall employ or permit Servicer to employ
sub-servicers to service the Purchased Loans without the prior written approval
of Buyer in its sole discretion; provided that Servicer may delegate certain
administrative functions to third parties without Buyer’s consent.
 
65

--------------------------------------------------------------------------------

(e)          The payment of servicing fees under any Servicing Agreement not
otherwise paid pursuant to such Servicing Agreement or paid in accordance with
this Agreement, shall be solely the obligation of Sellers.


30.
MISCELLANEOUS



(a)           All rights, remedies and powers of Buyer hereunder and in
connection herewith are irrevocable and cumulative, and not alternative or
exclusive, and shall be in addition to all other rights, remedies and powers of
Buyer whether under law, equity or agreement.  In addition to the rights and
remedies granted to it in this Agreement, to the extent this Agreement is
determined to create a security interest, Buyer shall have all rights and
remedies of a secured party under the UCC.


(b)           The Transaction Documents may be executed in counterparts, each of
which so executed shall be deemed to be an original, but all of such
counterparts shall together constitute but one and the same instrument. 
Signatures delivered by email (in PDF format) shall be considered binding with
the same force and effect as original signatures.


(c)           The headings in the Transaction Documents are for convenience of
reference only and shall not affect the interpretation or construction of the
Transaction Documents.


(d)           Without limiting the rights and remedies of Buyer under the
Transaction Documents, Sellers shall, on a joint and several basis, pay Buyer’s
reasonable actual out-of-pocket costs and expenses, including reasonable fees
and expenses of outside counsel, incurred in connection with (i) the
preparation, documentation, negotiation, execution and consummation of the
Transaction Documents and of any Transactions under the Transaction
Documentation, (ii) any amendment, restatement, supplement or modification to,
the Transaction Documents and any Transactions thereunder, and (iii) any ongoing
diligence undertaken in accordance with Section 28 (including expenses of
third-party experts engaged in connection therewith).  In connection with
Buyer’s due diligence review of each Eligible Loan proposed by a Seller for
purchase by Buyer pursuant to Section 3(a), Buyer shall endeavor to keep its
fees and expenses of outside counsel at or below $5,000 (it being understood and
agreed that notwithstanding the foregoing, Sellers shall nevertheless be liable
for Buyer’s reasonable, out-of-pocket fees and expenses of outside counsel in
excess of $5,000 should such fees exceed such amount despite Buyer’s
intentions).  In addition, Sellers agree, on a joint and several basis, to pay
Buyer promptly all out-of-pocket costs and expenses (including actual
out-of-pocket costs and expenses for outside counsel) of any subsequent
enforcement of any of the provisions hereof or of any Transaction Document, or
of the performance by Buyer of any obligations of a Seller in respect of the
Purchased Loans, or any actual or attempted sale, or any exchange, enforcement,
collection, compromise or settlement in respect of any of the Collateral or
Pledged Collateral and for the custody, care or preservation of the Collateral
and Pledged Collateral (including insurance costs) and defending or asserting
rights and claims of Buyer in respect thereof, by litigation or otherwise.  In
addition, Sellers agree, on a joint and several basis, to pay Buyer promptly all
reasonable out-of-pocket costs and expenses (including reasonable expenses for
legal services) incurred in connection with the maintenance of the Waterfall
Account and registering the Collateral and/or Pledged Collateral in the name of
Buyer or its nominee.  All such expenses shall be recourse obligations of
Sellers to Buyer under this Agreement.


(e)            Each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement shall be prohibited by or be invalid
 
66

--------------------------------------------------------------------------------

under such law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.


(f)            This Agreement contains a final and complete integration of all
prior expressions by the parties with respect to the subject matter hereof and
thereof and shall constitute the entire agreement among the parties with respect
to such subject matter, superseding all prior oral or written understandings. 
This Agreement amends and restates (and as a result, replaces as of the A&R
Closing Date) that certain Master Repurchase Agreement dated as of September 30,
2016 by and among QRS Seller, TRS Seller and Buyer.


(g)           The parties understand that this Agreement is a legally binding
agreement that may affect such party’s rights.  Each party represents to the
other that it has received legal advice from counsel of its choice regarding the
meaning and legal significance of this Agreement and that it is satisfied with
its legal counsel and the advice received from it.


(h)           Should any provision of this Agreement require judicial
interpretation, it is agreed that a court interpreting or construing the same
shall not apply a presumption that the terms hereof shall be more strictly
construed against any Person by reason of the rule of construction that a
document is to be construed more strictly against the Person who itself or
through its agent prepared the same, it being agreed that all parties have
participated in the preparation of this Agreement.


31.
TAXES



(a)           Any and all payments by or on account of any obligation of Sellers
under any Transaction Document shall be made without deduction or withholding
for any Taxes, except as required by applicable law. If any applicable law (as
determined in the good faith discretion of Sellers) requires the deduction or
withholding of any Tax from any such payment, then Sellers shall make (or cause
to be made) such deduction or withholding and shall timely pay (or cause to be
timely paid) the full amount deducted or withheld to the relevant Governmental
Authority in accordance with applicable law and, if such Tax is an Indemnified
Tax, then the sum payable shall be increased by Sellers as necessary so that
after such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 31) Buyer
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.


(b)           Sellers shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.


(c)           Sellers shall, on a joint and several basis, indemnify Buyer,
within ten (10) Business Days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 31) payable or paid by Buyer
or required to be withheld or deducted from a payment to Buyer, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to Sellers by Buyer shall be conclusive absent manifest
error.


(d)           Buyer shall deliver to Sellers, at the time or times reasonably
requested by Sellers, such documentation reasonably requested by Sellers as will
enable Sellers to determine whether or not payments hereunder or under any other
Transaction Document to or for the benefit of Buyer are subject to tax
withholding, backup withholding or information reporting requirements or are
eligible for
 
67

--------------------------------------------------------------------------------

a reduced rate of withholding.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
31(d)(i)-(iii), or 31(e)) shall not be required if, in Buyer’s reasonable
judgment, such completion, execution or submission would subject Buyer to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of Buyer.  Without limiting the generality of the foregoing:
 
(i)          On or prior to the date on which any Buyer that is a U.S. Person
becomes a Buyer under this Agreement and prior to the entry in the applicable
register of any assignment or participation to a U.S. Person (and from time to
time thereafter as required by applicable law or upon the reasonable request of
Sellers) Buyer shall deliver to Sellers two (2) executed originals of IRS Form
W-9 (or successor forms) certifying that Buyer (and/or such assignee or
participant) is exempt from U.S. federal backup withholding tax.
 
(ii)         On or prior to the date on which any Buyer that is not a U.S.
Person becomes a Buyer under this Agreement and prior to the entry in the
applicable register of any assignment or participation to any Person that is not
a U.S. Person (and from time to time thereafter as required by applicable law or
upon the reasonable request of Sellers) Buyer shall, to the extent it is legally
entitled to do so, deliver to Sellers two (2) executed originals of  IRS Forms
W-8ECI, W-8BEN, W-8BEN-E, W-8IMY (or any successor forms thereof, as applicable)
or other applicable form, certificate or document prescribed by the United
States Internal Revenue Service (including, if applicable, a certification
establishing such Person’s eligibility for the portfolio interest exemption
under Code Sections 881(c) or 871(h)) certifying as to such Person’s entitlement
to exemption from, or reduction in the rate of, withholding Taxes.


(e)           If a payment made to Buyer (or any assignee or participant
thereof) under any Transaction Document would be subject to U.S. federal
withholding Tax imposed by FATCA if such Person were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Person shall deliver to the
applicable Seller at the time or times prescribed by law and at such time or
times reasonably requested by such Seller such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by such Seller as may be
necessary for such Seller to comply with its obligations under FATCA and to
determine that such Person has complied with its obligations under FATCA or to
determine the amount to deduct and withhold from such payment.  Solely for
purposes of this Section 31(e), “FATCA” shall include any amendments made to
FATCA after the A&R Closing Date.


(f)            Buyer agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the applicable Seller in
writing of its legal inability to do so.


(g)           If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 31 (including by the payment of additional
amounts pursuant to this Section 31), it shall pay to the applicable Seller an
amount equal to such refund (but only to the extent of indemnity payments made
under this Section with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). The applicable Seller shall, upon the
request of
 
68

--------------------------------------------------------------------------------

such indemnified party, repay to such indemnified party the amount paid over
pursuant to this paragraph (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph, in no
event will the indemnified party be required to pay any amount to any Seller
pursuant to this paragraph the payment of which would place the indemnified
party in a less favorable net after-Tax position than the indemnified party
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to Sellers or any other
Person.


(h)           Each party’s obligations under this Section 31 shall survive any
assignment of rights by, or the replacement of, Buyer, the termination of the
Transactions and the repayment, satisfaction or discharge of all obligations
under any Transaction Document.


32.
CONFIDENTIALITY



Each party acknowledges that Confidential Information may be delivered from one
party hereto (the “Disclosing Party”) to the other party hereto (the
“Recipient”) pursuant to this Agreement.  The Recipient of any Confidential
Information shall use no less than the same means it uses to protect its similar
confidential and proprietary information, but in any event not less than
reasonable means, to prevent the disclosure and to protect the confidentiality
of the Confidential Information of the Disclosing Party.  Each party agrees that
it will not disclose or use the Confidential Information of the other party
except for the purposes of this Agreement and as authorized herein. 
Notwithstanding the foregoing, the Recipient may use or disclose Confidential
Information disclosed to it by the Disclosing Party as follows: (i) to
Affiliates of such party or its or their respective directors, officers,
employees, agents, advisors, attorneys, accountants and other representatives
who are informed of the confidential nature of such Confidential Information and
instructed to keep it confidential, (ii) to the extent requested by any
regulatory authority, stock exchange, government department or agency, or
required by law; provided, that, to the extent permitted by the requesting body,
the Recipient provides the Disclosing Party with notice of such requirement
prior to any such disclosure and requests that the requesting body afford
confidential treatment to the Confidential Information disclosed, (iii) to the
extent required to be included in the financial statements of the Recipient or
an Affiliate thereof, (iv) to the extent required to exercise any rights or
remedies under the Transaction Documents, Purchased Loans or underlying
Mortgaged Property collateralizing any Purchased Loan, (v) to the extent
required to consummate and administer a Transaction under the Transaction
Documentation, (vi) in the event Recipient is legally compelled to disclose
pursuant to deposition, interrogatory, request for documents, subpoena, civil
investigative demand or similar process by court order of a court of competent
jurisdiction, and (vii) to any actual or prospective investor, transferee or
hedge counterparty that, in each case, agrees to comply with the confidentiality
requirements of the Transaction Documentation (including this Section 32) and
has signed a confidentiality agreement to that effect incorporating customary
terms and conditions; provided that no such disclosure made with respect to any
Transaction Document shall include a copy of such Transaction Document to the
extent that a summary would suffice, but if it is necessary for a copy of any
Transaction Document to be disclosed, all pricing and other economic terms set
forth therein shall be redacted before disclosure (except if the disclosure of
such information is necessary for any of the purposes set forth in clauses (i),
(ii), (iv), (vi) or (vii) above).  In the event of any unauthorized disclosure
or loss of, or inability to account for, Confidential Information of the
Disclosing Party, the Recipient will notify the Disclosing Party immediately and
will
 
69

--------------------------------------------------------------------------------

take all available steps to terminate the unauthorized use or further
unauthorized disclosure of the Confidential Information of the Disclosing
Party.  Each Seller agrees to maintain the confidentiality of any information
relating to a rate provided by a reference bank (as described in the definition
of LIBOR), except (a) to its directors, officers, employees, advisors or
affiliates on a confidential and need-to-know basis in connection herewith, (b)
as consented to by the applicable reference bank or (c) as required by any
Requirement of Law, or as requested or required by an Governmental Authority or
regulatory authority or exchange (in which case such Seller agrees to inform the
applicable reference bank promptly thereof prior to such disclosure).


33.
JOINT AND SEVERAL OBLIGATIONS



Each Seller shall be jointly and severally liable for the full, complete and
punctual performance and satisfaction of all obligations of any Seller under
this Agreement and the other Transaction Documents (irrespective of whether or
not such obligation is expressly noted by its terms as being a joint and several
obligation of Sellers). Accordingly, each Seller waives any and all notice of
creation, renewal, extension or accrual of any of the obligations of any Seller
under this Agreement and the other Transaction Documents and notice of or proof
of reliance by Buyer upon each Seller’s joint and several liability.  Each
Seller waives diligence, presentment, protest, demand for payment and notice of
default or nonpayment to or upon such Seller with respect to the obligations of
any Seller under this Agreement and the other Transaction Documents.  When
pursuing its rights and remedies hereunder against any Seller, Buyer may, but
shall be under no obligation, to pursue such rights and remedies hereunder
against any Seller or any other Person or against any collateral security
therefor or any right of offset with respect thereto, and any failure by Buyer
to pursue such other rights or remedies or to collect any payments from such
Seller or any such other Person to realize upon any such collateral security or
to exercise any such right of offset, or any release of such Seller or any such
other Person or any such collateral security, or right of offset, shall not
relieve such Seller of any liability hereunder, and shall not impair or affect
the rights and remedies, whether express, implied or available as a matter of
law, of Buyer against such Seller.
 
[Remainder of page intentionally blank]
 
70

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day first
written above.



 
BUYER:
         
GOLDMAN SACHS BANK USA
           
By:
/S/ Jeffrey Dawkins
   
Name:
Jeffrey Dawkins
   
Title:
Authorized Person
 

 
[Signature Page to Amended &Restated Master Repurchase Agreement]
 

--------------------------------------------------------------------------------

 
SELLERS:
         
KREF LENDING III LLC,
   
a Delaware limited liability company
           
By:
/S/ Patrick Mattson
   
Name:
Patrick Mattson
   
Title:
Authorized Signatory
 






 
KREF LENDING III TRS LLC,
   
a Delaware limited liability company
           
By:
/S/ Patrick Mattson
   
Name:
Patrick Mattson
   
Title:
Authorized Signatory
 

 
[Signature Page to Amended &Restated Master Repurchase Agreement]
 

--------------------------------------------------------------------------------

ANNEXES AND EXHIBITS
 
ANNEX I
Names and Addresses for Communications between Parties
EXHIBIT I-A
Form of Swingline Transaction Confirmation
EXHIBIT I-B
Form of Term Transaction Confirmation
EXHIBIT II
Authorized Representatives of Sellers
EXHIBIT III
Form of Custodial Delivery
EXHIBIT IV
Eligible Loan Due Diligence Checklist
EXHIBIT V
Form of Power of Attorney
EXHIBIT VI
Representations and Warranties Regarding Each Individual Purchased Loan
EXHIBIT VII
Loan Asset Summary Report
EXHIBIT VIII
Form of Transaction Request
EXHIBIT IX
Form of Future Funding Request
EXHIBIT X
Form of Remainder Interest Transfer Notice

 

--------------------------------------------------------------------------------

ANNEX I


Organization, Names and Addresses for Communications Between Parties


Buyer:


Address:



 
GOLDMAN SACHS BANK USA
 
200 West Street, 7th Floor
 
New York, New York 10282
 
Attention: Jeffrey Dawkins
 
Tel:  (212) 902-6852
 
Email: jeffrey.dawkins@gs.com
     
With additional email notifications to:
     
Email: gs-refgwarehouse@gs.com
 
Email: gs-warehouselending@gs.com
     
And, with respect to deliverables under Section 12(h)(i), 12(h)(ii), 12(h)(iii),
additional email notifications to:
     
Email: gs-warehousecovenants@gs.com
     
With copies to:
     
Arnold & Porter Kaye Scholer LLP
 
250 West 55th Street
 
New York, New York 10019-9710
 
Attention:  Jonathan Arkins
 
Tel:  (212) 836-7403
 
Email:  Jonathan.Arkins@apks.com



Sellers:


Jurisdiction of Organization for QRS Seller and TRS Seller: Delaware


Address for QRS Seller:



 
KREF LENDING III LLC
 
9 West 57th Street, Suite 4200
 
New York, New York 10019
 
Attention:  Patrick Mattson
 
Tel:  (212) 519-1656
 
Email: Patrick.mattson@kkr.com

 

--------------------------------------------------------------------------------

 
With copies to:
     
Paul Hastings LLP
 
200 Park Avenue
 
New York, New York 10166
 
Attention:  John A. Cahill, Esq
 
Tel:  (212) 318-6260
 
Email: johncahill@paulhastings.com



Address for TRS Seller:



 
KREF LENDING III TRS LLC
 
9 West 57th Street, Suite 4200
 
New York, New York 10019
 
Attention:  Patrick Mattson
 
Tel:  (212) 519-1656
 
Email: Patrick.mattson@kkr.com
     
With copies to:
     
Paul Hastings LLP
 
200 Park Avenue
 
New York, New York 10166
 
Attention:  John A. Cahill, Esq
 
Tel:  (212) 318-6260
 
Email: johncahill@paulhastings.com

 

--------------------------------------------------------------------------------

EXHIBIT I-A


CONFIRMATION STATEMENT
FOR SWINGLINE TRANSACTIONS


Ladies and Gentlemen:


GOLDMAN SACHS BANK USA, is pleased to deliver our written CONFIRMATION of our
agreement to enter into this SWINGLINE TRANSACTION pursuant to which GOLDMAN
SACHS BANK USA shall purchase from you the Purchased Loans identified in the
Amended & Restated Master Repurchase Agreement, dated as of November 1, 2017
(the “Agreement”), among GOLDMAN SACHS BANK USA (“Buyer”), KREF LENDING III LLC,
a Delaware limited liability company (“QRS Seller”) and KREF LENDING III TRS
LLC, a Delaware limited liability company (“TRS Seller”; together with QRS
Seller, the “Sellers” and each a “Seller”) as follows below and on the attached
Schedule 1.  Capitalized terms used herein without definition have the meanings
given in the Agreement.



 
Seller:
[KREF LENDING III LLC][ KREF LENDING III TRS LLC]
 
Purchase Date:
__________, 20__
 
Purchased Loan:
As identified on attached Schedule 1
 
Aggregate Principal Amount:
[$_________________]
 
Repurchase Date:
[______, 20__]
 
Purchase Price:
[$_________________]
 
Purchase Price Rate as of
the Purchase Date:
[__]%

 

 
Maximum Purchase
Price Rate:
Period
Maximum
Purchase
Price Rate
From [Purchase Date] through to and including [6 MNTH]:
[__]%
From but excluding [6 MNTH] through to and including [12 MNTH]:
[__]%
From but excluding [12 MNTH] through to and including [18 MNTH]:
[__]%
From but excluding [18 MNTH] through to and including [36 MNTH]:
[__]%
After [36 MNTH]:
0%

 

 
Applicable Spread:
Period
 
Applicable
Spread
From [Purchase Date] through to and including [3 MNTH]:
[__]%

 

--------------------------------------------------------------------------------

From but excluding [3 MNTH] through to and including [6 MNTH]:
[__]%
From but excluding [6 MNTH] through to and including [12 MNTH]:
[__]%
From but excluding [12 MNTH] through to and including [18 MNTH]:
[__]%
From but excluding [18 MNTH] through to and including [24 MNTH]:
[__]%
After [24 MNTH]:
[__]%
       
Origination Date LTV:
[__]%
 
Buyer LTV as of the
Purchase Date:
[__]%
       
Buyer LTV Target:
Period
Buyer LTV
Target
From [Purchase Date] through to and including [6 MNTH]:
[__]%
From but excluding [6 MNTH] through to and including [12 MNTH]:
[__]%
From but excluding [12 MNTH] through to and including [18 MNTH]:
[__]%
After [18 MNTH]:
[__]%
         
 
 
Buyer LTV Maximum:
Period
Buyer LTV
 Maximum
From [Purchase Date] through to and including [6 MNTH]:
[__]%
From but excluding [6 MNTH] through to and including [12 MNTH]:
[__]%
From but excluding [12 MNTH] through to and including [18 MNTH]:
[__]%
After [18 MNTH]:
[__]%
       
Governing Agreements:
As identified on attached Schedule 1
       
Future Funding Eligible Loan:
[YES][NO]
       
Extension Fee Payment
Extension Fee Payment Date
Extension
 

 

--------------------------------------------------------------------------------

Date Schedule:
 
Fee Rate
[6 MNTH]
[__]%
[12 MNTH]
[__]%
[24 MNTH]
[__]%

 

--------------------------------------------------------------------------------

Name and address for
Buyer:
GOLDMAN SACHS BANK USA
communications:
 
200 West Street, 7th Floor
   
New York, New York 10282
   
Attention: Jeffrey Dawkins
   
Tel:  (212) 902-6852
   
Email: jeffrey.dawkins@gs.com
         
With additional email notifications to:
         
Email: gs-refgwarehouse@gs.com
   
Email: gs-warehouselending@gs.com
       
Seller:
[KREF LENDING III LLC][ KREF LENDING III TRS LLC]
   
9 West 57th Street, Suite 4200
   
New York, New York 10019
   
Attention:  Patrick Mattson
   
Tel:  (212) 519-1656
   
Email: patrick.mattson@kkr.com

 

--------------------------------------------------------------------------------

 
GOLDMAN SACHS BANK USA
           
By:
       
Name:
     
Title:
     

 
AGREED AND ACKNOWLEDGED:
     
[KREF LENDING III LLC][KREF LENDING III TRS LLC],
 
a Delaware limited liability company
       
By:
     
Name:
   
Title:
   

 

--------------------------------------------------------------------------------

Schedule 1 to Confirmation Statement
 
Seller:
     
Purchased Loan:
     
Governing Agreements:
 

 

--------------------------------------------------------------------------------

EXHIBIT I-B


CONFIRMATION STATEMENT
FOR TERM TRANSACTIONS


Ladies and Gentlemen:


GOLDMAN SACHS BANK USA, is pleased to deliver our written CONFIRMATION of our
agreement to enter into this TERM TRANSACTION pursuant to which GOLDMAN SACHS
BANK USA shall purchase from you the Purchased Loans identified in the Amended &
Restated Master Repurchase Agreement, dated as of November 1, 2017 (the
“Agreement”), among GOLDMAN SACHS BANK USA (“Buyer”), KREF LENDING III LLC, a
Delaware limited liability company (“QRS Seller”) and KREF LENDING III TRS LLC,
a Delaware limited liability company (“TRS Seller”; together with QRS Seller,
the “Sellers” and each a “Seller”) as follows below and on the attached Schedule
1.  Capitalized terms used herein without definition have the meanings given in
the Agreement.



 
Seller:
[KREF LENDING III LLC][ KREF LENDING III TRS LLC]
 
Purchase Date:
__________, 20__
 
Purchased Loan:
As identified on attached Schedule 1
 
Aggregate Principal Amount:
[$_________________]
 
Repurchase Date:
[______, 20__]
 
Purchase Price:
[$_________________]
 
Purchase Price Rate as of
the Purchase Date:
[__]%
 
Maximum Purchase
Price Rate:
[80] 1 [75]%; as may be reduced on the Term Availability Period End Date in
accordance with the definition of “Maximum Purchase Price Rate”.
 
Applicable Spread (prior to the
Term Availability Period End Date):
[__]%
 
Applicable Spread (on and after the
Term Availability Period End Date):
[__]%2
 
Origination Date LTV:
[__]%
 
Buyer LTV as of the
Purchase Date:
[__]%
 
Buyer LTV Target:
[__]%
 
Buyer LTV Maximum:
[__]%
 
Governing Agreements:
As identified on attached Schedule 1
 
Future Funding Eligible Loan:
[YES][NO]




--------------------------------------------------------------------------------

1
80% Maximum Purchase Price Rate applicable only to multifamily property.

2
Equals the Applicable Spread (prior to the Term Availability Period End Date)
plus 25bps.

--------------------------------------------------------------------------------

Name and address for
Buyer:
GOLDMAN SACHS BANK USA
communications:
 
200 West Street, 7th Floor
   
New York, New York 10282
   
Attention: Jeffrey Dawkins
   
Tel:  (212) 902-6852
   
Email: jeffrey.dawkins@gs.com
         
With additional email notifications to:
         
Email: gs-refgwarehouse@gs.com
   
Email: gs-warehouselending@gs.com
       
Seller:
[KREF LENDING III LLC][ KREF LENDING III TRS LLC]
   
9 West 57th Street, Suite 4200
   
New York, New York 10019
   
Attention:  Patrick Mattson
   
Tel:  (212) 519-1656
   
Email: patrick.mattson@kkr.com

 

--------------------------------------------------------------------------------

 
GOLDMAN SACHS BANK USA
           
By:
       
Name:
     
Title:
     

 
AGREED AND ACKNOWLEDGED:
     
[KREF LENDING III LLC][KREF LENDING III TRS LLC],
 
a Delaware limited liability company
       
By:
     
Name:
   
Title:
   

 

--------------------------------------------------------------------------------

Schedule 1 to Confirmation Statement
 
Seller:
     
Purchased Loan:
     
Governing Agreements:
 

 

--------------------------------------------------------------------------------

EXHIBIT II


AUTHORIZED REPRESENTATIVES OF SELLERS


Name
 
Specimen Signature
     
Christen (Chris) Lee
 
/s/ Christen (Chris) Lee
     
Matthew Salem
 
/s/ Matthew Salem
     
Patrick Mattson
 
/s/ Patrick Mattson
     
William Miller
 
/s/ William Miller

 

--------------------------------------------------------------------------------

EXHIBIT III


FORM OF CUSTODIAL DELIVERY


On this ______ of ________, 20__, [_______________], as [QRS Seller][TRS Seller]
under that certain Amended & Restated Master Repurchase Agreement, dated as of
November 1, 2017 (the “Repurchase Agreement”) among GOLDMAN SACHS BANK USA
(“Buyer”), KREF LENDING III LLC, a Delaware limited liability company (“QRS
Seller”) and KREF LENDING III TRS LLC, a Delaware limited liability company
(“TRS Seller”; together with QRS Seller, the “Sellers” and each a “Seller”),
does hereby deliver to Wells Fargo Bank, National Association (“Custodian”), as
custodian under that certain Custodial Agreement, dated as of September 30, 2016
(the “Custodial Agreement”), among Buyer, Custodian and Sellers, the Purchased
Loan Files with respect to the Purchased Loans to be purchased by Buyer pursuant
to the Repurchase Agreement, which Purchased Loans are listed on the Purchased
Loan Schedule attached hereto and which Purchased Loans shall be subject to the
terms of the Custodial Agreement on the date hereof.


With respect to the Purchased Loan Files delivered hereby, for the purposes of
issuing the Trust Receipt, the Custodian shall review the Purchased Loan Files
to ascertain delivery of the documents listed in Section 2.01 to the Custodial
Agreement.  The Trust Receipt, once issued, should be sent directly to Buyer at
the following address:



 
GOLDMAN SACHS BANK USA
   
200 West Street, 7th Floor
   
New York, New York 10282
   
Attention: Jeffrey Dawkins
   
Tel:  (212) 902-6852
   
Email: jeffrey.dawkins@gs.com
         
With additional email notifications to:
       
Email: gs-refgwarehouse@gs.com
   
Email: gs-warehouselending@gs.com
 



Capitalized terms used herein and not otherwise defined have the meanings set
forth in the Repurchase Agreement.


IN WITNESS WHEREOF, [QRS Seller][TRS Seller] has caused its name to be signed
hereto by its officer thereunto duly authorized as of the day and year first
above written.



 
[KREF LENDING III LLC][KREF LENDING III TRS LLC],
 
a Delaware limited liability company
         
By:
       
Name:
     
Title:
   

 

--------------------------------------------------------------------------------

Attachment to Custodial Delivery


Purchased Loan Schedule


 [Attached]
 

--------------------------------------------------------------------------------

EXHIBIT IV


ELIGIBLE LOAN DUE DILIGENCE CHECKLIST


General Information
Asset Summary Report
Site Inspection Report
Maps and Photos


Borrower/Sponsor Information
Credit Reports
Financial Statements & Tax Returns
Borrower Structure or Org Chart
Bankruptcy and Foreclosure History
Know Your Customer Diligence Materials


Property Information
Historical Operating Statements
Rent Rolls
Budget
Insurance Review
Retail Sales Figures
Market Survey


Leasing Information
Stacking Plan
Major Leases
Tenant Estoppels
Standard Lease Forms
SNDA’s


Third Party Reports
Appraisals
Environmental Site Assessments
Engineering Reports
Seismic Reports
Property and Zoning Report


Other Information
Hotel Franchise Compliance Reports
Hotel Franchise Agreement
Hotel Franchise Comfort Letters
Ground Lease
Management Contract


Documentation
Purchase and Sale Agreement
Closing Statement
 

--------------------------------------------------------------------------------

Legal Binder
 

--------------------------------------------------------------------------------

EXHIBIT V


FORM OF POWER OF ATTORNEY


Know All Men by These Presents, that [KREF LENDING III LLC][KREF LENDING III TRS
LLC] (“Seller”), does hereby appoint GOLDMAN SACHS BANK USA (“Buyer”), its
attorney-in-fact to act in Seller’s name, place and stead in any way which
Seller could do with respect to (i) the completion of the endorsements of the
Mortgage Notes and the Assignments of Mortgages, (ii) the recordation of the
Assignments of Mortgages and (iii) the enforcement of Seller’s rights under the
Purchased Loans purchased by Buyer pursuant to the Amended & Restated Master
Repurchase Agreement dated as of November 1, 2017 (as amended, restated,
supplemented or otherwise modified and in effect from time to time, the
“Repurchase Agreement”), among Buyer, Seller and [KREF LENDING III LLC][KREF
LENDING III TRS LLC], and to take such other steps as may be necessary or
desirable to enforce Buyer’s rights against such Purchased Loans, the related
Purchased Loan Files and the Servicing Records to the extent that Seller is
permitted by law to act through an agent.
 
Capitalized terms used herein and not otherwise defined have the meanings set
forth in the Repurchase Agreement.


TO INDUCE ANY THIRD PARTY TO ACT HEREUNDER, SELLER HEREBY AGREES THAT ANY THIRD
PARTY RECEIVING A DULY EXECUTED COPY OF FACSIMILE OF THIS INSTRUMENT MAY ACT
HEREUNDER, AND THAT REVOCATION OR TERMINATION HEREOF SHALL BE INEFFECTIVE AS TO
SUCH THIRD PARTY UNLESS AND UNTIL ACTUAL NOTICE OR KNOWLEDGE OR SUCH REVOCATION
OR TERMINATION SHALL HAVE BEEN RECEIVED BY SUCH THIRD PARTY, AND SELLER ON ITS
OWN BEHALF AND ON BEHALF OF SELLER’S ASSIGNS, HEREBY AGREES TO INDEMNIFY AND
HOLD HARMLESS ANY SUCH THIRD PARTY FROM AND AGAINST ANY AND ALL CLAIMS THAT MAY
ARISE AGAINST SUCH THIRD PARTY BY REASON OF SUCH THIRD PARTY HAVING RELIED ON
THE PROVISIONS OF THIS INSTRUMENT.


IN WITNESS WHEREOF Seller has caused this Power of Attorney to be executed as a
deed this __ day of ____________, 2017.
 

 
[KREF LENDING III LLC] [KREF LENDING III TRS LLC],
   
a Delaware limited liability company
           
By:
       
Name:
     
Title:
   

 

--------------------------------------------------------------------------------

EXHIBIT VI
 
REPRESENTATIONS AND WARRANTIES
REGARDING EACH INDIVIDUAL PURCHASED LOAN


With respect to each Purchased Loan and the related Mortgaged Property or
Mortgaged Properties, on the related Purchase Date and at all times while this
Agreement and any Transaction contemplated hereunder is in effect, Seller shall
be deemed to make the following representations and warranties to Buyer as of
such date; provided, however, that, with respect to any Purchased Loan, such
representations and warranties shall be deemed to be modified by any exceptions
hereto contained in Schedule 2 attached to the related Transaction Request
delivered by Seller to Buyer prior to the issuance of a Confirmation with
respect thereto.
 

(1)
Whole Loan; Ownership of Purchased Loans.  Each Purchased Loan is an Eligible
Loan.  At the time of the sale, transfer and assignment to Buyer, no Mortgage
Note or Mortgage was subject to any assignment (other than assignments to
Seller), participation or pledge, and Seller had good title to, and was the sole
owner of, each Purchased Loan free and clear of any and all liens, charges,
pledges, encumbrances, participations, any other ownership interests on, in or
to such Purchased Loan.  Seller has full right and authority to sell, assign and
transfer each Purchased Loan, and the assignment to Buyer constitutes a legal,
valid and binding assignment of such Purchased Loan free and clear of any and
all liens, pledges, charges or security interests of any nature encumbering such
Purchased Loan.

 

(2)
Loan Document Status.  Each related Mortgage Note, Mortgage, Assignment of
Leases (if a separate instrument), guaranty and other agreement executed by or
on behalf of the related Mortgagor, guarantor or other obligor in connection
with such Purchased Loan is the legal, valid and binding obligation of the
related Mortgagor, guarantor or other obligor (subject to any non-recourse
provisions contained in any of the foregoing agreements and any applicable state
anti-deficiency, one-action or market value limit deficiency legislation), as
applicable, and is enforceable in accordance with its terms, except (a) as such
enforcement may be limited by (i) bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforcement is considered in a proceeding in equity or at law) and
(b) that certain provisions in such Purchased Loan Documents (including, without
limitation, provisions requiring the payment of default interest, late fees or
prepayment/yield maintenance or prepayment fees, charges and/or premiums) are,
or may be, further limited or rendered unenforceable by or under applicable law,
but (subject to the limitations set forth in clause (a) above) such limitations
or unenforceability will not render such Purchased Loan Documents invalid as a
whole or materially interfere with the Mortgagee’s realization of the principal
benefits and/or security provided thereby (clauses (a) and (b) collectively, the
“Standard Qualifications”).  Except as set forth in the immediately preceding
sentences, there is no valid offset, defense, counterclaim or right of
rescission available to the related Mortgagor with respect to any of the related
Mortgage Notes, Mortgages or other Purchased Loan Documents, including, without
limitation, any such valid offset, defense, counterclaim or right based on
intentional fraud by Seller in connection with the origination of the Purchased
Loan, that would deny the Mortgagee the principal benefits intended to be
provided by the Mortgage Note, Mortgage or other Purchased Loan Documents.

 
-1-

--------------------------------------------------------------------------------

(3)
Mortgage Provisions.  The Purchased Loan Documents for each Purchased Loan
contain provisions that render the rights and remedies of the holder thereof
adequate for the practical realization against the Mortgaged Property of the
principal benefits of the security intended to be provided thereby, including
realization by judicial or, if applicable, non-judicial foreclosure subject to
the limitations set forth in the Standard Qualifications.

 

(4)
Hospitality Provisions.  The Purchased Loan Documents for each Purchased Loan
that is secured by a hospitality property operated pursuant to a franchise
agreement includes an executed comfort letter or similar agreement signed by the
Mortgagor and franchisor of such property enforceable against such franchisor,
either directly or as an assignee of the originator.  The Mortgage or related
security agreement for each Purchased Loan secured by a hospitality property
creates a security interest in the revenues of such property for which a UCC
financing statement has been filed in the appropriate filing office.

 

(5)
Mortgage Status; Waivers and Modifications.  Since origination and except by
written instruments set forth in the related Purchased Loan File or as otherwise
provided in the related Purchased Loan Documents (a) the material terms of such
Mortgage, Mortgage Note, guaranty and related Purchased Loan Documents have not
been waived, impaired, modified, altered, satisfied, canceled, subordinated or
rescinded in any respect that could have a material adverse effect on Purchased
Loan; (b) no related Mortgaged Property or any portion thereof has been released
from the lien of the related Mortgage in any manner which materially interferes
with the security intended to be provided by such Mortgage or the use or
operation of the remaining portion of such Mortgaged Property; and (c) neither
the Mortgagor nor the related guarantor nor the related participating Person has
been released from its material obligations under the Purchased Loan Documents. 
With respect to each Purchased Loan, except as contained in a written document
included in the Purchased Loan File, there have been no modifications,
amendments or waivers, that could be reasonably expected to have a material
adverse effect on such Purchased Loan consented to by Seller.

 

(6)
Lien; Valid Assignment.  Subject to the Standard Qualifications, each Assignment
of Mortgage and assignment of Assignment of Leases to Buyer constitutes a legal,
valid and binding assignment to Buyer.  Each related Mortgage and Assignment of
Leases is freely assignable without the consent of the related Mortgagor.  Each
related Mortgage is a legal, valid and enforceable first lien on the related
Mortgagor’s fee or leasehold interest in the Mortgaged Property in the principal
amount of such Purchased Loan or allocated loan amount (subject only to
Permitted Encumbrances), except as the enforcement thereof may be limited by the
Standard Qualifications.  Such Mortgaged Property (subject to and excepting
Permitted Encumbrances) is free and clear of any recorded mechanics’ liens,
recorded materialmen’s liens and other recorded encumbrances, and no rights
exist which under law could give rise to any such lien or encumbrance that would
be prior to or equal with the lien of the related Mortgage, except those which
are bonded over, escrowed for or insured against by a Title Policy (as defined
below).  Any security agreement, chattel mortgage or equivalent document related
to and delivered in connection with the Purchased Loan establishes and creates a
valid and enforceable lien on property described therein, except as such
enforcement may be limited by Standard Qualifications subject to the limitations
described in Paragraph (9) below.  Notwithstanding anything herein to the
contrary, no representation is made as to the perfection of any security
interest in rents or other personal property to the extent that possession or
control of such items or actions other than the filing of UCC financing
statements is required in order to effect such perfection.

 
-2-

--------------------------------------------------------------------------------

(7)
Permitted Liens; Title Insurance.  Each Mortgaged Property securing a Purchased
Loan is covered by an American Land Title Association loan title insurance
policy or a comparable form of loan title insurance policy approved for use in
the applicable jurisdiction (or, if such policy is yet to be issued, by a pro
forma policy, a preliminary title policy with escrow instructions or a “marked
up” commitment, in each case binding on the title insurer) (the “Title Policy”)
in the original principal amount of such Purchased Loan (or with respect to a
Purchased Loan secured by multiple properties, an amount equal to at least the
allocated loan amount with respect to the Title Policy for each such property)
after all advances of principal (including any advances held in escrow or
reserves), that insures for the benefit of the owner of the indebtedness secured
by the Mortgage, the first priority lien of the Mortgage, which lien is subject
only to (a) the lien of current real property taxes, water charges, sewer rents
and assessments due and payable but not yet delinquent; (b) covenants,
conditions and restrictions, rights of way, easements and other matters of
public record; (c) the exceptions (general and specific) and exclusions set
forth in such Title Policy; (d) other matters to which like properties are
commonly subject; and (e) the rights of tenants (as tenants only) under leases
(including subleases) pertaining to the related Mortgaged Property and
condominium declarations; provided that none of which items (a) through (e),
individually or in the aggregate, materially and adversely interferes with the
value or current use of the Mortgaged Property or the security intended to be
provided by such Mortgage or the Mortgagor’s ability to pay its obligations when
they become due (collectively, the “Permitted Encumbrances”).  None of the
Permitted Encumbrances are mortgage liens that are senior to or coordinate and
co-equal with the lien of the related Mortgage.  Such Title Policy (or, if it
has yet to be issued, the coverage to be provided thereby) is in full force and
effect, all premiums thereon have been paid and no claims have been made by
Seller thereunder and no claims have been paid thereunder.  Neither Seller, nor
to Seller’s knowledge, any other holder of the Purchased Loan, has done, by act
or omission, anything that would materially impair the coverage under such Title
Policy.  Each Title Policy contains no exclusion for, or affirmatively insures
(except for any Mortgaged Property located in a jurisdiction where such
affirmative insurance is not available in which case such exclusion may exist),
(a) that the area shown on the survey is the same as the property legally
described in the Mortgage and (b) to the extent that the Mortgaged Property
consists of two or more adjoining parcels, such parcels are contiguous.

 

(8)
Junior Liens.  There are no subordinate mortgages or junior liens securing the
payment of money encumbering the related Mortgaged Property (other than
Permitted Encumbrances).  Seller has no knowledge of any mezzanine debt secured
directly by interests in the related Mortgagor.

 

(9)
Assignment of Leases.  There exists as part of the related Purchased Loan File
an Assignment of Leases (either as a separate instrument or incorporated into
the related Mortgage).  Subject to the Permitted Encumbrances, each related
Assignment of Leases creates a valid first-priority collateral assignment of, or
a valid first-priority lien or security interest in, rents and certain rights
under the related lease or leases, subject only to a license granted to the
related Mortgagor to exercise certain rights and to perform certain obligations
of the lessor under such lease or leases, including the right to operate the
related leased property, except as the enforcement thereof may be limited by the
Standard Qualifications.  No Person other than the related Mortgagor owns any
interest in any payments due under such lease or leases that is superior to or
of equal priority with the Mortgagee’s interest therein.  The related Mortgage
or related Assignment of Leases, subject to applicable law, provides that, upon
an event of default under the Purchased Loan, a receiver is permitted to be
appointed for the collection of rents or for the related Mortgagee to enter into
possession to collect the rents or for rents to be paid directly to the
Mortgagee.

 
-3-

--------------------------------------------------------------------------------

(10)
UCC Filings.  Seller has filed and/or recorded or caused to be filed and/or
recorded (or, if not filed and/or recorded, have been submitted in proper form
for filing and/or recording), UCC-1 financing statements in the appropriate
public filing and/or recording offices necessary at the time of the origination
of the Purchased Loan to perfect a valid security interest in all items of
physical personal property reasonably necessary to operate such Mortgaged
Property owned by such Mortgagor and located on the related Mortgaged Property
(other than any non-material personal property, any personal property subject to
a purchase money security interest, a sale and leaseback financing arrangement
as permitted under the terms of the related Purchased Loan Documents or any
other personal property leases applicable to such personal property), to the
extent perfection may be effected pursuant to applicable law by recording or
filing, as the case may be.  Subject to the Standard Qualifications, each
related Mortgage (or equivalent document) creates a valid and enforceable lien
and security interest on the items of personalty described above.  No
representation is made as to the perfection of any security interest in rents or
other personal property to the extent that possession or control of such items
or actions other than the filing of UCC-1 financing statements are required in
order to effect such perfection.  Each UCC-1 financing statement, if any, filed
with respect to personal property constituting a part of the related Mortgaged
Property and each UCC-2 or UCC-3 assignment, if any, of such financing statement
to Seller was in suitable form for filing in the filing office in which such
financing statement was filed.

 

(11)
Condition of Property.  Seller or the originator of the Purchased Loan inspected
or caused to be inspected each related Mortgaged Property within six months of
origination of the Purchased Loan and within twelve months of the Purchase
Date.  An engineering report or property condition assessment was prepared in
connection with the origination of each Purchased Loan no more than twelve
months prior to the Purchase Date.  To Seller’s knowledge, based solely upon due
diligence customarily performed in connection with the origination of comparable
mortgage loans, each related Mortgaged Property was (a) free and clear of any
material damage, (b) in good repair and condition and (c) is free of structural
defects, except in each case (i) for any damage or deficiencies that would not
materially and adversely affect the use, operation or value of such Mortgaged
Property as security for the Purchased Loan, (ii) if such repairs have been
completed or (iii) if escrows in an aggregate amount consistent with the
standards utilized by Seller with respect to similar loans its holds for its own
account have been established, which escrows will in all events be in an
aggregate amount not less than the estimated cost of such repairs.  Seller has
no knowledge of any material issues with the physical condition of the Mortgaged
Property that Seller believes would have a material adverse effect on the use,
operation or value of the Mortgaged Property other than those disclosed in the
engineering report and those addressed in clauses (i), (ii) and (iii) above.

 
-4-

--------------------------------------------------------------------------------

(12)
Taxes and Assessments.  All real estate taxes, governmental assessments and
other similar outstanding governmental charges (including, without limitation,
water and sewage charges), or installments thereof, that could be a lien on the
related Mortgaged Property that would be of equal or superior priority to the
lien of the Mortgage and that prior to the Purchase Date have become delinquent
in respect of each related Mortgaged Property have been paid, or, if the
appropriate amount of such taxes or charges is being appealed or is otherwise in
dispute, an escrow of funds has been established in an amount sufficient to
cover such payments and reasonably estimated interest and penalties, if any,
thereon.  For purposes of this Paragraph (12), real estate taxes and
governmental assessments and other outstanding governmental charges and
installments thereof shall not be considered delinquent until the earlier of (a)
the date on which interest and/or penalties would first be payable thereon and
(b) the date on which enforcement action is entitled to be taken by the related
taxing authority.

 

(13)
Condemnation.  As of the date of origination and to Seller’s knowledge as of the
Purchase Date, there is no proceeding pending, and, to Seller’s knowledge as of
the date of origination and as of the Purchase Date, there is no proceeding
threatened, for the total or partial condemnation of such Mortgaged Property
that would have a material adverse effect on the value, use or operation of the
Mortgaged Property.

 

(14)
Actions Concerning Purchased Loan.  As of the date of origination and to
Seller’s knowledge as of the Purchase Date, there was no pending, filed or
threatened action, suit or proceeding, arbitration or governmental investigation
involving any Mortgagor, guarantor, or the Mortgaged Property, an adverse
outcome of which would reasonably be expected to materially and adversely affect
(a) such Mortgagor’s title to the Mortgaged Property, (b) the validity or
enforceability of the Mortgage, (c) such Mortgagor’s ability to perform under
the related Purchased Loan Documents, (d) such guarantor’s ability to perform
under the related guaranty, (e) the use, operation or value of the Mortgaged
Property, (f) the principal benefit of the security intended to be provided by
the Purchased Loan Documents, (g) the current ability of the Mortgaged Property
to generate net cash flow sufficient to service such Purchased Loan or (h) the
current principal use of the Mortgaged Property.

 

(15)
Escrow Deposits.  All escrow deposits and payments required to be escrowed with
Mortgagee pursuant to the Purchased Loan Documents are in the possession, or
under the control, of Seller or its servicer, and there are no deficiencies
(subject to any applicable grace or cure periods) in connection therewith, and
all such escrows and deposits (or the right thereto) that are required to be
escrowed with Mortgagee under the related Purchased Loan Documents are being
conveyed by Seller to Buyer or its servicer.  Any and all requirements under the
Purchased Loan Documents as to completion of any material improvements and as to
disbursements of any funds escrowed for such purpose, which requirements were to
have been complied with on or before the Purchase Date, have been complied with
in all material respects or the funds so escrowed have not been released.  No
other escrow amounts have been released except in accordance with the terms and
conditions of the Purchased Loan Documents.

 

(16)
No Holdbacks.  The principal balance of the Purchased Loan set forth on the
Purchased Loan Schedule has been fully disbursed as of the Purchase Date and
there is no requirement for future advances thereunder (except in those cases
where the full amount of the Purchased Loan has been disbursed but a portion
thereof is being held in escrow or reserve accounts pending the satisfaction of
certain conditions relating to leasing, repairs or other matters with respect to
the related Mortgaged Property, the Mortgagor or other considerations determined
by Seller to merit such holdback), and any requirements or conditions to
disbursements of any loan proceeds held in escrow have been satisfied with
respect to any disbursements of any such escrow fund made on or prior to the
Purchase Date.

 
-5-

--------------------------------------------------------------------------------

(17)
Insurance.  Each related Mortgaged Property is, and is required pursuant to the
related Mortgage to be, insured by a property insurance policy providing
coverage for loss in accordance with coverage found under a “special cause of
loss form” or “all risk form” that includes replacement cost valuation issued by
an insurer meeting the requirements of the related Purchased Loan Documents and
having a claims-paying or financial strength rating of any one of the
following:  (i) at least “A-:VII” from A.M. Best Company, Inc., (ii) at least
“A3” (or the equivalent) from Moody’s Investors Service, Inc. or (iii) at least
“A-” from Standard & Poor’s Ratings Service (collectively, the “Insurance Rating
Requirements”), in an amount (subject to a customary deductible) not less than
the lesser of (1) the original principal balance of the Purchased Loan and (2)
the full insurable value on a replacement cost basis of the improvements,
furniture, furnishings, fixtures and equipment owned by the Mortgagor and
included in the Mortgaged Property (with no deduction for physical
depreciation), but, in any event, not less than the amount necessary or
containing such endorsements as are necessary to avoid the operation of any
coinsurance provisions with respect to the related Mortgaged Property.

 
Each related Mortgaged Property is also covered, and required to be covered
pursuant to the related Purchased Loan Documents, by business interruption or
rental loss insurance which (subject to a customary deductible) (i) covers a
period of not less than 12 months (or with respect to each Purchased Loan on a
single asset with a principal balance of $50 million or more, 18 months); (ii)
for a Purchased Loan with a principal balance of $50 million or more, contains a
180 day “extended period of indemnity”; and (iii) covers the actual loss
sustained during restoration.
 
If any material part of the improvements, exclusive of a parking lot, located on
a Mortgaged Property is in an area identified in the Federal Register by the
Federal Emergency Management Agency as having special flood hazards, the related
Mortgagor is required to maintain insurance in the maximum amount available
under the National Flood Insurance Program, plus such additional excess flood
coverage in an amount as is generally required by prudent institutional
commercial mortgage lenders originating mortgage loans for securitization.
 
If windstorm and/or windstorm related perils and/or “named storms” are excluded
from the primary property damage insurance policy, the Mortgaged Property is
insured by a separate windstorm insurance policy issued by an insurer meeting
the Insurance Rating Requirements or endorsement covering damage from windstorm
and/or windstorm related perils and/or named storms in an amount at least equal
to 100% of the full insurable value on a replacement cost basis of the
improvements and personalty and fixtures included in the related Mortgaged
Property by an insurer meeting the Insurance Rating Requirements.
 
The Mortgaged Property is covered, and required to be covered pursuant to the
related Purchased Loan Documents, by a commercial general liability insurance
policy issued by an insurer meeting the Insurance Rating Requirements including
coverage for property damage, contractual damage and personal injury (including
bodily injury and death) in amounts as are generally required by a prudent
institutional commercial mortgage lender for loans originated for
securitization, and in any event not less than $1 million per occurrence and $2
million in the aggregate.
 
-6-

--------------------------------------------------------------------------------

An architectural or engineering consultant has performed an analysis of each of
the Mortgaged Properties located in seismic zones 3 or 4 in order to evaluate
the structural and seismic condition of such property, for the sole purpose of
assessing either the scenario expected limit (the “SEL”) or the probable maximum
loss (the “PML”) for the Mortgaged Property in the event of an earthquake.  In
such instance, the SEL or PML, as applicable, was based on a 475-year return
period, an exposure period of 50 years and a 10% probability of exceedance.  If
the resulting report concluded that the SEL or PML, as applicable, would exceed
20% of the amount of the replacement costs of the improvements, earthquake
insurance on such Mortgaged Property was obtained by an insurer rated at least
“A:VII” by A.M. Best Company, Inc. or “A3” (or the equivalent) from Moody’s
Investors Service, Inc. or “A-” by Standard & Poor’s Ratings Service in an
amount not less than 150% of the SEL or PML, as applicable.
 
The Purchased Loan Documents require insurance proceeds in respect of a property
loss to be applied either (a) to the repair or restoration of all or part of the
related Mortgaged Property, with respect to all property losses in excess of 5%
of the then outstanding principal amount of the related Purchased Loan, the
Mortgagee (or a trustee appointed by it) having the right to hold and disburse
such proceeds as the repair or restoration progresses, or (b) to the reduction
of the outstanding principal balance of such Purchased Loan together with any
accrued interest thereon.
 
All premiums on all insurance policies referred to in this Paragraph (17)
required to be paid as of the Purchase Date have been paid, and such insurance
policies name the Mortgagee under the Purchased Loan and its successors and
assigns as a loss payee under a mortgagee endorsement clause or, in the case of
the general liability insurance policy, as named or additional insured.  Such
insurance policies will inure to the benefit of Buyer.  Each related Purchased
Loan obligates the related Mortgagor to maintain all such insurance and, at such
Mortgagor’s failure to do so, authorizes the Mortgagee to maintain such
insurance at the Mortgagor’s cost and expense and to charge such Mortgagor for
related premiums and other related expenses, including reasonable attorney’s
fees.  All such insurance policies (other than commercial liability policies)
require at least 10 days’ prior notice to the Mortgagee of termination or
cancellation arising because of nonpayment of a premium and at least 30 days
prior notice to the Mortgagee of termination or cancellation (or such lesser
period, not less than 10 days, as may be required by applicable law) arising for
any reason other than non-payment of a premium and no such notice has been
received by Seller.
 

(18)
Access; Utilities; Separate Tax Lots.  Each Mortgaged Property (a) is located on
or adjacent to a public road and has direct legal access to such road, or has
access via an irrevocable easement or irrevocable right of way permitting
ingress and egress to/from a public road, (b) is served by or has uninhibited
access rights to public or private water and sewer (or well and septic) and all
required utilities, all of which are appropriate for the current use of the
Mortgaged Property, and (c) constitutes one or more separate tax parcels which
do not include any property which is not part of the Mortgaged Property or is
subject to an endorsement under the related Title Policy insuring the Mortgaged
Property, or in certain cases, an application has been, or will be, made to the
applicable governing authority for creation of separate tax lots, in which case
the Purchased Loan Documents require the Mortgagor to escrow an amount
sufficient to pay taxes for the existing tax parcel of which the Mortgaged
Property is a part until the separate tax lots are created or the non-recourse
carveout guarantor under the Purchased Loan Documents has indemnified the
Mortgagee for any loss suffered in connection therewith.

 
-7-

--------------------------------------------------------------------------------

(19)
No Encroachments.  To Seller’s knowledge based solely on surveys obtained in
connection with origination (which may have been a previously existing “as
built” survey) and the Title Policy for each Purchased Loan, all material
improvements that were included for the purpose of determining the appraised
value of the related Mortgaged Property at the time of the origination of such
Purchased Loan are within the boundaries of the related Mortgaged Property,
except encroachments that do not materially and adversely affect the value or
current use of such Mortgaged Property or for which insurance or endorsements
were obtained under the Title Policy.  No improvements on adjoining parcels
encroach onto the related Mortgaged Property except for encroachments that do
not materially and adversely affect the value or current use of such Mortgaged
Property or for which insurance or endorsements were obtained under the Title
Policy.  No material improvements encroach upon any easements except for
encroachments the removal of which would not materially and adversely affect the
value or current use of such Mortgaged Property or for which insurance or
endorsements have been obtained under the Title Policy.

 

(20)
No Contingent Interest or Equity Participation.  No Purchased Loan has a shared
appreciation feature, any other contingent interest feature or a negative
amortization feature (except that an anticipated repayment date loan may provide
for the accrual of the portion of interest in excess of the rate in effect prior
to the anticipated repayment date) or an equity participation by Seller.

 

(21)
REMIC.  The Purchased Loan is a “qualified mortgage” within the meaning of
Section 860G(a)(3) of the Code (but determined without regard to the rule in
Treasury Regulations Section 1.860G-2(f)(2) that treats certain defective
mortgage loans as qualified mortgages), and, accordingly, (a) the issue price of
the Purchased Loan to the related Mortgagor at origination did not exceed the
non-contingent principal amount of the Purchased Loan and (b) either:  (i) such
Purchased Loan is secured by an interest in real property (including buildings
and structural components thereof, but excluding personal property) having a
fair market value (A) at the date the Purchased Loan was originated at least
equal to 80% of the adjusted issue price of the Purchased Loan on such date or
(B) at the Purchase Date at least equal to 80% of the adjusted issue price of
the Purchased Loan on such date, provided that, for purposes hereof, the fair
market value of the real property interest must first be reduced by (1) the
amount of any lien on the real property interest that is senior to the Purchased
Loan and (2) a proportionate amount of any lien that is in parity with the
Purchased Loan; or (ii) substantially all of the proceeds of such Purchased Loan
were used to acquire, improve or protect the real property which served as the
only security for such Purchased Loan (other than a recourse feature or other
third-party credit enhancement within the meaning of Treasury Regulations
Section 1.860G-2(a)(1)(ii)).  If the Purchased Loan was “significantly modified”
prior to the Purchase Date so as to result in a taxable exchange under Section
1001 of the Code, it either (i) was modified as a result of the default or
reasonably foreseeable default of such Purchased Loan or (ii) satisfies the
provisions of either clause (b)(i)(A) above (substituting the date of the last
such modification for the date the Purchased Loan was originated) or clause
(b)(i)(B), including the proviso thereto.  Any prepayment premium and yield
maintenance charges applicable to the Purchased Loan constitute “customary
prepayment penalties” within the meaning of Treasury Regulations Section
1.860G-(b)(2).  All terms used in this Paragraph (21) shall have the same
meanings as set forth in the related Treasury Regulations.

 
-8-

--------------------------------------------------------------------------------

(22)
Compliance with Usury Laws.  The interest rate (exclusive of any default
interest, late charges, yield maintenance charges, exit fees, or prepayment
premiums) of such Purchased Loan complied as of the date of origination with, or
was exempt from, applicable state or federal laws, regulations and other
requirements pertaining to usury.

 

(23)
Authorized to do Business.  To the extent required under applicable law, as of
the Purchase Date and as of each date that such entity held the Mortgage Note,
each holder of the Mortgage Note was authorized to transact and do business in
the jurisdiction in which each related Mortgaged Property is located, or the
failure to be so authorized does not materially and adversely affect the
enforceability of such Purchased Loan by Buyer.

 

(24)
Trustee under Deed of Trust.  With respect to each Mortgage which is a deed of
trust, a trustee, duly qualified under applicable law to serve as such,
currently so serves and is named in the deed of trust or has been substituted in
accordance with the Mortgage and applicable law or may be substituted in
accordance with the Mortgage and applicable law by the related Mortgagee, and
except in connection with a trustee’s sale after a default by the related
Mortgagor or in connection with any full or partial release of the related
Mortgaged Property or related security for such Purchased Loan, and except in
connection with a trustee’s sale after a default by the related Mortgagor, no
fees are payable to such trustee except for de minimis fees paid.

 

(25)
Local Law Compliance.  To Seller’s knowledge, based upon any of a letter from
any governmental authorities, a legal opinion, an architect’s letter, a zoning
consultant’s report, an endorsement to the related Title Policy, or other
affirmative investigation of local law compliance consistent with the
investigation conducted by Seller for similar commercial, multifamily and
manufactured housing community mortgage loans intended for securitization, with
respect to the improvements located on or forming part of each Mortgaged
Property securing a Purchased Loan, there are no material violations of
applicable laws, zoning ordinances, rules, covenants, building codes,
restrictions and land laws (collectively, “Zoning Regulations”) other than those
which (i) constitute a legal non-conforming use or structure, as to which the
Mortgaged Property may be restored or repaired to the full extent necessary to
maintain the use of the structure immediately prior to a casualty or the
inability to restore or repair to the full extent necessary to maintain the use
or structure immediately prior to the casualty would not materially and
adversely affect the use or operation of the Mortgaged Property, (ii) are
insured by the Title Policy or other insurance policy, (iii) are insured by law
and ordinance insurance coverage in amounts customarily required by prudent
commercial mortgage lenders for loans originated for securitization that
provides coverage for additional costs to rebuild and/or repair the property to
current Zoning Regulations or (iv) would not have a material adverse effect on
the Purchased Loan.  The terms of the Purchased Loan Documents require the
Mortgagor to comply in all material respects with all applicable governmental
regulations, zoning and building laws.

 

(26)
Licenses and Permits.  Each Mortgagor covenants in the Purchased Loan Documents
that it shall keep all material licenses, permits, franchises, certificates of
occupancy, consents and applicable governmental authorizations necessary for its
operation of the Mortgaged Property in full force and effect, and to Seller’s
knowledge based upon a letter from any government authorities or other
affirmative investigation of local law compliance consistent with the
investigation conducted by Seller for similar commercial, multifamily and
manufactured housing community mortgage loans intended for securitization, all
such material licenses, permits and applicable governmental authorizations are
in effect.  The Purchased Loan Documents require the related Mortgagor to be
qualified to do business in the jurisdiction in which the related Mortgaged
Property is located and for the Mortgagor and the Mortgaged Property to be in
compliance in all material respects with all regulations, zoning and building
laws.

 
-9-

--------------------------------------------------------------------------------

(27)
Recourse Obligations.  The Purchased Loan Documents for each Purchased Loan
provide that such Purchased Loan is non-recourse to the related parties thereto
except that:  (a) the related Mortgagor and a guarantor (which is a natural
person or persons, or an entity distinct from the Mortgagor (but may be
affiliated with Mortgagor) that has assets other than equity in the related
Mortgaged Property that are not de minimis) shall be fully liable for losses,
liabilities, costs and damages arising from certain acts of the related
Mortgagor and/or its principals specified in the related Purchased Loan
Documents, which acts generally include the following:  (i) acts of fraud or
intentional material misrepresentation, (ii) misappropriation of rents
(following an event of default), insurance proceeds or condemnation awards,
(iii) intentional material physical waste of the Mortgaged Property, (iv)
intentional misconduct and (v) any breach of the environmental covenants
contained in the related Purchased Loan Documents, and (b) the Purchased Loan
shall become full recourse to the related Mortgagor and a guarantor (which is a
natural person or persons, or an entity distinct from the Mortgagor (but may be
affiliated with Mortgagor) that has assets other than equity in the related
Mortgaged Property that are not de minimis), upon any of the following events: 
(i) if any petition for bankruptcy, insolvency, dissolution or liquidation
pursuant to federal bankruptcy law, or any similar federal or state law, shall
be filed, consented to, or acquiesced in by the Mortgagor, (ii) Mortgagor and/or
its principals shall have colluded with other creditors to cause an involuntary
bankruptcy filing with respect to the Mortgagor or (iii) upon the transfer of
either the Mortgaged Property or equity interests in Mortgagor made in violation
of the Purchased Loan Documents.

 

(28)
Mortgage Releases.  The terms of the related Mortgage or related Purchased Loan
Documents do not provide for release of any material portion of the Mortgaged
Property from the lien of the Mortgage except (a) a partial release, accompanied
by principal repayment of not less than a specified percentage at least equal to
the lesser of (i) 115% of the related allocated loan amount of such portion of
the Mortgaged Property and (ii) the outstanding principal balance of the
Purchased Loan, (b) upon payment in full of such Purchased Loan, (c) releases of
out-parcels that are unimproved or other portions of the Mortgaged Property
which will not have a material adverse effect on the underwritten value of the
Mortgaged Property and which were not afforded any material value in the
appraisal obtained at the origination of the Purchased Loan and are not
necessary for physical access to the Mortgaged Property or compliance with
zoning requirements, or (d) as required pursuant to an order of condemnation. 
With respect to any partial release under the preceding clause (a) or (d),
either:  (i) such release of collateral (A) would not constitute a “significant
modification” of the subject Purchased Loan within the meaning of Treasury
Regulations Section 1.860G-2(b)(2) and (B) would not cause the subject Purchased
Loan to fail to be a “qualified mortgage” within the meaning of Section
860G(a)(3)(A) of the Code; or (ii) the Mortgagee or servicer can, in accordance
with the related Purchased Loan Documents, condition such release of collateral
on the related Mortgagor’s delivery of an opinion of tax counsel to the effect
specified in the immediately preceding clause (i).  For purposes of the
preceding clause (i), if the fair market value of the real property constituting
such Mortgaged Property after the release is not equal to at least 80% of the
principal balance of the Purchased Loan outstanding after the release, the
Mortgagor is required to make a payment of principal in an amount not less than
the amount required by the provisions governing a REMIC, as defined in Section
860D of the Code (the “REMIC Provisions”).

 
-10-

--------------------------------------------------------------------------------

In the event of a taking of any portion of a Mortgaged Property by a State or
any political subdivision or authority thereof, whether by legal proceeding or
by agreement, the Mortgagor can be required to pay down the principal balance of
the Purchased Loan in an amount not less than the amount required by the REMIC
Provisions and, to such extent, awards are not required to be applied to the
restoration of the Mortgaged Property or to be released to the Mortgagor, if,
immediately after the release of such portion of the Mortgaged Property from the
lien of the Mortgage (but taking into account the planned restoration) the fair
market value of the real property constituting the remaining Mortgaged Property
is not equal to at least 80% of the remaining principal balance of the Purchased
Loan.
 
No such Purchased Loan that is secured by more than one Mortgaged Property or
that is cross-collateralized with another Purchased Loan permits the release of
cross-collateralization of the related Mortgaged Properties, other than in
compliance with the REMIC Provisions.
 

(29)
Financial Reporting and Rent Rolls.  The Purchased Loan Documents for each
Purchased Loan require the Mortgagor to provide Mortgagee with quarterly (other
than for single-tenant properties) and annual operating statements, and
quarterly (other than for single-tenant properties) rent rolls for properties
that have leases contributing more than 5% of the in-place base rent and annual
financial statements, which annual financial statements with respect to each
Purchased Loan with more than one Mortgagor are in the form of an annual
combined balance sheet of the Mortgagor entities (and no other entities),
together with the related combined statements of operations, members’ capital
and cash flows, including a combining balance sheet and statement of income for
the Mortgaged Properties on a combined basis.

 

(30)
Acts of Terrorism Exclusion.  With respect to each Purchased Loan over $20
million, the related special-form all-risk insurance policy and business
interruption policy (issued by an insurer meeting the Insurance Rating
Requirements) do not specifically exclude Acts of Terrorism, as defined in the
Terrorism Risk Insurance Act of 2002, as amended by the Terrorism Risk Insurance
Program Reauthorization Act of 2007 and the Terrorism Risk Insurance Program
Reauthorization Act of 2015 (collectively, the “TRIA”), from coverage, or if
such coverage is excluded, it is covered by a separate terrorism insurance
policy.  With respect to each other Purchased Loan, the related special-form
all-risk insurance policy and business interruption policy (issued by an insurer
meeting the Insurance Rating Requirements) does not specifically exclude Acts of
Terrorism, as defined in TRIA, from coverage, or if such coverage is excluded,
it is covered by a separate terrorism insurance policy.  With respect to each
Purchased Loan, the related Purchased Loan Documents do not expressly waive or
prohibit the Mortgagee from requiring coverage for Acts of Terrorism, as defined
in the TRIA, or damages related thereto except to the extent that any right to
require such coverage may be limited by commercial availability on commercially
reasonable terms; provided, however, that if the TRIA or a similar or subsequent
statute is not in effect, then, provided that terrorism insurance is
commercially available, the Mortgagor under each Purchased Loan is required to
carry terrorism insurance, but in such event the Mortgagor shall not be required
to spend on terrorism insurance coverage more than two times the amount of the
insurance premium that is payable in respect of the property and business
interruption/rental loss insurance required under the related Purchased Loan
Documents (without giving effect to the cost of terrorism and earthquake
components of such casualty and business interruption/rental loss insurance) at
the time of the origination of the Purchased Loan, and if the cost of terrorism
insurance exceeds such amount, the Mortgagor is required to purchase the maximum
amount of terrorism insurance available with funds equal to such amount.

 
-11-

--------------------------------------------------------------------------------

(31)
Due on Sale or Encumbrance.  Subject to specific exceptions set forth below,
each Purchased Loan contains a “due on sale” or other such provision for the
acceleration of the payment of the unpaid principal balance of such Purchased
Loan if, without the consent of the holder of the Mortgage (which consent, in
some cases, may not be unreasonably withheld) and/or complying with the
requirements of the related Purchased Loan Documents (which provide for
transfers without the consent of the Mortgagee which are customarily acceptable
to prudent commercial and multifamily mortgage lending institutions on the
security of property comparable to the related Mortgaged Property, including,
without limitation, transfers of worn-out or obsolete furnishings, fixtures, or
equipment promptly replaced with property of equivalent value and functionality
and transfers by leases entered into in accordance with the Purchased Loan
Documents), (a) the related Mortgaged Property, or any equity interest of
greater than 50% in the related Mortgagor, is directly or indirectly pledged,
transferred or sold, other than as related to (i) family and estate planning
transfers or transfers upon death or legal incapacity, (ii) transfers to certain
affiliates as defined in the related Purchased Loan Documents, (iii) transfers
that do not result in a change of Control of the related Mortgagor or transfers
of passive interests so long as the guarantor retains Control, (iv) transfers to
another holder of direct or indirect equity in the Mortgagor, a specific Person
designated in the related Purchased Loan Documents or a Person satisfying
specific criteria identified in the related Purchased Loan Documents, such as a
qualified equityholder, (v) transfers of stock or similar equity units in
publicly traded companies or (vi) a substitution or release of collateral within
the parameters of Paragraph (28) herein, or (vii) to the extent set forth in any
Transaction Request delivered by Seller to Buyer prior to the issuance of a
Confirmation with respect thereto, by reason of any mezzanine debt that existed
at the origination of the related Purchased Loan, or future permitted mezzanine
debt in each case as set forth in any Transaction Request delivered by Seller to
Buyer prior to the issuance of a Confirmation with respect thereto or (b) the
related Mortgaged Property is encumbered with a subordinate lien or security
interest against the related Mortgaged Property, other than any Permitted
Encumbrances.  The Mortgage or other Purchased Loan Documents provide that to
the extent any rating agency fees are incurred in connection with the review of
and consent to any transfer or encumbrance, the Mortgagor is responsible for
such payment along with all other reasonable fees and expenses incurred by the
Mortgagee relative to such transfer or encumbrance.  For purposes of the
foregoing representation, “Control” means the power to direct the management and
policies of an entity, directly or indirectly, whether through the ownership of
voting securities or other beneficial interests, by contract or otherwise.

 

(32)
Single-Purpose Entity.  Each Purchased Loan requires the Mortgagor to be a
Single-Purpose Entity for at least as long as the Purchased Loan is
outstanding.  Both the Purchased Loan Documents and the organizational documents
of the Mortgagor with respect to each Purchased Loan with a principal amount on
the Purchase Date of $5 million or more provide that the Mortgagor is a
Single-Purpose Entity, and each Purchased Loan with a principal amount on the
Purchase Date of $20 million or more has a counsel’s opinion regarding
non-consolidation of the Mortgagor.  For purposes of this Paragraph (32), a
“Single-Purpose Entity” shall mean an entity, other than an individual, whose
organizational documents provide substantially to the effect that it was formed
or organized solely for the purpose of owning and operating one or more of the
Mortgaged Properties securing the Purchased Loans and prohibit it from engaging
in any business unrelated to such Mortgaged Property or Properties, and whose
organizational documents further provide, or which entity represented in the
related Purchased Loan Documents, substantially to the effect that it does not
have any assets other than those related to its interest in and operation of
such Mortgaged Property or Properties, or any indebtedness other than as
permitted by the related Mortgage(s) or the other related Purchased Loan
Documents, that it has its own books and records and accounts separate and apart
from those of any other person, and that it holds itself out as a legal entity,
separate and apart from any other person or entity.

 
-12-

--------------------------------------------------------------------------------

(33)
Defeasance.  With respect to any fixed rate Purchased Loan that, pursuant to the
Purchased Loan Documents, can be defeased, (i) the Purchased Loan Documents
provide for defeasance as a unilateral right of the Mortgagor, subject to
satisfaction of conditions specified in the Purchased Loan Documents; (ii) the
Purchased Loan cannot be defeased within two years after the closing date of a
securitization of such Purchased Loan; (iii) the Mortgagor is permitted to
pledge only United States “government securities” within the meaning of Treasury
Regulations Section 1.860G-2(a)(8)(ii), the revenues from which will be
sufficient to make all scheduled payments under the Purchased Loan when due,
including the entire remaining principal balance on the maturity date (or on or
after the first date on which payment may be made without payment of a yield
maintenance charge or prepayment penalty) and if the Purchased Loan permits
partial releases of real property in connection with partial defeasance, the
revenues from the collateral will be sufficient to pay all such scheduled
payments calculated on a principal amount equal to a specified percentage at
least equal to 115% of the allocated loan amount for the real property to be
released; (iv) the defeasance collateral is not permitted to be subject to
prepayment, call, or early redemption; (v) the Mortgagor is required to provide
a certification from an independent certified public accountant that the
collateral is sufficient to make all scheduled payments under the Mortgage Note
as set forth in (iii) above; (vi) if the Mortgagor would continue to own assets
in addition to the defeasance collateral, the portion of the Purchased Loan
secured by defeasance collateral is required to be assumed by a Single-Purpose
Entity; (vii) the Mortgagor is required to provide an opinion of counsel that
the Mortgagee has a perfected security interest in such collateral prior to any
other claim or interest; and (viii) the Mortgagor is required to pay all rating
agency fees associated with defeasance (if rating confirmation is a specific
condition precedent thereto) and all other reasonable expenses associated with
defeasance, including, but not limited to, accountant’s fees and opinions of
counsel.

 

(34)
Ground Leases.  For purposes of this Exhibit VI, a “Ground Lease” shall mean a
lease creating a leasehold estate in real property where the fee owner as the
ground lessor conveys for a term or terms of years its entire interest in the
land and buildings and other improvements, if any, comprising the premises
demised under such lease to the ground lessee (who may, in certain
circumstances, own the building and improvements on the land), subject to the
reversionary interest of the ground lessor as fee owner and does not include
industrial development agency (IDA) or similar leases for purposes of conferring
a tax abatement or other benefit.

 
-13-

--------------------------------------------------------------------------------

With respect to any Purchased Loan where the Purchased Loan is secured by a
leasehold estate under a Ground Lease in whole or in part, and the related
Mortgage does not also encumber the related lessor’s fee interest in such
Mortgaged Property, based upon the terms of the Ground Lease and any estoppel or
other agreement received from the ground lessor in favor of Seller, its
successors and assigns, Seller represents and warrants that:
 

(a)
(i) the Ground Lease or a memorandum regarding such Ground Lease has been duly
recorded or submitted for recordation in a form that is acceptable for recording
in the applicable jurisdiction; (ii) the Ground Lease or an estoppel or other
agreement received from the ground lessor permits the interest of the lessee to
be encumbered by the related Mortgage and does not restrict the use of the
related Mortgaged Property by such lessee, its successors or assigns in a manner
that would materially adversely affect the security provided by the related
Mortgage and (iii) no material change in the terms of the Ground Lease had
occurred since its recordation, except by any written instrument which are
included in the related Purchased Loan File;

 

(b)
the lessor under such Ground Lease has agreed in a writing included in the
related Purchased Loan File (or in such Ground Lease) that the Ground Lease may
not be amended or modified, or canceled or terminated, without the prior written
consent of the Mortgagee (except termination or cancellation if (i) notice of a
default under the Ground Lease is provided to Mortgagee and (ii) such default is
curable by Mortgagee as provided in the Ground Lease but remains uncured beyond
the applicable cure period), and no such consent has been granted by Seller
since the origination of the Purchased Loan except as reflected in any written
instruments which are included in the related Purchased Loan File;

 

(c)
the Ground Lease has an original term (or an original term plus one or more
optional renewal terms, which, under all circumstances, may be exercised, and
will be enforceable, by either Mortgagor or the Mortgagee) that extends not less
than 20 years beyond the stated maturity of the related Purchased Loan, or 10
years past the stated maturity if such Purchased Loan fully amortizes by the
stated maturity (or with respect to a Purchased Loan that accrues on an actual
360 basis, substantially amortizes);

 

(d)
the Ground Lease either (i) is not subject to any liens or encumbrances superior
to, or of equal priority with, the Mortgage, except for the related fee interest
of the ground lessor and the Permitted Encumbrances, or (ii) is subject to a
subordination, non‑disturbance and attornment agreement to which the mortgagee
on the lessor’s fee interest in the Mortgaged Property is subject;

 

(e)
the Ground Lease does not place commercially unreasonable restrictions on the
identity of the Mortgagee and the Ground Lease is assignable to the holder of
the Purchased Loan and its successors and assigns without the consent of the
lessor thereunder, and in the event it is so assigned, it is further assignable
by the holder of the Purchased Loan and its successors and assigns without the
consent of the lessor;

 

(f)
Seller has not received any written notice of material default under or notice
of termination of such Ground Lease and, to Seller’s knowledge, there is no
material default under such Ground Lease and no condition that, but for the
passage of time or giving of notice, would result in a material default under
the terms of such Ground Lease and to Seller’s knowledge, such Ground Lease is
in full force and effect;

 
-14-

--------------------------------------------------------------------------------

(g)
the Ground Lease or ancillary agreement between the lessor and the lessee
requires the lessor to give to the Mortgagee written notice of any default, and
provides that no notice of default or termination is effective against the
Mortgagee unless such notice is given to the Mortgagee;

 

(h)
a Mortgagee is permitted a reasonable opportunity (including, where necessary,
sufficient time to gain possession of the interest of the lessee under the
Ground Lease through legal proceedings) to cure any default under the Ground
Lease which is curable after the Mortgagee’s receipt of notice of any default
before the lessor may terminate the Ground Lease;

 

(i)
the Ground Lease does not impose any restrictions on subletting that would be
viewed as commercially unreasonable by a prudent commercial mortgage lender;

 

(j)
under the terms of the Ground Lease, an estoppel or other agreement received
from the ground lessor and the related Mortgage (taken together), any related
insurance proceeds or the portion of the condemnation award allocable to the
ground lessee’s interest (other than (i) de minimis amounts for minor casualties
or (ii) in respect of a total or substantially total loss or taking as addressed
in Paragraph (34)(k) below) will be applied either to the repair or to
restoration of all or part of the related Mortgaged Property with (so long as
such proceeds are in excess of the threshold amount specified in the related
Purchased Loan Documents) the Mortgagee or a trustee appointed by it having the
right to hold and disburse such proceeds as repair or restoration progresses, or
to the payment of the outstanding principal balance of the Purchased Loan,
together with any accrued interest;

 

(k)
in the case of a total or substantially total taking or loss, under the terms of
the Ground Lease, an estoppel or other agreement and the related Mortgage (taken
together), any related insurance proceeds, or portion of the condemnation award
allocable to ground lessee’s interest in respect of a total or substantially
total loss or taking of the related Mortgaged Property to the extent not applied
to restoration, will be applied first to the payment of the outstanding
principal balance of the Purchased Loan, together with any accrued interest; and

 

(l)
provided that the Mortgagee cures any defaults which are susceptible to being
cured, the ground lessor has agreed to enter into a new lease with the Mortgagee
upon termination of the Ground Lease for any reason, including rejection of the
Ground Lease in a bankruptcy proceeding.

 

(35)
Servicing.  The servicing and collection practices used by Seller with respect
to the Purchased Loan have been, in all material respects, legal and have met
customary industry standards for servicing of similar commercial loans.

 

(36)
Origination and Underwriting.  The origination practices of Seller (or the
related originator if Seller was not the originator) with respect to each
Purchased Loan have been, in all material respects, legal and as of the date of
its origination, such Purchased Loan and the origination thereof complied in all
material respects with, or was exempt from, all requirements of federal, state
or local laws and regulations relating to the origination of such Purchased
Loan.  At the time of origination of such Purchased Loan, the origination, due
diligence and underwriting performed by or on behalf of Seller in connection
with each Purchased Loan complied in all material respects with the terms,
conditions and requirements of Seller’s origination, due diligence, underwriting
procedures, guidelines and standards for similar commercial and multifamily
loans.

 
-15-

--------------------------------------------------------------------------------

(37)
Rent Rolls; Operating Histories.  Seller has obtained a rent roll (other than
with respect to hospitality properties) certified by the related Mortgagor or
the related guarantor(s) as accurate and complete in all material respects as of
a date within 180 days of the date of origination of the related Purchased
Loan.  Seller has obtained operating histories (the “Certified Operating
Histories”) with respect to each Mortgaged Property certified by the related
Mortgagor or the related guarantor(s) as accurate and complete in all material
respects as of a date within 180 days of the date of origination of the related
Purchased Loan.  The Certified Operating Histories collectively report on
operations for a period equal to (a) at least a continuous three-year period or
(b) in the event the Mortgaged Property was owned, operated or constructed by
the Mortgagor or an affiliate for less than three years then for such shorter
period of time.

 

(38)
No Material Default; Payment Record.  No Purchased Loan has been more than 30
days delinquent, without giving effect to any grace or cure period, in making
required payments since origination, and as of the Purchase Date, no Purchased
Loan is delinquent (beyond any applicable grace or cure period) in making
required payments.  To Seller’s knowledge, there is (a) no, and since
origination there has been no, material default, breach, violation or event of
acceleration existing under the related Purchased Loan Documents, or (b) no
event (other than payments due but not yet delinquent) which, with the passage
of time or with notice and the expiration of any grace or cure period, would
constitute a material default, breach, violation or event of acceleration, which
default, breach, violation or event of acceleration, in the case of either
clause (a) or (b), materially and adversely affects the value of the Purchased
Loan, or the value, use or operation of the related Mortgaged Property,
provided, however, that this Paragraph (38) does not cover any default, breach,
violation or event of acceleration that specifically pertains to or arises out
of an exception scheduled to any other representation and warranty made by
Seller in any exceptions hereto contained in Schedule 2 attached to the related
Transaction Request delivered by Seller to Buyer prior to the issuance of a
Confirmation with respect thereto.  No person other than the holder of such
Purchased Loan may declare any event of default under the Purchased Loan or
accelerate any indebtedness under the Purchased Loan Documents.

 

(39)
Bankruptcy.  As of the date of origination of the related Purchased Loan and to
Seller’s knowledge as of the Purchase Date, neither the Mortgaged Property nor
any portion thereof is the subject of, and no Mortgagor, guarantor or tenant
occupying a single-tenant property is a debtor in state or federal bankruptcy,
insolvency or similar proceeding.

 

(40)
Organization of Mortgagor.  With respect to each Purchased Loan, in reliance on
certified copies of the organizational documents of the Mortgagor delivered by
the Mortgagor in connection with the origination of such Purchased Loan, the
Mortgagor is an entity organized under the laws of a state of the United States
of America, the District of Columbia or the Commonwealth of Puerto Rico.  No
Purchased Loan has a Mortgagor that is an Affiliate of another Mortgagor.

 
-16-

--------------------------------------------------------------------------------

Seller has obtained an organizational chart or other description of each
Mortgagor which identifies all beneficial controlling owners of the Mortgagor
(i.e., managing members, general partners or similar controlling person for such
Mortgagor) (the “Controlling Owner”) and all owners that hold a 20% or greater
direct ownership share (the “Major Sponsors”).  Seller (a) required
questionnaires to be completed by each Controlling Owner and guarantor or
performed other processes designed to elicit information from each Controlling
Owner and guarantor regarding such Controlling Owner’s or guarantor’s prior
history regarding any bankruptcies or other insolvencies, any felony
convictions, and (b) performed or caused to be performed searches of the public
records or services such as Lexis/Nexis, or a similar service designed to elicit
information about each Controlling Owner, Major Sponsor and guarantor regarding
such Controlling Owner’s, Major Sponsor’s or guarantor’s prior history regarding
any bankruptcies or other insolvencies, any felony convictions, and provided,
however, that manual public records searches were limited to the last 10 years
(clauses (a) and (b) collectively, the “Sponsor Diligence”).  Based solely on
the Sponsor Diligence, to the knowledge of Seller, no Major Sponsor or guarantor
(i) was in a state or federal bankruptcy or insolvency proceeding, (ii) had a
prior record of having been in a state of federal bankruptcy or insolvency, or
(iii) had been convicted of a felony.
 

(41)
Environmental Conditions.  At origination, each Mortgagor represented and
warranted that to its knowledge no hazardous materials or any other substances
or materials which are included under or regulated by Environmental Laws are
located on, or have been handled, manufactured, generated, stored, processed, or
disposed of on or released or discharged from the Mortgaged Property, except for
those substances commonly used in the operation and maintenance of properties of
kind and nature similar to those of the Mortgaged Property in compliance with
all Environmental Laws and in a manner that does not result in contamination of
the Mortgaged Property or in a material adverse effect on the value, use or
operations of the Mortgaged Property.

 
A Phase I environmental site assessment (or update of a previous Phase I and or
Phase II site assessment) and, with respect to certain Purchased Loans, a Phase
II environmental site assessment (collectively, an “ESA”) meeting ASTM
requirements was conducted by a reputable environmental consultant in connection
with such Purchased Loan within 12 months prior to its origination date (or an
update of a previous ESA was prepared), and such ESA either (i) did not identify
the existence of recognized “environmental conditions” as such term is defined
in ASTM E1527-05 or its successor (the “Environmental Conditions”) at the
related Mortgaged Property or the need for further investigation with respect to
any Environmental Condition that was identified, or (ii) if the existence of an
Environmental Condition or need for further investigation was indicated in any
such ESA, then at least one of the following statements is true:  (A) an amount
reasonably estimated by a reputable environmental consultant to be sufficient to
cover the estimated cost to cure any material noncompliance with applicable
Environmental Laws or the Environmental Condition has been escrowed by the
related Mortgagor and is held or controlled by the related Mortgagee; (B) if the
only Environmental Condition relates to the presence of asbestos-containing
materials, radon in indoor air, lead based paint or lead in drinking water, and
the only recommended action in the ESA is the institution of such a plan, an
operations or maintenance plan has been required to be instituted by the related
Mortgagor that can reasonably be expected to mitigate the identified risk; (C)
the Environmental Condition identified in the related environmental report was
remediated or abated in all material respects prior to the Purchase Date, and,
if and as appropriate, a no further action or closure letter was obtained from
the applicable governmental regulatory authority (or the Environmental Condition
affecting the related Mortgaged Property was otherwise listed by such
governmental authority as “closed” or a reputable environmental consultant has
concluded that no further action is required); (D) a secured creditor
environmental policy or a pollution legal liability insurance policy that covers
liability for the Environmental Condition was obtained from an insurer rated no
less than “A-“ (or the equivalent) by Moody’s Investors Service, Inc., Standard
& Poor’s Ratings Service and/or Fitch, Inc.; (E) a party not related to the
Mortgagor was identified as the responsible party for such Environmental
Condition and such responsible party has financial resources reasonably
estimated to be adequate to address the situation; or (F) a party related to the
Mortgagor having financial resources reasonably estimated to be adequate to
address the situation is required to take action.  To Seller’s knowledge, except
as set forth in the ESA, there is no Environmental Condition (as such term is
defined in ASTM E1527-05 or its successor) at the related Mortgaged Property.
 
-17-

--------------------------------------------------------------------------------

In the case of each Purchased Loan with respect to which there is an
environmental insurance policy (the “Environmental Insurance Policy”), (i) such
Environmental Insurance Policy has been issued by the issuer set forth in the
related any Transaction Request delivered by Seller to Buyer prior to the
issuance of a Confirmation with respect thereto (the “Policy Issuer”) and is
effective as of the Purchase Date, (ii) as of origination and to Seller’s
knowledge as of the Purchase Date the Environmental Insurance Policy is in full
force and effect, there is no deductible and Seller is a named insured under
such policy, (iii) (A) a property condition or engineering report was prepared,
if the related Mortgaged Property was constructed prior to 1985, with respect to
asbestos-containing materials (“ACM”) and, if the related Mortgaged Property is
a multifamily property, with respect to radon gas (“RG”) and lead-based paint
(“LBP”), and (B) if such report disclosed the existence of a material and
adverse LBP, ACM or RG environmental condition or circumstance affecting the
related Mortgaged Property, the related Mortgagor (1) was required to remediate
the identified condition prior to closing the Purchased Loan or provide
additional security or establish with the Mortgagee a reserve in an amount
deemed to be sufficient by Seller, for the remediation of the problem, and/or
(2) agreed in the Purchased Loan Documents to establish an operations and
maintenance plan after the closing of the Purchased Loan that should reasonably
be expected to mitigate the environmental risk related to the identified LBP,
ACM or RG condition, (iv) on the effective date of the Environmental Insurance
Policy, Seller as originator had no knowledge of any material and adverse
environmental condition or circumstance affecting the Mortgaged Property (other
than the existence of LBP, ACM or RG) that was not disclosed to the Policy
Issuer in one or more of the following:  (A) the application for insurance, (B)
a Mortgagor questionnaire that was provided to the Policy Issuer, or (C) an
engineering or other report provided to the Policy Issuer, and (v) the premium
of any Environmental Insurance Policy has been paid through the maturity of the
policy’s term and the term of such policy extends at least five years beyond the
maturity of the Purchased Loan.
 

(42)
Lease Estoppels.  With respect to each Purchased Loan secured by retail, office
or industrial properties, Seller requested the related Mortgagor to obtain
estoppels from each commercial tenant with respect to the rent roll delivered as
of the origination date.  With respect to each Purchased Loan predominantly
secured by a retail, office or industrial property leased to a single tenant,
Seller reviewed such estoppel obtained from such tenant no earlier than 90 days
prior to the origination date of the related Purchased Loan, and to Seller’s
knowledge, (i) the related lease is in full force and effect and (ii) there
exists no default under such lease, either by the lessee thereunder or by the
lessor subject, in each case, to customary reservations of tenant’s rights, such
as with respect to common area maintenance (“CAM”) and pass-through audits and
verification of landlord’s compliance with co-tenancy provisions.  With respect
to each Purchased Loan predominantly secured by a retail, office or industrial
property, Seller has received lease estoppels executed within 90 days of the
origination date of the related Purchased Loan that collectively account for at
least 65% of the in-place base rent for the Mortgaged Property that secure a
Purchased Loan that is represented as of the origination date.  To Seller’s
knowledge, (i) each lease represented on the rent roll delivered as of the
origination date is in full force and effect and (ii) there exists no material
default under any such related lease that represents 20% or more of the in-place
base rent for the Mortgaged Property either by the lessee thereunder or by the
related Mortgagor, subject, in each case, to customary reservations of tenant’s
rights, such as with respect to CAM and pass-through audits and verification of
landlord’s compliance with co-tenancy provisions.

 
-18-

--------------------------------------------------------------------------------

(43)
Appraisal.  The Purchased Loan File contains an appraisal of the related
Mortgaged Property with an appraisal date within 6 months of the Purchased Loan
origination date, and within 12 months of the Purchase Date.  The appraisal is
signed by an appraiser who is a Member of the Appraisal Institute.  Each
appraiser has represented in such appraisal or in a supplemental letter that the
appraisal satisfies the requirements of the “Uniform Standards of Professional
Appraisal Practice” as adopted by the Appraisal Standards Board of the Appraisal
Foundation and has certified that such appraiser had no interest, direct or
indirect, in the Mortgaged Property or the Mortgagor or in any loan made on the
security thereof, and its compensation is not affected by the approval or
disapproval of the Purchased Loan.

 

(44)
Purchased Loan Schedule.  The information pertaining to each Purchased Loan
which is set forth in the Purchased Loan Schedule is true and correct in all
material respects as of the Purchase Date and contains all information required
by the Repurchase Agreement to be contained therein.

 

(45)
Cross-Collateralization.  No Purchased Loan is cross-collateralized or
cross-defaulted with any other mortgage loan.

 

(46)
Advance of Funds by Seller.  After origination, no advance of funds has been
made by Seller to the related Mortgagor other than in accordance with the
Purchased Loan Documents, and, to Seller’s knowledge, no funds have been
received from any person other than the related Mortgagor or an affiliate for,
or on account of, payments due on the Purchased Loan (other than as contemplated
by the Purchased Loan Documents, such as, by way of example and not in
limitation of the foregoing, amounts paid by the tenant(s) into a
Mortgagee-controlled lockbox if required or contemplated under the related lease
or Purchased Loan Documents).  Neither Seller nor any affiliate thereof has any
obligation to make any capital contribution to any Mortgagor under a Purchased
Loan, other than contributions made on or prior to the Purchase Date.

 

(47)
Compliance with Anti-Money Laundering Laws.  Seller has complied in all material
respects with the Prescribed Laws.  Seller has established an anti-money
laundering compliance program as required by all applicable anti-money
laundering laws and regulations, including without limitation, the USA PATRIOT
ACT of 2001 (collectively, the “Prescribed Laws”), and has conducted the
requisite due diligence in connection with the origination of the Purchased Loan
for purposes of the Prescribed Laws, including with respect to the legitimacy of
the applicable Mortgagor and the origin of the assets used by the said Mortgagor
to purchase the property in question, and maintains, and will maintain,
sufficient information to identify the applicable Mortgagor for purposes of the
Prescribed Laws.

 
-19-

--------------------------------------------------------------------------------

(48)
OFAC.  (a) No Purchased Loan is (i) subject to nullification pursuant to
Executive Order 13224 or the regulations promulgated by the U.S. Department of
Treasury, Office of Foreign Assets Control (the “OFAC Regulations”) or (ii) in
violation of Executive Order 13224 or the OFAC Regulations, and (b) no Mortgagor
is (i) subject to the provisions of Executive Order 13224 or the OFAC
Regulations or (ii) listed as a “blocked person” for purposes of the OFAC
Regulations.

 

(49)
Floating Interest Rates.  Each Purchased Loan bears interest at a floating rate
of interest that is based on LIBOR plus a margin (which interest rate may be
subject to a minimum or “floor” rate)

 
-20-

--------------------------------------------------------------------------------

EXHIBIT VII


LOAN ASSET SUMMARY REPORT


[Attached]
 

--------------------------------------------------------------------------------

[Loan Name]
 
Loan ID
Alternate
Loan # (if
any)
Loan Name
ADDRESSES
Loan Amount
P & I Amount
Interest Rate
Closed
Date
1st
Payment
Date
Maturity Date
Borrowers' Names
Law Firm
Attorney's Name
                                                                               
                                                                               
                                                                               
                   

 

--------------------------------------------------------------------------------

EXHIBIT VIII


FORM OF TRANSACTION REQUEST

TO:
GOLDMAN SACHS BANK USA
 
200 West Street, 7th Floor
 
New York, New York 10282
 
Attention: Jeffrey Dawkins
 
Tel:  (212) 902-6852
 
Email: jeffrey.dawkins@gs.com
     
With additional email notifications to:
     
Email: gs-refgwarehouse@gs.com
 
Email: gs-warehouselending@gs.com



Ladies and Gentlemen:


Pursuant to Section 3(a) of that certain Amended & Restated Master Repurchase
Agreement, dated as of November 1, 2017 (the “Agreement”), among GOLDMAN SACHS
BANK USA (“Buyer”), KREF LENDING III LLC (“QRS Seller”) and KREF LENDING III TRS
LLC (“TRS Seller”; together with QRS Seller, the “Sellers” and each a “Seller”),
the undersigned Seller hereby requests that Buyer enter into a Transaction with
respect to the Eligible Loans set forth on Schedule 1 attached hereto, upon the
proposed terms set forth below and subject to the exceptions to the
representations and warranties set forth in Exhibit VI to the Agreement which
are contained in Schedule 2 attached hereto.  Capitalized terms used herein
without definition have the meanings given in the Agreement.
 

 
Proposed Transaction Type:
[Swingline Transaction][Term Transaction]
 
Description of proposed Eligible Loan:
[_________________]
 
Proposed Purchase Date:
[_________________]
 
Principal amount of proposed Eligible Loan:
[$________________]
 
Eligible Property Type collateralizing proposed Eligible Loan:
[Office][Industrial][Multifamily]
[Retail] [Hotel] [Mixed Use]
 
Term of proposed Eligible Loan:
[_________________]
 
Origination Date LTV of proposed Eligible Loan:
[_________________]
 
Requested Purchase Price:
[$________________]
 
Requested Purchase Price Rate applicable to proposed Eligible Loan:
[_________________]
 
Buyer LTV at purchase assuming payment of requested Purchase Price:
[_________________]
 
Aggregate outstanding Purchase Price of all [Swingline][Term] Transactions
assuming
[$________________]

 

--------------------------------------------------------------------------------

purchase of the proposed Eligible Loan:


By its delivery hereof, the undersigned Seller hereby represents and warrants
that the proposed Eligible Loan is an Eligible Loan, and that, as of the date
hereof and as of the proposed Purchase Date, assuming the purchase of the
proposed Eligible Loan by Buyer on such proposed Purchase Date for the requested
Purchase Price, (A) the [Swingline Availability Period End Date][Term
Availability Period End Date] shall not have occurred, (B) no Default or Event
of Default under this Agreement shall have occurred and be continuing, (C) no
Margin Deficit shall be outstanding, (D) no Concentration Limit Amount shall be
outstanding, (E) no  Purchase Price Amortization Amount shall be outstanding,
and (F) no other payment obligation shall remain outstanding (including, without
limitation, any amounts payable pursuant to the Fee Agreement) unless, in the
cases of clauses (C), (D), (E) and (F), the undersigned Seller has requested
that such outstanding amounts are netted against the proposed Purchase Price
until such outstanding amounts are paid in full.


The undersigned Seller understands and agrees that, in the event Buyer
determines to purchase the proposed Eligible Loan, it will pay the Purchase
Price therefor [(net of the Purchase Date Draw Fee and Buyer’s costs and
expenses pursuant to Section 30(d), which the undersigned Seller hereby
authorizes Buyer to net against such Purchase Price)]3 on the proposed Purchase
Date to the following account:


 [SPECIFY ACCOUNT FOR PAYMENT]


 [Remainder of page intentionally blank]



--------------------------------------------------------------------------------

3
Note: This netting language is to be included unless the applicable Seller
intends to pay Purchase Date Draw Fee and expenses separately prior to the
proposed Purchase Date.

 
2

--------------------------------------------------------------------------------

Questions in respect of this Transaction Request may be directed to:
 

 
[KREF LENDING III LLC][KREF LENDING III TRS LLC]
 
9 West 57th Street, Suite 4200
 
New York, New York 10019
 
Attention:  Patrick Mattson
 
Tel:  (212) 519-1656
 
Email: patrick.mattson@kkr.com

 

 
SELLER:
         
[KREF LENDING III LLC][KREF LENDING III TRS LLC],
   
a Delaware limited liability company
           
By:
       
Name:
     
Title:
   

 
3

--------------------------------------------------------------------------------

Schedule 1 to Transaction Request
(Attachments:  Loan Asset Summary Report and Eligible Loan Due Diligence
Checklist)



 
Eligible Loan:

 
4

--------------------------------------------------------------------------------

Schedule 2 to Transaction Request
Exceptions to Representations and Warranties Set
Forth on Exhibit VI
 
5

--------------------------------------------------------------------------------

EXHIBIT IX


FORM OF FUTURE FUNDING REQUEST


TO:
GOLDMAN SACHS BANK USA
 
200 West Street, 7th Floor
 
New York, New York 10282
 
Attention: Jeffrey Dawkins
 
Tel:  (212) 902-6852
 
Email: jeffrey.dawkins@gs.com
     
With additional email notifications to:
     
Email: gs-refgwarehouse@gs.com
 
Email: gs-warehouselending@gs.com



Ladies and Gentlemen:


Pursuant to Section 3(c) of that certain Amended & Restated Master Repurchase
Agreement, dated as of November 1, 2017 (the “Agreement”), among GOLDMAN SACHS
BANK USA (“Buyer”), KREF LENDING III LLC (“QRS Seller”) and KREF LENDING III TRS
LLC (“TRS Seller”; together with QRS Seller, the “Sellers” and each a “Seller”),
the undersigned Seller hereby requests that Buyer advance Future Funding
Purchase Price in respect of the existing Transaction described below, upon the
proposed terms set forth below.  Capitalized terms used herein without
definition have the meanings given in the Agreement.
 

 
Description of existing Transaction to which the proposed Future Funding
Purchase Price relates:
[_________________]
 
Transaction Type:
[Swingline Transaction][Term Transaction]
 
Proposed Future Funding Date:
[_________________]
 
Advance of principal made by the undersigned Seller to the Mortgagor under the
Future Funding Loan:
[$________________]
 
Aggregate outstanding principal amount of Transaction:
[$________________]
 
Requested Future Funding Purchase Amount:
[$________________]
 
Buyer LTV of Transaction (not giving effect to the requested Future Funding
Purchase Amount):
[_________________]
 
Buyer LTV of Transaction (giving effect to the requested Future Funding Purchase
Amount):
[_________________]

 

--------------------------------------------------------------------------------

 
Current Buyer LTV Maximum applicable to Transaction:
[_________________]
 
Aggregate outstanding Purchase Price of all [Swingline][Term] Transactions
assuming advance of the requested Future Funding Purchase Amount:
[$________________]



By its delivery hereof, the undersigned Seller hereby represents and warrants
that the proposed Eligible Loan is an Eligible Loan, and that, as of the date
hereof and as of the proposed Purchase Date, assuming the purchase of the
proposed Eligible Loan by Buyer on such proposed Purchase Date for the requested
Purchase Price, (A) no Default or Event of Default under this Agreement shall
have occurred and be continuing, (B) no Safe Harbor Event shall have occurred,
(C) no Margin Deficit shall be outstanding, (D) no Concentration Limit Amount
shall be outstanding, (E) no  Purchase Price Amortization Amount shall be
outstanding, and (F) no other payment obligation shall remain outstanding
(including, without limitation, any amounts payable pursuant to the Fee
Agreement) unless, in the cases of clauses (C), (D), (E) and (F), the
undersigned Seller has requested that such outstanding amounts are netted
against the proposed Purchase Price until such outstanding amounts are paid in
full.  Further, the undersigned Seller hereby certifies to Buyer that all
conditions precedent set forth in the related Purchased Loan Documents to the
funding by such Seller of such future funding advance of principal that
underlies this request to advance Future Funding Purchase Price have been
satisfied.


The undersigned Seller understands and agrees that, in the event Buyer
determines to advance the requested Future Funding Purchase Price, it will pay
such Future Funding Purchase Price [(net of the related Future Funding Draw Fee
and Buyer’s costs and expenses pursuant to Section 30(d), which the undersigned
Seller hereby authorizes Buyer to net against such Future Funding Purchase
Price)]4 on the proposed Future Funding Date to the following account:


[SPECIFY ACCOUNT FOR PAYMENT]


 [Remainder of page intentionally blank]



--------------------------------------------------------------------------------

4
Note: This netting language is to be included unless the applicable Seller
intends to pay Future Funding Draw Fee and expenses separately prior to the
proposed Future Funding Date.

 
2

--------------------------------------------------------------------------------

Questions in respect of this Future Funding Request may be directed to:



 
[KREF LENDING III LLC][KREF LENDING III TRS LLC]
 
9 West 57th Street, Suite 4200
 
New York, New York 10019
 
Attention:  Patrick Mattson
 
Tel:  (212) 519-1656
 
Email: patrick.mattson@kkr.com

 

 
SELLER:
          
[KREF LENDING III LLC][KREF LENDING III TRS LLC],
 
a Delaware limited liability company
           
By:
       
Name:
     
Title:
   

 
3

--------------------------------------------------------------------------------

EXHIBIT X


FORM OF REMAINDER INTEREST TRANSFER NOTICE


TO:
GOLDMAN SACHS BANK USA
 
200 West Street, 7th Floor
 
New York, New York 10282
 
Attention: Jeffrey Dawkins
 
Tel:  (212) 902-6852
 
Email: jeffrey.dawkins@gs.com
     
With additional email notifications to:
     
Email: gs-refgwarehouse@gs.com
 
Email: gs-warehouselending@gs.com



Ladies and Gentlemen:


Pursuant to Section 3(q) of that certain Amended & Restated Master Repurchase
Agreement, dated as of November 1, 2017 (the “Agreement”), among GOLDMAN SACHS
BANK USA (“Buyer”), KREF LENDING III LLC (“QRS Seller”) and KREF LENDING III TRS
LLC (“TRS Seller”; together with QRS Seller, the “Sellers” and each a “Seller”),
the Sellers hereby give notice that QRS Seller intends to transfer to TRS
Seller, and TRS Seller intends to receive and accept from QRS Seller, all of QRS
Seller’s Remainder Interests in the Purchased Loan specified below on the
intended Remainder Interest Transfer Date. Capitalized terms used herein without
definition have the meanings given in the Agreement.
 

 
Purchased Loan:
[_________________]
 
Intended Remainder Interest Transfer Date:
[_________________]



By its delivery hereof, the Sellers hereby represent and warrant that the
Purchased Loan is an Eligible Loan, and that, as of the date hereof and as of
the intended Remainder Interest Transfer Date, assuming the transfer of such
Remainder Interest in such Purchased Loan by QRS Seller on such intended
Remainder Interest Transfer Date, each of the conditions precedent set forth in
Section 3(q) of the Agreement.


[Remainder of page intentionally blank]
 

--------------------------------------------------------------------------------

Questions in respect of this Remainder Interest Transfer Notice may be directed
to:
 

 
KREF LENDING III LLC
 
9 West 57th Street, Suite 4200
 
New York, New York 10019
 
Attention:  Patrick Mattson
 
Tel:  (212) 519-1656
 
Email: patrick.mattson@kkr.com




 
SELLERS:
           
KREF LENDING III LLC,
   
a Delaware limited liability company
           
By:
       
Name:
     
Title:
   




 
KREF LENDING III TRS LLC,
   
a Delaware limited liability company
           
By:
       
Name:
     
Title:
   

 
 
2

--------------------------------------------------------------------------------